Execution Version

 

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE GUARANTORS named herein

and

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee

--------------------------------------------------------------------------------

INDENTURE

Dated as of June 23, 2006

--------------------------------------------------------------------------------

7¾% Senior Subordinated Notes due 2014

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------


CROSS-REFERENCE TABLE*

Trust Indenture
Act Section

 

 

Indenture

Section

 

 

310

(a)(1)

 

7.10

 

 

 

(a)(2)

 

7.10

 

 

 

(a)(3)

 

N.A.

 

 

 

(a)(4)

 

N.A.

 

 

 

(a)(5)

 

7.10

 

 

 

(i)(b)

 

7.10

 

 

 

(ii)(c)

 

N.A.

 

 

311

(a)

 

7.11

 

 

 

(b)

 

7.11

 

 

 

(iii)(c)

 

N.A.

 

 

312

(a)

 

2.05

 

 

 

(b)

 

13.03

 

 

 

(iv)(c)

 

13.03

 

 

313

(a)

 

7.06

 

 

 

(b)(2)

 

7.07

 

 

 

(v)(c)

 

7.06; 13.02

 

 

 

(vi)(d)

 

7.06

 

 

314

(a)

 

4.03; 13.02

 

 

 

(c)(1)

 

13.04

 

 

 

(c)(2)

 

13.04

 

 

 

(c)(3)

 

N.A.

 

 

 

(f)

 

NA

 

 

315

(a)

 

7.01

 

 

 

(b)

 

7.05, 13.02

 

 

 

(A)(c)

 

7.01

 

 

 

(d)

 

7.01

 

 

 

(e)

 

6.11

 

 

316

(a)(1)(A)

 

6.05

 

 

 

(a)(1)(B)

 

6.04

 

 

 

(a)(2)

 

N.A.

 

 

 

(b)

 

6.07

 

 

317

(a)(1)

 

6.08

 

 

 

(a)(2)

 

6.09

 

 

318

(a)

 

13.01

 

 

 

(b)

 

N.A.

 

 

 

(c)

 

13.01

 

 

 

______________

 

 

 

 

N.A. means not applicable.

 

 

 

 

* This Cross-Reference Table is not part of the Indenture.

 

 

 

 

 


--------------------------------------------------------------------------------




 

Table of Contents

 

ARTICLE 1

 

 

 

 

 

 

 

 

 

Definitions and Incorporation by Reference

 

 

 

 

 

 

 

SECTION 1.01.

 

Definitions.

 

1

SECTION 1.02.

 

Other Definitions.

 

25

SECTION 1.03.

 

Trust Indenture Act Definitions.

 

25

SECTION 1.04.

 

Rules of Construction.

 

26

 

 

 

 

 

 

 

ARTICLE 2

 

 

 

 

 

 

 

 

 

The Notes

 

 

 

 

 

 

 

SECTION 2.01.

 

Form and Dating.

 

26

SECTION 2.02.

 

Execution and Authentication.

 

27

SECTION 2.03.

 

Registrar and Paying Agent.

 

27

SECTION 2.04.

 

Paying Agent to Hold Money in Trust.

 

28

SECTION 2.05.

 

Holder Lists.

 

28

SECTION 2.06.

 

Transfer and Exchange.

 

29

SECTION 2.07.

 

Replacement Notes.

 

30

SECTION 2.08.

 

Outstanding Notes.

 

30

SECTION 2.09.

 

Treasury Notes.

 

31

SECTION 2.10.

 

Temporary Notes.

 

31

SECTION 2.11.

 

Cancellation.

 

31

SECTION 2.12.

 

Defaulted Interest.

 

31

SECTION 2.13.

 

CUSIP or ISIN Numbers.

 

32

SECTION 2.14.

 

Issuance of Additional Notes.

 

32

 

 

 

 

 

 

 

ARTICLE 3

 

 

 

 

 

 

 

 

 

Redemption and Prepayment

 

 

 

 

 

 

 

SECTION 3.01.

 

Notices to Trustee.

 

32

SECTION 3.02.

 

Selection of Notes to Be Redeemed.

 

33

SECTION 3.03.

 

Notice of Redemption.

 

33

SECTION 3.04.

 

Effect of Notice of Redemption.

 

34

SECTION 3.05.

 

Deposit of Redemption Price.

 

34

SECTION 3.06.

 

Notes Redeemed in Part.

 

34

SECTION 3.07.

 

Optional Redemption.

 

34

SECTION 3.08.

 

Mandatory Redemption; Open Market Purchases.

 

35

SECTION 3.09.

 

Offer to Purchase by Application of Net Proceeds Offer Amount.

 

35

 

ii


--------------------------------------------------------------------------------




 

 

 

ARTICLE 4

 

 

 

 

 

 

 

 

 

Covenants

 

 

 

 

 

 

 

SECTION 4.01.

 

Payment of Notes.

 

38

SECTION 4.02.

 

Maintenance of Office or Agency.

 

38

SECTION 4.03.

 

Reports.

 

39

SECTION 4.04.

 

Compliance Certificate.

 

40

SECTION 4.05.

 

[Intentionally Omitted].

 

40

SECTION 4.06.

 

Stay, Extension and Usury Laws.

 

40

SECTION 4.07.

 

Restricted Payments.

 

40

SECTION 4.08.

 

Dividend and Other Payment Restrictions Affecting Subsidiaries.

 

45

SECTION 4.09.

 

Incurrence of Indebtedness.

 

46

SECTION 4.10.

 

Asset Sales.

 

46

SECTION 4.11.

 

Transactions with Affiliates.

 

49

SECTION 4.12.

 

Liens.

 

50

SECTION 4.13.

 

Conduct of Business.

 

50

SECTION 4.14.

 

Corporate Existence.

 

50

SECTION 4.15.

 

Offer to Repurchase upon Change of Control.

 

51

SECTION 4.16.

 

No Senior Subordinated Debt.

 

52

SECTION 4.17.

 

Additional Guarantees.

 

52

SECTION 4.18.

 

Limitation on Preferred Stock of Restricted Subsidiaries.

 

53

SECTION 4.19.

 

Suspension of Covenants.

 

53

 

 

 

 

 

 

 

ARTICLE 5

 

 

 

 

 

 

 

 

 

Successors

 

 

 

 

 

 

 

SECTION 5.01.

 

Merger, Consolidation, or Sale of Assets.

 

55

SECTION 5.02.

 

Successor Corporation Substituted.

 

58

 

 

 

 

 

 

 

ARTICLE 6

 

 

 

 

 

 

 

 

 

Defaults and Remedies

 

 

 

 

 

 

 

SECTION 6.01.

 

Events of Default.

 

58

SECTION 6.02.

 

Acceleration.

 

59

SECTION 6.03.

 

Other Remedies.

 

60

SECTION 6.04.

 

Waiver of Past Defaults.

 

60

SECTION 6.05.

 

Control by Majority.

 

60

SECTION 6.06.

 

Limitation on Suits.

 

61

SECTION 6.07.

 

Rights of Holders of Notes to Receive Payment.

 

61

SECTION 6.08.

 

Collection Suit by Trustee.

 

61

SECTION 6.09.

 

Trustee May File Proofs of Claim.

 

62

SECTION 6.10.

 

Priorities.

 

62

 

iii


--------------------------------------------------------------------------------




 

SECTION 6.11.

 

Undertaking for Costs.

 

63

 

 

 

 

 

 

 

ARTICLE 7

 

 

 

 

 

 

 

 

 

Trustee

 

 

 

 

 

 

 

SECTION 7.01.

 

Duties of Trustee.

 

63

SECTION 7.02.

 

Rights of Trustee.

 

64

SECTION 7.03.

 

Individual Rights of Trustee.

 

65

SECTION 7.04.

 

Trustee’s Disclaimer.

 

65

SECTION 7.05.

 

Notice of Defaults.

 

66

SECTION 7.06.

 

Reports by Trustee to Holders of the Notes.

 

66

SECTION 7.07.

 

Compensation and Indemnity.

 

66

SECTION 7.08.

 

Replacement of Trustee.

 

67

SECTION 7.09.

 

Successor Trustee by Merger, etc.

 

68

SECTION 7.10.

 

Eligibility; Disqualification.

 

68

SECTION 7.11.

 

Preferential Collection of Claims Against Company.

 

69

 

 

 

 

 

 

 

ARTICLE 8

 

 

 

 

 

 

 

 

 

Legal Defeasance and Covenant Defeasance Section

 

 

 

 

 

 

 

SECTION 8.01.

 

Option to Effect Legal Defeasance or Covenant Defeasance.

 

69

SECTION 8.02.

 

Legal Defeasance and Discharge.

 

69

SECTION 8.03.

 

Covenant Defeasance.

 

70

SECTION 8.04.

 

Conditions to Legal or Covenant Defeasance.

 

70

SECTION 8.05.

 

Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions.

 

72

SECTION 8.06.

 

Satisfaction and Discharge.

 

72

SECTION 8.07.

 

Repayment to Company.

 

73

SECTION 8.08.

 

Reinstatement.

 

73

SECTION 8.09.

 

Survival.

 

73

 

 

 

 

 

 

 

ARTICLE 9

 

 

 

 

 

 

 

 

 

Amendment, Supplement and Waiver

 

 

 

 

 

 

 

SECTION 9.01.

 

Without Consent of Holders of Notes.

 

73

SECTION 9.02.

 

With Consent of Holders of Notes.

 

74

SECTION 9.03.

 

Compliance with Trust Indenture Act.

 

76

SECTION 9.04.

 

Revocation and Effect of Consents.

 

76

SECTION 9.05.

 

Notation on or Exchange of Notes.

 

76

SECTION 9.06.

 

Trustee to Sign Amendments, etc.

 

77

 

iv


--------------------------------------------------------------------------------




 

 

ARTICLE 10

 

 

 

 

 

 

 

 

 

Subordination

 

 

 

 

 

 

 

SECTION 10.01.

 

Agreement to Subordinate.

 

77

SECTION 10.02.

 

Liquidation, Dissolution, Bankruptcy.

 

77

SECTION 10.03.

 

Default on Senior Debt of the Company.

 

78

SECTION 10.04.

 

Acceleration of Payment of Notes.

 

79

SECTION 10.05.

 

When Distribution Must Be Paid Over.

 

79

SECTION 10.06.

 

Subrogation.

 

79

SECTION 10.07.

 

Relative Rights.

 

79

SECTION 10.08.

 

Subordination May Not Be Impaired by Company.

 

79

SECTION 10.09.

 

Rights of Trustee and Paying Agent.

 

79

SECTION 10.10.

 

Distribution or Notice to Representative.

 

80

SECTION 10.11.

 

Not To Prevent Events of Default or Limit Right To Accelerate.

 

80

SECTION 10.12.

 

Trust Moneys Not Subordinated.

 

80

SECTION 10.13.

 

Trustee Entitled To Rely.

 

81

SECTION 10.14.

 

Trustee To Effectuate Subordination.

 

81

SECTION 10.15.

 

Trustee Not Fiduciary for Holders of Senior Debt of the Company.

 

81

 

 

 

 

 

 

 

ARTICLE 11

 

 

 

 

 

 

 

 

 

Guarantees

 

 

 

 

 

 

 

SECTION 11.01.

 

Guarantees.

 

82

SECTION 11.02.

 

Limitation on Liability.

 

83

SECTION 11.03.

 

Successors and Assigns.

 

84

SECTION 11.04.

 

No Waiver.

 

84

SECTION 11.05.

 

Modification.

 

84

SECTION 11.06.

 

[Intentionally Omitted].

 

84

SECTION 11.07.

 

Release of Guarantor.

 

84

SECTION 11.08.

 

Contribution.

 

85

 

 

 

 

 

 

 

ARTICLE 12

 

 

 

 

 

 

 

 

 

Subordination of Guarantees

 

 

 

 

 

 

 

SECTION 12.01.

 

Agreement To Subordinate.

 

85

SECTION 12.02.

 

Liquidation, Dissolution, Bankruptcy.

 

85

SECTION 12.03.

 

Default on Senior Debt of Guarantor.

 

86

SECTION 12.04.

 

Demand for Payment.

 

87

SECTION 12.05.

 

When Distribution Must Be Paid Over.

 

87

SECTION 12.06.

 

Subrogation.

 

87

SECTION 12.07.

 

Relative Rights.

 

87

 

v


--------------------------------------------------------------------------------




 

SECTION 12.08.

 

Subordination May Not Be Impaired by Company.

 

88

SECTION 12.09.

 

Rights of Trustee and Paying Agent.

 

88

SECTION 12.10.

 

Distribution or Notice to Representative.

 

88

SECTION 12.11.

 

Article 12 Not To Prevent Events of Default or Limit Right To Demand Payment.

 

89

SECTION 12.12.

 

Trustee Entitled To Rely.

 

89

SECTION 12.13.

 

Trustee To Effectuate Subordination.

 

89

SECTION 12.14.

 

Trustee Not Fiduciary for Holders of Senior Debt of Guarantor.

 

89

SECTION 12.15.

 

Reliance by Holders of Senior Debt of Holdings or Guarantors on Subordination
Provisions.

 

90

 

 

 

 

 

 

 

ARTICLE 13

 

 

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

SECTION 13.01.

 

Trust Indenture Act Controls.

 

90

SECTION 13.02.

 

Notices.

 

90

SECTION 13.03.

 

Communication by Holders of Notes with Other Holders of Notes.

 

91

SECTION 13.04.

 

Certificate and Opinion as to Conditions Precedent.

 

91

SECTION 13.05.

 

Statements Required in Certificate or Opinion.

 

92

SECTION 13.06.

 

Rules by Trustee and Agents.

 

92

SECTION 13.07.

 

No Personal Liability of Directors, Officers, Employees and Stockholders.

 

92

SECTION 13.08.

 

Governing Law.

 

92

SECTION 13.09.

 

No Adverse Interpretation of Other Agreements.

 

93

SECTION 13.10.

 

Successors.

 

93

SECTION 13.11.

 

Severability.

 

93

SECTION 13.12.

 

Counterpart Originals.

 

93

SECTION 13.13.

 

Table of Contents, Headings, etc.

 

93

SECTION 13.14.

 

Waiver of Trial by Jury.

 

93

 

APPENDIX AND EXHIBITS

RULE 144A/REGULATION S APPENDIX

Exhibit A                FORM OF INITIAL NOTE

Exhibit B                FORM OF EXCHANGE NOTE

 

vi


--------------------------------------------------------------------------------


 

INDENTURE dated as of June 23, 2006 among TransDigm Inc., a Delaware corporation
(the “Company”), TransDigm Group Incorporated, a Delaware corporation
(“Holdings”), the Guarantors (as herein defined) and The Bank of New York Trust
Company, N.A., a national banking association, as trustee (the “Trustee”).

The Company, Holdings, the Guarantors and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the Notes:


ARTICLE 1


DEFINITIONS AND INCORPORATION BY REFERENCE


SECTION 1.01.                                                                
DEFINITIONS.

 “Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Company or at the time it merges or consolidates with or into the Company or
any of its Subsidiaries or that is assumed in connection with the acquisition of
assets from such Person, including Indebtedness incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Company or such acquisition, merger or
consolidation.

“Additional Interest” means all additional interest then owing pursuant to
Section 6 of the Registration Rights Agreement.

“Additional Notes” means, subject to the Company’s compliance with Section 4.03,
7¾% Senior Subordinated Notes due 2014 issued from time to time after the Issue
Date under the terms of this Indenture (other than pursuant to Section 2.06,
2.07, 2.09 or 3.06 of this Indenture and other than Exchange Notes or Private
Exchange Notes issued pursuant to an exchange offer for other Notes outstanding
under this Indenture).

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.
Notwithstanding the foregoing, no Person (other than the Company or any
Subsidiary of the Company) in whom a Securitization Entity makes an Investment
in connection with a Qualified Securitization Transaction shall be deemed to be
an Affiliate of the Company or any of its Subsidiaries solely by reason of such
investment.

“Applicable Premium” means, with respect to any Notes on any Redemption Date,
the greater of:

(1) 1.0% of the principal amount of the Note; or




--------------------------------------------------------------------------------




 

(2) the excess, if any, of:

a)              the present value at such Redemption Date of (i) the redemption
price of the Note at July 15, 2009 (such redemption price being set forth in the
table appearing below under “Optional Redemption”), plus (ii) all required
interest payments due on such Note through July 15, 2009 (excluding accrued but
unpaid interest to the Redemption Date), computed using a discount rate equal to
the Treasury Rate as of such Redemption Date plus 50 basis points; over

b)             the principal amount of such Note.

“Asset Acquisition” means (a) an Investment by the Company or any Restricted
Subsidiary of the Company in any other Person pursuant to which such Person
shall become a Restricted Subsidiary of the Company, or shall be merged with or
into the Company or any Restricted Subsidiary of the Company, or (b) the
acquisition by the Company or any Restricted Subsidiary of the Company of the
assets of any Person (other than a Restricted Subsidiary of the Company) other
than in the ordinary course of business.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by the Company or any of its
Restricted Subsidiaries (including, any Sale and Leaseback Transaction) to any
Person other than the Company or a Restricted Subsidiary of the Company of: 
(a) any Capital Stock of any Restricted Subsidiary of the Company or (b) any
other property or assets of the Company or any Restricted Subsidiary of the
Company other than in the ordinary course of business; provided, however, that
Asset Sales or other dispositions shall not include (i) a transaction or series
of related transactions for which the Company or its Restricted Subsidiaries
receive aggregate consideration of less than $1.0 million, (ii) the sale, lease,
conveyance, disposition or other transfer of all or substantially all of the
assets of the Company as permitted by Section 5.01 hereof or any disposition
that constitutes a Change of Control, (iii) the sale or discount, in each case
without recourse, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,
(iv) disposals or replacements of obsolete equipment in the ordinary course of
business, (v) the sale, lease, conveyance, disposition or other transfer by the
Company or any Restricted Subsidiary of assets or property to one or more
Restricted Subsidiaries in connection with Investments permitted by Section 4.07
hereof or pursuant to any Permitted Investment, (vi) sales of accounts
receivable, equipment and related assets (including, contract rights) of the
type specified in the definition of “Qualified Securitization Transaction” to a
Securitization Entity for the fair market value thereof, including cash in an
amount at least equal to 75% of the fair market value thereof as determined in
accordance with GAAP (for the purposes of this clause (vi), Purchase Money Notes
shall be deemed to be cash), (vii) dispositions of cash or Cash Equivalents; and
(viii) the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien).

“Bank Indebtedness” means all Obligations pursuant to the Credit Facility.

2


--------------------------------------------------------------------------------




 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Board of Directors” means, (i)  with respect to a corporation, the board of
directors of the corporation, (ii) with respect to a partnership, the board of
directors of the general partnership, and (iii) with respect to any other
Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification.

“Business Day” means any day other than a Legal Holiday.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of Common Stock and Preferred Stock, of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership or other equity
interests of such Person.

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Equivalents” means: (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition
thereof; (ii) marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iv) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S. branch of a foreign bank or by a bank organized under the laws of
any foreign country recognized by the United States of America, in each case
having at the date of acquisition thereof combined capital and surplus of not
less than $250.0 million (or the foreign currency equivalent thereof);
(v) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (iv) above; and
(vi) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (i) through (v) above.

3


--------------------------------------------------------------------------------




 

“Change of Control” means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company or Holdings to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”), other than to the Company (in the
case of the assets of Holdings), the Permitted Holders or their Related Parties
or any Permitted Group; (ii) the approval by the holders of Capital Stock of the
Company, of any plan or proposal for the liquidation or dissolution of the
Company (whether or not otherwise in compliance with the provisions of this
Indenture); (iii) any Person or Group (other than the Permitted Holders or their
Related Parties or any Permitted Group) shall become the beneficial owner,
directly or indirectly, of shares representing more than 50% of the total
ordinary voting power represented by the issued and outstanding Capital Stock of
the Company or Holdings; or (iv) the first day on which a majority of the
members of the Board of Directors of the Company or Holdings are not Continuing
Directors.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Issue
Date or issued after the Issue Date, and includes, without limitation, all
series and classes of such common stock.

“Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein and required by the TIA, each other obligor on the
indenture securities.

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of such Person’s (i) Consolidated Net Income; and (ii) to
the extent Consolidated Net Income has been reduced thereby:  (A) all income
taxes and foreign withholding taxes and taxes based on capital and commercial
activity (or similar taxes) of such Person and its Restricted Subsidiaries paid
or accrued in accordance with GAAP for such period; (B) Consolidated Interest
Expense; (C) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;
(D) restructuring costs, facilities relocation costs and acquisition integration
costs and fees, including, without limitation, cash severance payments made in
connection with acquisitions; (E) any expenses or charges related to any Equity
Offering, Permitted Investment, acquisition, disposition, recapitalization or
the incurrence of Indebtedness permitted to be incurred by the Indenture
including a refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Transactions; (F) any write offs, write downs
or other non-cash charges, excluding any such charge that represents an accrual
or reserve for a cash expenditure for a future period; (G) the amount of any
expense related to minority interests; (H) the amount of management, monitoring,
consulting and advisory fees and related expenses paid (or any accruals related
to such fees or related expenses) during such period to the Sponsors to the
extent permitted under Section 4.11; (I) the amount of any earn out payments or
deferred purchase price in conjunction with acquisitions; (J) any costs or
expenses

4


--------------------------------------------------------------------------------




 

incurred by the Company or a Restricted Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of issuance of Qualified Capital
Stock of the Company (other than Disqualified Stock that is Preferred Stock) in
each case, solely to the extent that such cash proceeds are excluded from the
calculation set forth in clauses (w) and (x) of Section 4.07(ii); and (K) the
one-time special bonus payments in an amount not in excess of $6.23 million by
the Company to members of management on November 10, 2005; and (iii) decreased
by (without duplication) non-cash gains increasing Consolidated Net Income of
such Person for such period, excluding any gains that represent the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
period (other than such cash charges that have been added back to Consolidated
Net Income in calculating Consolidated EBITDA in accordance with this
definition).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four-Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which internal financial statements are available (the “Transaction
Date”) to Consolidated Fixed Charges of such Person for the Four-Quarter Period.
In addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to (i) the incurrence or repayment of any Indebtedness or the
issuance of any Designated Preferred Stock of such Person or any of its
Restricted Subsidiaries (and the application of the proceeds thereof) giving
rise to the need to make such calculation and any incurrence or repayment of
other Indebtedness or the issuance or redemption of other Preferred Stock (and
the application of the proceeds thereof), other than the incurrence or repayment
of Indebtedness in the ordinary course of business for working capital purposes
pursuant to revolving credit facilities, occurring during the Four-Quarter
Period or at any time subsequent to the last day of the Four-Quarter Period and
on or prior to the Transaction Date, as if such incurrence or repayment or
issuance or redemption, as the case may be (and the application of the proceeds
thereof), had occurred on the first day of the Four-Quarter Period; and (ii) any
Asset Sales or other dispositions or Asset Acquisitions (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA attributable to the
assets which are the subject of the Asset Acquisition or Asset Sale or other
disposition and without regard to clause (vi) of the definition of Consolidated
Net Income), investments, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) occurring during the Four-Quarter Period or
at any time subsequent to the last day of the Four Quarter Period and on or
prior to the Transaction Date, as if such Asset Sale or other disposition or
Asset Acquisition (including the incurrence or assumption of any such Acquired
Indebtedness), investment, merger, consolidation or disposed operation, occurred
on the first day of the Four-Quarter Period. If such Person or any of its
Restricted Subsidiaries directly or indirectly guarantees Indebtedness of a
third Person, the preceding sentence shall give effect to the incurrence

5


--------------------------------------------------------------------------------




 

of such guaranteed Indebtedness as if such Person or any Restricted Subsidiary
of such Person had directly incurred or otherwise assumed such other
Indebtedness that was so guaranteed.

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:  (i) interest on outstanding Indebtedness determined on
a fluctuating basis as of the Transaction Date and which will continue to be so
determined thereafter shall be deemed to have accrued at a fixed rate per annum
equal to the rate of interest on such Indebtedness in effect on the Transaction
Date; and (ii) notwithstanding clause (i) of this paragraph, interest on
Indebtedness determined on a fluctuating basis, to the extent such interest is
covered by agreements relating to Interest Swap Obligations, shall be deemed to
accrue at the rate per annum resulting after giving effect to the operation of
such agreements.

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a responsible financial or accounting officer of the Company.
In addition, any such pro forma calculation may include adjustments appropriate,
in the reasonable determination of the Company as set forth in an Officers’
Certificate, to reflect operating expense reductions reasonably expected to
result from any acquisition or merger.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication:  (i) Consolidated Interest Expense; plus
(ii) the product of (x) the amount of all cash dividend payments on any series
of Preferred Stock of such Person times (y) a fraction, the numerator of which
is one and the denominator of which is one minus the then current effective
consolidated Federal, state and local income tax rate of such Person, expressed
as a decimal (as estimated in good faith by the chief financial officer of the
Company, which estimate shall be conclusive); plus (iii) the product of (x) the
amount of all dividend payments on any series of Permitted Subsidiary Preferred
Stock times (y) a fraction, the numerator of which is one and the denominator of
which is one minus the then current effective consolidated Federal, state and
local income tax rate of such Person, expressed as a decimal (as estimated in
good faith by the chief financial officer of the Company, which estimate shall
be conclusive); provided that with respect to any series of Preferred Stock that
did not pay dividends during such period but that is eligible to pay cash
dividends during any period prior to the maturity date of the Notes, cash
dividends shall be deemed to have been paid with respect to such series of
Preferred Stock during such period for purposes of this clause (iii).

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication, (i) the aggregate of all cash and
non-cash interest expense (net of interest income) with respect to all
outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including the net costs associated with Interest Swap Obligations, for such
period determined on a consolidated basis in conformity with GAAP, but excluding
(A) amortization or write-off of debt issuance costs, deferred financing fees,
commissions, fees and expenses, (B) any expensing of bridge, commitment and
other financing fees, (C) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Qualified

6


--------------------------------------------------------------------------------




 

Securitization Transaction and (D) any redemption premium paid in connection
with the redemption of the Existing Notes; (ii) the consolidated interest
expense of such Person and its Restricted Subsidiaries that was capitalized
during such period; and (iii) the interest component of Capitalized Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by such Person
and its Restricted Subsidiaries during such period as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Company and its Restricted Subsidiaries for such period on a
consolidated basis, determined in accordance with GAAP and without any deduction
in respect of Preferred Stock dividends; provided that there shall be excluded
therefrom to the extent otherwise included, without duplication:  (i) gains and
losses from Asset Sales (without regard to the $1.0 million limitation set forth
in the definition thereof) and the related tax effects according to GAAP;
(ii) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP; (iii) all extraordinary, unusual or
non-recurring charges, gains and losses (including, without limitation, all
restructuring costs, facilities relocation costs, acquisition integration costs
and fees, including cash severance payments made in connection with
acquisitions, and any expense or charge related to the repurchase of Capital
Stock or warrants or options to purchase Capital Stock), and the related tax
effects according to GAAP; (iv) the net income (or loss) from disposed or
discontinued operations or any net gains or losses on disposal of disposed or
discontinued operations, and the related tax effects according to GAAP; (v) any
impairment charge or asset write-off, in each cash pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP; (vi) the net income (or
loss) of any Person acquired in a pooling of interests transaction accrued prior
to the date it becomes a Restricted Subsidiary of the Company or is merged or
consolidated with or into the Company or any Restricted Subsidiary of the
Company; (vii) solely for the purpose of determining the amount available for
Restricted Payments under clause (ii) of Section 4.07, the net income (but not
loss) of any Restricted Subsidiary of the Company (other than a Guarantor) to
the extent that the declaration of dividends or similar distributions by that
Restricted Subsidiary of the Company of that income is not at the date of
determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Company will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Company or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein; (viii) the
net loss of any Person, other than a Restricted Subsidiary of the Company;
(ix) the net income of any Person, other than a Restricted Subsidiary of the
Company, except to the extent of cash dividends or distributions paid to the
Company or a Restricted Subsidiary of the Company by such Person; (x) in the
case of a successor to the referent Person by consolidation or merger or as a
transferee of the referent Person’s assets, any earnings of the successor
corporation prior to such consolidation, merger or transfer of assets; (xi) any
non-cash compensation charges and deferred compensation charges, including any
arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any

7


--------------------------------------------------------------------------------




 

period shall be reduced by any cash payments made during such period by such
Person in connection with any such deferred compensation, whether or not such
reduction is in accordance with GAAP; and (xii) inventory purchase accounting 
adjustments and amortization and impairment charges resulting from other
purchase accounting adjustments with respect to acquisition transactions. For
purposes of clause (ii)(v) of the first paragraph of Section 4.07 hereof,
Consolidated Net Income shall be reduced by any cash dividends paid with respect
to any series of Designated Preferred Stock.

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges,
impairments and expenses of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding
any such charges that require an accrual of or a reserve for cash payments for
any future period other than accruals or reserves associated with mandatory
repurchases of equity securities). For clarification purposes, purchase
accounting adjustments with respect to inventory will be included in
Consolidated Non-cash Charges.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company or Holdings who (i) was a member of such Board
of Directors on the Issue Date; or (ii) was nominated for election or elected to
such Board of Directors by any of the Permitted Holders or with the approval of
a majority of the Continuing Directors who were members of such Board at the
time of such nomination or election.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Company.

“Credit Facility” means the credit agreement dated as of the Issue Date among
the Company, the lenders party thereto in their capacities as lenders
thereunder, Credit Suisse Securities (USA) LLC, as joint bookrunner, joint lead
arranger, administrative agent and collateral agent, Banc of America Securities
LLC, as joint bookrunner and joint lead arranger, Bank of America, N.A., as
syndication agent, together with the related documents thereto (including,
without limitation, any guarantee agreements and security documents), and any
amendments, supplements, modifications, extensions, replacements, renewals,
restatements, refundings or refinancings thereof and any indentures or credit
facilities or commercial paper facilities with banks or other institutional
lenders or investors that extend, replace, refund, refinance, renew or defease
any part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 4.09).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any Restricted Subsidiary of the Company against fluctuations in
currency values.

8


--------------------------------------------------------------------------------




 

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

“Description of Notes” means the “Description of Notes” section of the final
offering memorandum dated June 20, 2006 with respect to the offering of the
Notes.

“Designated Non-cash Consideration” means any non-cash consideration received by
the Company or one of its Restricted Subsidiaries in connection with an Asset
Sale that is designated as Designated Non-cash Consideration pursuant to an
Officers’ Certificate executed by the principal executive officer and the
principal financial officer of the Company or such Restricted Subsidiary at the
time of such Asset Sale. Any particular item of Designated Non-cash
Consideration will cease to be considered to be outstanding once it has been
sold for cash or Cash Equivalents.

“Designated Preferred Stock” means Preferred Stock that is so designated as
Designated Preferred Stock, pursuant to an Officers’ Certificate executed by the
principal executive officer and the principal financial officer of the Company,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (ii)(w) of the first paragraph of Section 4.07
hereof.

“Designated Senior Debt” means (i) the Indebtedness under the Credit Facility
and (ii) any other Indebtedness constituting Senior Debt which, at the time of
determination, has an aggregate principal amount of at least $25.0 million and
is specifically designated in the instrument evidencing such Senior Debt as
“Designated Senior Debt” by the Company.

“Disqualified Capital Stock” means with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder) or upon the
happening of any event, (i) matures or is mandatorily redeemable, (other than
redeemable only for Capital Stock of such Person which is not itself
Disqualified Stock) pursuant to a sinking fund obligation or otherwise, (ii) is
convertible or exchangeable at the option of the holder for Indebtedness or
Disqualified Capital Stock, or (iii) is mandatorily redeemable or must be
purchased upon the occurrence of certain events or otherwise, in whole or in
part; in each case on or prior to the final maturity date of the Notes;
provided, however, that any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof the right to
require such Person to purchase or redeem such Capital Stock upon the occurrence
of an “asset sale” or “change of control” occurring prior to the final maturity
date of the Notes shall not constitute Disqualified Capital Stock if:  (A) the
“asset sale” or “change of control” provisions applicable to such Capital Stock
are not more favorable to the holders of such Capital Stock than the terms
applicable to the Notes and described in Sections 4.10 and 4.15 hereof,
respectively; and (B) any such requirement only becomes operative after
compliance with such terms applicable to the Notes, including the purchase of
any Notes tendered pursuant thereto.

“Domestic Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the Company that is incorporated under the laws of the United
States of America, any State thereof or the District of Columbia.

9


--------------------------------------------------------------------------------




 

“Equity Offering” means any offering of Qualified Capital Stock of Holdings or
the Company; provided that (i) in the event of an offering by Holdings, Holdings
contributes to the capital of the Company the portion of the net cash proceeds
of such offering necessary to pay the aggregate redemption price (plus accrued
interest to the Redemption Date) of the Notes to be redeemed pursuant to
Section 3.07(b) hereof; and (ii) in the event such equity offering is not in the
form of a public offering registered under the Securities Act, the proceeds
received by the Company directly or indirectly from such offering are not less
than $10.0 million.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

“Exchange Notes” has the meaning set forth in the Appendix hereto.

“Excluded Contribution” means net cash proceeds, Marketable Securities or
Qualified Proceeds received by the Company from (i) contributions to its common
equity capital, and (ii)         the sale (other than to a Subsidiary of the
Company or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Company) of Capital
Stock (other than Disqualified Stock and Designated Preferred Stock) of the
Company, in each case designated as Excluded Contributions pursuant to an
officers’ certificate executed by an executive vice president and the principal
financial officer of the Company on the date such capital contributions are made
or the date such Capital Stock is sold, as the case may be, which are excluded
from the calculation set forth in clause (ii) of Section 4.07.

“Existing Notes” means the Company’s 8 ⅜% Senior Subordinated Notes due 2011
issued under that certain Indenture, dated as of July 22, 2003, among the
Company, TransDigm Holding Company and the other guarantors party thereto.

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Company acting reasonably
and in good faith.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Company
that is not a Domestic Restricted Subsidiary.

“Four-Quarter Period” has the meaning specified in the definition of
Consolidated Fixed Charge Coverage Ratio.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, as in effect as of the Issue Date.

10


--------------------------------------------------------------------------------




 

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and for the payment of which the United States
pledges its full faith and credit.

“Group” has the meaning specified in the definition of Change of Control.

“Guarantee” means (i) the guarantee of the Notes by Holdings and the Domestic
Restricted Subsidiaries of the Company in accordance with the terms of this
Indenture; and (ii) the guarantee of the Notes by any Restricted Subsidiary
required under the terms of Section 4.17 hereof.

“Guarantor” means any Restricted Subsidiary that incurs a Guarantee; provided
that upon the release and discharge of any such Restricted Subsidiary from its
Guarantee in accordance with Section 11.07 hereof, such Restricted Subsidiary
shall cease to be a Guarantor.

“Hedging Agreement” means any agreement with respect to the hedging of price
risk associated with the purchase of commodities used in the business of the
Company and its Restricted Subsidiaries, so long as any such agreement has been
entered into in the ordinary course of business and not for purposes of
speculation.

“Holder” means a Person in whose name a Note is registered.

“Immaterial Domestic Restricted Subsidiary” means, at any date of determination,
any Restricted Subsidiary of the Company that (i) contributed 2.5% or less of
Consolidated EBITDA of the Company for the period of four fiscal quarters most
recently ended more than forty-five (45) days prior to the date of determination
and (ii) had consolidated assets representing 2.5% or less of Total Assets on
the last day of the most recent fiscal quarter ended more than forty-five (45)
days prior to the date of determination.

“Indebtedness” means with respect to any Person, without duplication, (i) all
Obligations of such Person for borrowed money, (ii) all Obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all Capitalized Lease Obligations of such Person, (iv) all Obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations and all Obligations under any title retention
agreement (but excluding trade accounts payable and other accrued liabilities
arising in the ordinary course of business), (v) all Obligations for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction, (vi) guarantees and other contingent obligations in
respect of Indebtedness referred to in clauses (i) through (v) above and clause
(viii) below, (vii) all Obligations of any other Person of the type referred to
in clauses (i) through (vi) which are secured by any Lien on any property or
asset of such Person, the amount of such Obligation being deemed to be the
lesser of the fair market value of such property or asset and the amount of the
Obligation so secured, (viii) all Obligations under Currency Agreements and
interest swap agreements of such Person, and (ix) all Disqualified Capital Stock
issued by such Person with the amount of Indebtedness represented by such
Disqualified Capital Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price, but
excluding accrued dividends, if any.

 

11


--------------------------------------------------------------------------------


Notwithstanding the foregoing, in connection with the purchase by the Company or
any Restricted Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter. For clarification
purposes, the liability of the Company or any Restricted Subsidiary to make
periodic payments to licensors in consideration for the license of patents and
technical information under license agreements in existence on the Issue Date
and any amount payable in respect of a settlement of disputes with respect to
such payments thereunder shall not constitute Indebtedness.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to the Indenture, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock. For the purposes of calculating the amount of Indebtedness of a
Securitization Entity outstanding as of any date, the face or notional amount of
any interest in receivables or equipment that is outstanding as of such date
shall be deemed to be Indebtedness but any such interests held by Affiliates of
such Securitization Entity shall be excluded for purposes of such calculation.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Initial Notes” has the meaning set forth in the Appendix hereto.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any Person. “Investment” shall exclude extensions of trade credit by the
Company and its Restricted Subsidiaries in accordance with normal trade
practices of the Company or such Restricted Subsidiary, as the case may be.
Except as otherwise provided herein, the amount of an Investment shall be its
fair market value at the time the Investment is made and without giving effect
to subsequent changes in its fair market value.

12


--------------------------------------------------------------------------------




 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Issue Date” means the date hereof.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York, the city in which the principal corporate
trust office of the Trustee is located or at a place of payment are authorized
by law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Marketable Securities” means publicly traded debt or equity securities that are
listed for trading on a national securities exchange and that were issued by a
corporation whose debt securities are rated in one of the three highest rating
categories by either S&P or Moody’s.

 “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Company or any of its Restricted Subsidiaries from such Asset Sale net of: 
(i) reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions and title and recording tax expenses); (ii) all Federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP, as a consequence of such Asset Sale; (iii) appropriate amounts to be
provided by the Company or any Restricted Subsidiary, as the case may be, as a
reserve, in accordance with GAAP, against any liabilities associated with such
Asset Sale and retained by the Company or any Restricted Subsidiary, as the case
may be, after such Asset Sale, including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale (iv) all distributions and other payments required to be made to
minority interest holders in Restricted Subsidiaries as a result of such Asset
Sale; and (v) all payments made on any Indebtedness which is secured by any
assets subject to such Asset Sale, in accordance with the terms of any Lien upon
or other security agreement of any kind with respect to such assets, or which
must by its terms, or in order to obtain a necessary consent to such Asset Sale,
or by applicable law, be repaid out of the proceeds from such Asset Sale.

“Notes” means, collectively, the Initial Notes, the Exchange Notes and the
Private Exchange Notes, treated as a single class of securities, as amended or

13


--------------------------------------------------------------------------------




supplemented from time to time in accordance with the terms hereof, that are
issued pursuant to this Indenture.

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing any Indebtedness.

“Officer” means, with respect to any Person (other than the Trustee), the
Chairman of the Board, the Chief Executive Officer, the President, the Chief
Operating Officer, the Chief Financial Officer, the Treasurer, any Assistant
Treasurer, the Controller, the Secretary or any Vice-President of such Person.

“Officers’ Certificate” means a certificate signed by two Officers of the
Company, one of whom must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Company, that meets the requirements of Sections 13.04 and 13.05 hereof.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or any Subsidiary of the Company.

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Company and its
Restricted Subsidiaries on the Issue Date and/or activities that are reasonably
similar, ancillary or related to, or a reasonable extension, development or
expansion of, the businesses in which the Company and its Restricted
Subsidiaries are engaged on the Issue Date.

“Permitted Group” means any group of investors that is deemed to be a “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) by virtue of the
Stockholders’ Agreements, as the same may be amended, modified or supplemented
from time to time, provided that no single Person (together with its
Affiliates), other than the Permitted Holders and their Related Parties, is the
“beneficial owner” (as such term is used in Section 13(d) of the Exchange Act),
directly or indirectly, of more than 50% of the voting power of the issued and
outstanding Capital Stock of the Company or Holdings (as applicable) that is
“beneficially owned” (as defined above) by such group of investors.

“Permitted Holders” means Warburg Pincus Private Equity VIII, L.P. and its
Affiliates and any general or limited partners of Warburg Pincus Private Equity
VIII, L.P., TD Group Holdings, LLC and its Affiliates and any members of TD
Group Holdings, LLC.

“Permitted Indebtedness” means, without duplication, each of the following:

(i)  Indebtedness under the Notes (other than any Additional Notes);

(ii)  Indebtedness of the Company or any of its Restricted Subsidiaries incurred
pursuant to the Credit Facility in an aggregate principal amount at any

14


--------------------------------------------------------------------------------




time outstanding not to exceed $1,050.0 million, less:  (A) the aggregate amount
of Indebtedness of Securitization Entities at the time outstanding, (B) the
amount of all mandatory principal payments actually made by the Company or any
such Restricted Subsidiary since the Issue Date with the Net Cash Proceeds of an
Asset Sale in respect of term loans under a Credit Facility (excluding any such
payments to the extent refinanced at the time of payment), and (C) further
reduced by any repayments of revolving credit borrowings under a Credit Facility
with the Net Cash Proceeds of an Asset Sale that are accompanied by a
corresponding commitment reduction thereunder; provided that the amount of
Indebtedness permitted to be incurred pursuant to the Credit Facility in
accordance with this clause (ii) shall be in addition to any Indebtedness
permitted to be incurred pursuant to a Credit Facility in reliance on, and in
accordance with, clauses (vii), (xiii), (xiv) and (xv) below;

(iii)  other Indebtedness of the Company and its Restricted Subsidiaries
outstanding on the Issue Date reduced by the amount of any scheduled
amortization payments or mandatory prepayments when actually paid or permanent
reductions therein;

(iv)  Interest Swap Obligations of the Company or any of its Restricted
Subsidiaries covering Indebtedness of the Company or any of its Restricted
Subsidiaries; provided that any Indebtedness to which any such Interest Swap
Obligations correspond is otherwise permitted to be incurred under this
Indenture; provided, further, that such Interest Swap Obligations are entered
into, in the judgment of the Company, to protect the Company or any of its
Restricted Subsidiaries from fluctuation in interest rates on its outstanding
Indebtedness;

(v)  Indebtedness of the Company or any Restricted Subsidiary under Hedging
Agreements and Currency Agreements;

(vi)  the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any such Restricted
Subsidiaries; provided, however, that: (a) if the Company is the obligor on such
Indebtedness and the payee is a Restricted Subsidiary that is not a Guarantor,
such Indebtedness is expressly subordinated to the prior payment in full in cash
of all Obligations with respect to the Notes and (b) (1) any subsequent issuance
or transfer of Capital Stock that results in any such Indebtedness being held by
a Person other than the Company or a Restricted Subsidiary thereof and (2) any
sale or other transfer of any such Indebtedness to a Person that is not either
the Company or a Restricted Subsidiary thereof (other than by way of granting a
Lien permitted under this Indenture or in connection with the exercise of
remedies by a secured creditor) shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (vi);

(vii)  Indebtedness (including Capitalized Lease Obligations) incurred by the
Company or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any person owning such assets)
in an aggregate principal amount outstanding not to exceed $10.0 million;

15


--------------------------------------------------------------------------------




 

(viii)  Refinancing Indebtedness (other than Refinancing Indebtedness with
respect to Indebtedness incurred pursuant to clause (ii) of this definition);

(ix)   guarantees by the Company and its Restricted Subsidiaries of each other’s
Indebtedness; provided that such Indebtedness is permitted to be incurred under
this Indenture; provided, further, that in the event such Indebtedness (other
than Acquired Indebtedness) is incurred pursuant to the Consolidated Fixed
Charge Coverage Ratio, such guarantees are by the Company or a Guarantor only;

(x)  Indebtedness arising from agreements of the Company or a Restricted
Subsidiary of the Company providing for indemnification, adjustment of purchase
price, earn out or other similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or a Restricted
Subsidiary of the Company, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition; provided that the
maximum assumable liability in respect of all such Indebtedness shall at no time
exceed the gross proceeds actually received by the Company and its Restricted
Subsidiaries in connection with such disposition;

(xi)  obligations in respect of performance and surety bonds and completion
guarantees provided by the Company or any Restricted Subsidiary of the Company
in the ordinary course of business;

(xii)  the incurrence by a Securitization Entity of Indebtedness in a Qualified
Securitization Transaction that is non recourse to the Company or any Subsidiary
of the Company (except for Standard Securitization Undertakings);

(xiii)  Indebtedness incurred by the Company or any of the Guarantors in
connection with the acquisition of a Permitted Business; provided that on the
date of the incurrence of such Indebtedness, after giving effect to the
incurrence thereof and the use of proceeds therefrom, either (A) the Company
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Consolidated Fixed Charge Coverage Ratio or (B) the Consolidated Fixed
Charge Coverage Ratio of the Company would be greater than the Consolidated
Fixed Charge Coverage Ratio of the Company immediately prior to the incurrence
of such Indebtedness;

(xiv)  additional Indebtedness of the Company and the Guarantors (which amount
may, but need not, be incurred in whole or in part under a credit facility) (it
being understood that any Indebtedness incurred pursuant to this clause (xiv)
shall cease to be deemed incurred or outstanding for purposes of this clause
(xiv) but shall be deemed incurred pursuant to the first paragraph of this
covenant from and after the first date on which the Company or such Restricted
Subsidiary could have incurred such Indebtedness pursuant to the first paragraph
of this covenant without reliance on this clause (xiv)) in an aggregate
principal amount that does not exceed $75.0 million at any one time outstanding;

(xv)  additional Indebtedness of the Foreign Restricted Subsidiaries in an
aggregate principal amount which (when combined with the liquidation value of

16


--------------------------------------------------------------------------------




all series of outstanding Permitted Subsidiary Preferred Stock) does not exceed
$15.0 million at any one time outstanding (which amount may, but need not, be
incurred in whole or in part under a Credit Facility); (it being understood that
any Indebtedness incurred pursuant to this clause (xv) shall cease to be deemed
incurred or outstanding for purposes of this clause (xv) but shall be deemed
incurred pursuant to the first paragraph of this covenant from and after the
first date on which the Company or such Restricted Subsidiary could have
incurred such Indebtedness pursuant to the first paragraph of this covenant
without reliance on this clause (xv));

(xvi)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of incurrence; and

(xvii)  Indebtedness of the Company or any of its Restricted Subsidiaries
represented by letters of credit for the account of the Company or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the Company or such Restricted Subsidiary, including, without
limitation, in order to provide security for workers’ compensation claims or
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business and other Indebtedness with respect to workers’
compensation claims, self-insurance obligations, performance, surety and similar
bonds and completion guarantees provided by the Company or any Restricted
Subsidiary of the Company in the ordinary course of business.

For purposes of determining compliance with Section 4.09 hereof, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness described in clauses (i) through (xvii)
above or is entitled to be incurred pursuant to the Consolidated Fixed Charge
Coverage Ratio provisions of Section 4.09 hereof, the Company shall, in its sole
discretion, divide and classify (or later redivide and reclassify) such item of
Indebtedness in any manner that complies with Section 4.09 hereof. Accrual of
interest, accretion or amortization of original issue discount, the payment of
interest on any Indebtedness in the form of additional Indebtedness with the
same terms, and the payment of dividends on Disqualified Capital Stock in the
form of additional shares of the same class of Disqualified Capital Stock will
not be deemed to be an incurrence of Indebtedness or an issuance of Disqualified
Capital Stock for purposes of Section 4.09 hereof.

“Permitted Investments” means: (i) Investments by the Company or any Restricted
Subsidiary of the Company in any Restricted Subsidiary of the Company (other
than a Restricted Subsidiary of the Company in which an Affiliate of the Company
that is not a Restricted Subsidiary of the Company holds a minority interest)
(whether existing on the Issue Date or created thereafter) or any other Person
(including by means of any transfer of cash or other property) if as a result of
such Investment such other Person shall become a Restricted Subsidiary of the
Company (other than a Restricted Subsidiary of the Company in which an Affiliate
of the Company that is not a Restricted Subsidiary of the Company holds a
minority interest) or that will merge with or consolidate into the Company or a
Restricted Subsidiary of the Company and

17


--------------------------------------------------------------------------------




 

Investments in the Company by the Company or any Restricted Subsidiary of the
Company; (ii) investments in cash and Cash Equivalents; (iii) loans and advances
(including payroll, travel and similar advances) to employees and officers of
the Company and its Restricted Subsidiaries for bona fide business purposes
incurred in the ordinary course of business or consistent with past practice or
to fund such person’s purchase of Capital Stock of the Company or any direct or
indirect parent of the Company pursuant to compensatory plans approved by the
Board of Directors in good faith; (iv) Currency Agreements, Hedging Agreements
and Interest Swap Obligations entered into in the ordinary course of business
and otherwise in compliance with this Indenture; (v) Investments in securities
of trade creditors or customers received pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such trade creditors
or customers or in good faith settlement of delinquent obligations of such trade
creditors or customers; (vi) Investments made by the Company or its Restricted
Subsidiaries as a result of consideration received in connection with an Asset
Sale made in compliance with Section 4.10 hereof; (vii) Investments existing on
the Issue Date; (viii) accounts receivable created or acquired in the ordinary
course of business; (ix) guarantees by the Company or a Restricted Subsidiary of
the Company permitted to be incurred under this Indenture; (x) additional
Investments having an aggregate fair market value, taken together with all other
Investments made pursuant to this clause (x) that are at that time outstanding,
not to exceed the greater of (A) $50.0 million and (B) 4% of the Company’s Total
Assets; (xi) any Investment by the Company or a Subsidiary of the Company in a
Securitization Entity or any Investment by a Securitization Entity in any other
Person in connection with a Qualified Securitization Transaction; provided that
any Investment in a Securitization Entity is in the form of a Purchase Money
Note or an equity interest; (xii) Investments the payment for which consists
exclusively of Qualified Capital Stock of the Company; and (xiii) any Investment
in any Person to the extent it consists of prepaid expenses, negotiable
instruments held for collection and lease, utility and workers’ compensation,
performance and other similar deposits made in the ordinary course of business.

“Permitted Subsidiary Preferred Stock” means any series of Preferred Stock of a
Foreign Restricted Subsidiary that constitutes Qualified Capital Stock, the
liquidation value of all series of which, when combined with the aggregate
amount of outstanding Indebtedness of the Foreign Restricted Subsidiaries
incurred pursuant to clause (xv) of the definition of Permitted Indebtedness,
does not exceed $5.0 million.

“Permitted Transaction Payments” means, without duplication, the following
payments: (i) payments at closing to consummate the Transactions; (ii) payments
required to defease the Existing Notes in accordance with the terms of the
indenture governing those notes and (iii) the payment of fees and expenses
relating to the Transactions.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

18


--------------------------------------------------------------------------------




 

“Private Exchange Notes” has the meaning set forth in the Appendix hereto.

“Productive Assets” means assets (including Capital Stock) that are used or
usable by the Company and its Restricted Subsidiaries in Permitted Businesses.

“Purchase Money Note” means a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Company or any
Subsidiary of the Company in connection with a Qualified Securitization
Transaction to a Securitization Entity, which note shall be repaid from cash
available to the Securitization Entity, other than amounts required to be
established as reserves pursuant to agreements, amounts paid to investors in
respect of interest, and principal and amounts paid in connection with the
purchase of newly generated receivables or newly acquired equipment.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Permitted Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors of the Company in good faith.

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Company or any of its Restricted
Subsidiaries pursuant to which the Company or any of its Subsidiaries may sell,
convey or otherwise transfer to (i) a Securitization Entity (in the case of a
transfer by the Company or any of its Restricted Subsidiaries); and (ii) any
other Person (in the case of a transfer by a Securitization Entity), or may
grant a security interest in any accounts receivable or equipment (whether now
existing or arising or acquired in the future) of the Company or any of its
Restricted Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable and equipment, all
contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable and equipment, proceeds of such accounts receivable
and equipment and other assets (including contract rights) which are customarily
transferred or in respect of which security interests are customarily granted in
connection with assets securitization transactions involving accounts receivable
and equipment.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Company that shall be substituted for Moody’s or S&P or both, as the case may
be.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,

19


--------------------------------------------------------------------------------




reissuance or resale of existing or future Indebtedness (other than intercompany
Indebtedness), including any additional Indebtedness incurred to pay interest or
premiums required by the instruments governing such existing or future
Indebtedness as in effect at the time of issuance thereof (“Required Premiums”)
and fees in connection therewith; provided that any such event shall not
(i) directly or indirectly result in an increase in the aggregate principal
amount of Permitted Indebtedness (except to the extent such increase is a result
of a simultaneous incurrence of additional Indebtedness (A) to pay Required
Premiums and related fees or (B) otherwise permitted to be incurred under this
Indenture); and (ii) create Indebtedness with a Weighted Average Life to
Maturity at the time such Indebtedness is incurred that is less than the
Weighted Average Life to Maturity at such time of the Indebtedness being
refinanced, modified, replaced, renewed, restated, refunded, deferred, extended,
substituted, supplemented, reissued or resold.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Issue Date by and among the Company, Holdings, the Guarantors and Banc
of America Securities LLC and Credit Suisse Securities (USA) LLC, as
representatives of the initial purchasers.

“Related Party” with respect to any Permitted Holder means (i)(A) any spouse,
sibling, parent or child of such Permitted Holder; or (B) the estate of any
Permitted Holder during any period in which such estate holds Capital Stock of
the Company for the benefit of any Person referred to in clause (i)(A) or
(ii) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially owning an interest of more than 50% of which consist of, or the
sole managing partner or managing member of which is, one or more Permitted
Holders and/or such other Persons referred to in the immediately preceding
clause (i).

“Representative” means the indenture trustee or other trustee, agent or
representative in respect of any Designated Senior Debt; provided that if, and
for so long as, any Designated Senior Debt lacks such a representative, then the
Representative for such Designated Senior Debt shall at all times constitute the
holders of a majority in outstanding principal amount of such Designated Senior
Debt in respect of any Designated Senior Debt.

“Required Premiums” has the meaning set forth in the definition of Refinancing
Indebtedness.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) located at the Corporate Trust Office of the Trustee who has
direct responsibility for the administration of this Indenture and for the
purposes of Sections 7.01(c)(ii) and 7.05(b) also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

20


--------------------------------------------------------------------------------




 

“S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, Inc., or
any successor thereto.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Company or a Restricted Subsidiary of any property, whether owned by the
Company or any Restricted Subsidiary at the Issue Date or later acquired, which
has been or is to be sold or transferred by the Company or such Restricted
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced by such Person on the security of such Property.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Debt” means any Indebtedness secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Entity” means a Wholly Owned Subsidiary of the Company (or
another Person in which the Company or any Subsidiary of the Company makes an
Investment and to which the Company or any Subsidiary of the Company transfers
accounts receivable or equipment and related assets) which engages in no
activities other than in connection with the financing of accounts receivable or
equipment and which is designated by the Board of Directors of the Company (as
provided below) as a Securitization Entity (i) no portion of the Indebtedness or
any other Obligations (contingent or otherwise) of which (A) is guaranteed by
the Company or any Restricted Subsidiary of the Company (excluding guarantees of
Obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings); (B) is recourse to or
obligates the Company or any Restricted Subsidiary of the Company in any way
other than pursuant to Standard Securitization Undertakings; or (C) subjects any
property or asset of the Company or any Restricted Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings; (ii) with which
neither the Company nor any Restricted Subsidiary of the Company has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to the Company or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Company, other than fees payable in the ordinary course of business in
connection with servicing receivables of such entity; and (iii) to which neither
the Company nor any Restricted Subsidiary of the Company has any obligations to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a certified copy of the Board
Resolution of the Company giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
conditions.

“Senior Debt” means the principal of, premium, if any, and interest (including
any interest accruing subsequent to the filing of a petition of bankruptcy at
the rate provided for in the documentation with respect thereto, whether or not
such interest is an allowed claim under applicable law) on any Indebtedness of
the Company, Holdings

 

21


--------------------------------------------------------------------------------


or any Guarantor, whether outstanding on the Issue Date or thereafter created,
incurred or assumed, unless, in the case of any particular Indebtedness, the
instrument creating or evidencing the same or pursuant to which the same is
outstanding expressly provides that such Indebtedness shall be subordinate or
pari passu in right of payment to the Notes or the Guarantees, as the case may
be. Without limiting the generality of the foregoing, “Senior Debt” shall also
include the principal of, premium, if any, interest (including any interest
accruing subsequent to the filing of a petition of bankruptcy at the rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable law) on, and all other amounts
owing in respect of:  (x) all monetary obligations of every nature of the
Company, Holdings or any Guarantor under the Credit Facility, including, without
limitation, obligations to pay principal and interest, reimbursement obligations
under letters of credit, fees, expenses and indemnities, (y) all Interest Swap
Obligations (and guarantees thereof), and (z) all obligations (and guarantees
thereof) under Currency Agreements and Hedging Agreements, in each case whether
outstanding on the Issue Date or thereafter incurred.

Notwithstanding the foregoing, “Senior Debt” shall not include (i) any
Indebtedness of the Company, Holdings or a Guarantor to the Company, Holdings or
to a Subsidiary of the Company, (ii) any Indebtedness of the Company, Holdings
or any Guarantor to, or guaranteed by the Company, Holdings or any Guarantor on
behalf of, any shareholder, director, officer or employee of the Company,
Holdings or any Subsidiary of the Company (including, without limitation,
amounts owed for compensation) other than a shareholder who is also a lender (or
an Affiliate of a lender) under the Credit Facility, (iii) any amounts payable
or other liability to trade creditors arising in the ordinary course of business
(including guarantees thereof or instruments evidencing such liabilities but
excluding secured purchase money obligations); (iv) Indebtedness represented by
Disqualified Capital Stock, (v) any liability for Federal, state, local or other
taxes owed or owing by the Company, Holdings or any of the Guarantors, (vi) that
portion of any Indebtedness incurred in violation of Section 4.09 hereof (but,
as to any such obligation, no such violation shall be deemed to exist for
purposes of this clause (vi) if the holder(s) of such obligation or their
representative and the Trustee shall have received an Officers’ Certificate of
the Company to the effect that the incurrence of such Indebtedness does not (or
in the case of revolving credit indebtedness, that the incurrence of the entire
committed amount thereof at the date on which the initial borrowing thereunder
is made would not) violate such provisions of this Indenture),
(vii) Indebtedness which, when incurred and without respect to any election
under Section 1111(b) of Title 11, United States Code, is without recourse to
the Company, Holdings or any of the Guarantors, as applicable, and (viii) any
Indebtedness which is, by its express terms, subordinated in right of payment to
any other Indebtedness of the Company, Holdings or any of the Guarantors.

“Senior Subordinated Debt” means with respect to a Person, the Notes (in the
case of the Company), a Guarantee (in the case of a Guarantor or Holdings) and
any other Indebtedness of such Person that specifically provides that such
Indebtedness is to rank pari passu with the Notes or such Guarantee, as the case
may be, in right of payment and is not subordinated by its terms in right of
payment to any Indebtedness or other obligation of such Person which is not
Senior Debt of such Person.

22


--------------------------------------------------------------------------------




 

“Significant Subsidiary,” with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1.02(w) of Regulation S-X under the Securities
Act.

“Sponsor” means Warburg Pincus LLC and its Affiliates.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company which are reasonably customary, as determined in good faith by the Board
of Directors of the Company, in an accounts receivable or equipment transaction.

“Stockholders’ Agreement” means the Stockholders’ Agreement dated as of July 22,
2003, by and among TD Holding Corporation (now known as TransDigm Group
Incorporated) and the other parties named therein.

“Subsidiary” with respect to any Person, means (i) any corporation of which the
outstanding Capital Stock having at least a majority of the votes entitled to be
cast in the election of directors under ordinary circumstances shall at the time
be owned, directly or indirectly, by such Person; or (ii) any other Person of
which at least a majority of the voting interest under ordinary circumstances is
at the time, directly or indirectly, owned by such Person.

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date on which this Indenture is qualified under the TIA.

“Total Assets” means, as of any date, the total consolidated assets of the
Company and its Restricted Subsidiaries, as set forth on the Company’s most
recently available internal consolidated balance sheet as of such date.

“Transaction Date” has the meaning set forth in the definition of Consolidated
fixed Change Coverage ratio.

“Transactions” means the offering of the Notes being offered hereby and issued
on the Issue Date, the tender offer for the Existing Notes, borrowings made on
the Issue Date pursuant to the Credit Facility and the repayment of Indebtedness
of the Company and Holdings with the proceeds of such borrowings and issuance of
the Notes (including the tender offer).

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H. 15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to July 15, 2009; provided,
however, that if the period from the Redemption Date to July 15, 2009, is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

23


--------------------------------------------------------------------------------




 

“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“Unrestricted Subsidiary” of any Person means (i ) any Subsidiary of such Person
that at the time of determination shall be or continue to be designated an
Unrestricted Subsidiary by the Board of Directors of such Person in the manner
provided below; and (ii) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Company may designate any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on
any property of, the Company or any other Subsidiary of the Company that is not
a Subsidiary of the Subsidiary to be so designated or another Unrestricted
Subsidiary; provided that (i) the Company certifies to the Trustee that such
designation complies with Section 4.07 hereof, and (ii) each Subsidiary to be so
designated and each of its Subsidiaries has not at the time of designation, and
does not thereafter, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of the Company or any of its
Restricted Subsidiaries. The Board of Directors of the Company may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary only if (x) immediately
after giving effect to such designation, the Company is able to incur at least
$1.00 of additional Indebtedness (other than Permitted Indebtedness) in
compliance with Section 4.09 hereof and (y) immediately before and immediately
after giving effect to such designation, no Default or Event of Default shall
have occurred and be continuing. Any such designation by the Board of Directors
of the Company shall be evidenced by a Board Resolution giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions.

Actions taken by an Unrestricted Subsidiary shall not be deemed to have been
taken, directly or indirectly, by the Company or any Restricted Subsidiary.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
aggregate principal amount of such Indebtedness into (ii) the sum of the total
of the products obtained by multiplying:  (A) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof by (B) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a
Restricted Subsidiary that is incorporated in a jurisdiction other than a State
in the United States of America or the District of Columbia, directors’
qualifying shares or an immaterial amount of shares required to be owned by
other Persons pursuant to applicable law) are owned by such Person or any Wholly
Owned Subsidiary of such Person.

24


--------------------------------------------------------------------------------




 


SECTION 1.02.                                                                
OTHER DEFINITIONS.

Term

 

 

 

Defined in
Section

“Acceleration Notice”

 

6.02

“Affiliate Transaction”

 

4.11

“Appendix”

 

2.01

“Authentication Order”

 

2.02

“Blockage Notice”

 

10.03, 12.03

“Change of Control Offer”

 

4.15

“Change of Control Payment Date”

 

4.15

“Covenant Defeasance”

 

8.03

“Covenant Suspension Event”

 

4.19

“Event of Default”

 

6.01

“Guaranteed Obligations”

 

11.01

“incur”

 

4.09

“Initial Lien”

 

4.12

“Legal Defeasance”

 

8.02

“Net Proceeds Offer”

 

4.10

“Net Proceeds Offer Amount”

 

4.10

“Net Proceeds Offer Payment Date”

 

4.10

“Net Proceeds Offer Trigger Date”

 

4.10

“Offer Period”

 

3.09

“pay the Notes”

 

12.03

“pay its Guarantee”

 

10.03

“Paying Agent”

 

2.03

“Payment Blockage Period”

 

10.03, 12.03

“Payment Default”

 

10.03, 12.03

“Purchase Date”

 

3.09

“Reference Date”

 

4.07

“Refunding Capital Stock”

 

4.07

“Registrar”

 

2.03

“Restricted Payment”

 

4.07

“Retired Capital Stock”

 

4.07

“Surviving Entity”

 

5.01

“Suspended Covenants”

 

4.19

“Suspension Date”

 

4.19

 


SECTION 1.03.                                                                
TRUST INDENTURE ACT DEFINITIONS.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

25


--------------------------------------------------------------------------------




 

“indenture security Holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Guarantees means the Company, Holdings and the
Guarantors, respectively, and any successor obligor upon the Notes and the
Guarantees, respectively.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.


SECTION 1.04.                                                                
RULES OF CONSTRUCTION.

Unless the context otherwise requires:

(1)           a term has the meaning assigned to it;

(2)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

(3)           “or” is not exclusive;

(4)           words in the singular include the plural, and in the plural
include the singular;

(5)           provisions apply to successive events and transactions;

(6)           references to sections of or rules under the Securities Act shall
be deemed to include substitute, replacement of successor sections or
rules adopted by the SEC from time to time; and

(7)           references in this Indenture, in any context, to any interest or
other amount payable on or with respect to the Notes shall be deemed to include
any Additional Interest that is payable pursuant to the Registration Rights
Agreement.


ARTICLE 2


THE NOTES


SECTION 2.01.                                                                
FORM AND DATING.

Provisions relating to the Initial Notes, the Private Exchange Notes and the
Exchange Notes are set forth in the Rule 144A/Regulation S Appendix attached
hereto (the “Appendix”) which is hereby incorporated in and expressly made part
of this Indenture. The Initial Notes and the Trustee’s certificate of
authentication with respect thereto shall be substantially in the form of
Exhibit A to the Appendix, which is hereby incorporated in and expressly made a
part of this Indenture. The Exchange Notes, the Private Exchange Notes and the
Trustee’s certificate of authentication with respect

26


--------------------------------------------------------------------------------




thereto shall be substantially in the form of Exhibit B to the Appendix, which
is hereby incorporated in and expressly made a part of this Indenture. The Notes
may have notations, legends or endorsements required by law, stock exchange
rule, agreements to which the Company is subject, if any, or usage (provided
that any such notation, legend or endorsement is in a form acceptable to the
Company). Each Note shall be dated the date of its authentication. The terms of
the Notes set forth in the Appendix and Exhibits A and B to the Appendix are
part of the terms of this Indenture.


SECTION 2.02.                                                                
EXECUTION AND AUTHENTICATION.

Two Officers shall sign the Notes for the Company by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.

A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

On the Issue Date, the Trustee shall authenticate and deliver $275 million of
7¾% Senior Subordinated Notes due 2014 and, at any time and from time to time
thereafter, the Trustee shall authenticate and deliver Notes for original issue
in an aggregate principal amount specified in such order, in each case upon a
written order of the Company signed by two Officers or by an Officer and an
Assistant Secretary of the Company (each an “Authentication Order”). Such order
shall specify the amount of the Notes to be authenticated and the date on which
the original issue of Notes is to be authenticated, whether the Notes are to be
Initial Notes, Additional Notes, Exchange Notes or Private Exchange Notes, or
such other information as the Trustee shall reasonably request and, in the case
of an issuance of Additional Notes pursuant to Section 2.14 after the Issue
Date, shall certify that such issuance is in compliance with Section 4.09.

The Notes shall be issued only in registered form, without coupons and only in
denominations of $1,000 and any integral multiple thereof.

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate the Notes. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as the
Registrar, or any Paying Agent or agent for service of notices and demands.


SECTION 2.03.                                                                
REGISTRAR AND PAYING AGENT.

The Company shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (the “Registrar”) and an office or
agency where Notes may be presented for payment (the “Paying Agent”). The
Registrar shall keep a register of the Notes and of their registration of
transfer and exchange. The Company may have one or more additional paying
agents. The term “Paying Agent”



27


--------------------------------------------------------------------------------




includes any additional paying agent. The Company may change any Paying Agent or
the Registrar without notice to any Holder.

The Company shall enter into an appropriate agency agreement with the Registrar
or any Paying Agent not a party to this Indenture, which shall incorporate the
terms of the TIA. The agency agreement shall implement the provisions of this
Indenture that relate to such agent. The Company shall notify the Trustee in
writing of the name and address of any such agent. If the Company fails to
appoint or maintain a Registrar or Paying Agent, the Trustee shall act as such
and shall be entitled to appropriate compensation therefor pursuant to
Section 7.07. The Company or any Wholly Owned Subsidiary incorporated or
organized within the United States of America may act as Paying Agent, Registrar
or transfer agent.

The Company initially appoints the Depository (as defined in the Appendix) to
act as depositary with respect to the Global Notes (as defined in the Appendix).

The Company initially appoints the Trustee as Registrar and Paying Agent in
connection with the Notes. The Registrar and Paying Agent shall be entitled to
the rights and immunities of the Trustee hereunder.


SECTION 2.04.                                                                
PAYING AGENT TO HOLD MONEY IN TRUST.

Prior to 10:00 a.m., New York time, on or prior to each due date of the
principal, premium, if any, and interest on any Note, the Company shall deposit
with the Paying Agent a sum sufficient to pay such principal, premium and
interest when so becoming due. The Company shall require each Paying Agent
(other than the Trustee) to agree in writing that the Paying Agent shall hold in
trust for the benefit of Holders or the Trustee all money held by the Paying
Agent for the payment of principal of, premium, if any, or interest on the Notes
and shall notify the Trustee in writing of any default by the Company in making
any such payment. While any such default continues, the Trustee may require a
Paying Agent to pay all money held by it to the Trustee. If the Company or a
Subsidiary acts as Paying Agent, it shall segregate the money held by it as
Paying Agent and hold it as a separate trust fund. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee and to account
for any funds disbursed by the Paying Agent. Upon complying with this Section,
the Paying Agent (if other than the Company or a Subsidiary of the Company)
shall have no further liability for the money delivered to the Trustee. Upon any
bankruptcy or reorganization proceedings relating to the Company, the Trustee
shall serve as Paying Agent for the Notes.


SECTION 2.05.                                                                
HOLDER LISTS.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders and shall
otherwise comply with TIA § 312(a). If the Trustee is not the Registrar, the
Company shall furnish to the Trustee, at least seven Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of Holders and the Company shall otherwise
comply with TIA §312(a).

28


--------------------------------------------------------------------------------




 


SECTION 2.06.                                                                
TRANSFER AND EXCHANGE.


(A)           THE NOTES SHALL BE ISSUED IN REGISTERED FORM AND SHALL BE
TRANSFERABLE ONLY UPON THE SURRENDER OF A NOTE BEING TRANSFERRED FOR
REGISTRATION OF TRANSFER. WHEN A NOTE IS PRESENTED TO THE REGISTRAR WITH A
REQUEST TO REGISTER A TRANSFER, SUCH REGISTRAR SHALL REGISTER THE TRANSFER AS
REQUESTED IF THE REQUIREMENTS OF THIS INDENTURE AND SECTION 8-401(A) OF THE
UNIFORM COMMERCIAL CODE ARE MET. WHEN NOTES ARE PRESENTED TO THE REGISTRAR WITH
A REQUEST TO EXCHANGE THEM FOR AN EQUAL PRINCIPAL AMOUNT OF NOTES OF OTHER
DENOMINATIONS, THE REGISTRAR SHALL MAKE THE EXCHANGE AS REQUESTED IF THE SAME
REQUIREMENTS ARE MET. NO SERVICE CHARGE SHALL BE MADE FOR ANY REGISTRATION OF
TRANSFER OR EXCHANGE OR REDEMPTION OF THE NOTES, BUT THE COMPANY MAY REQUIRE
PAYMENT OF A SUM SUFFICIENT TO COVER ANY TRANSFER TAX OR SIMILAR GOVERNMENTAL
CHARGE PAYABLE IN CONNECTION THEREWITH (OTHER THAN ANY SUCH TRANSFER TAXES OR
OTHER SIMILAR GOVERNMENTAL CHARGE PAYABLE UPON EXCHANGE OR TRANSFER PURSUANT TO
SECTIONS 2.10, 3.06, 3.09, 4.10, 4.15 OR 9.05 HEREOF).


(B)           THE REGISTRAR SHALL NOT BE REQUIRED TO REGISTER THE TRANSFER OF OR
EXCHANGE ANY NOTE SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT THE
UNREDEEMED PORTION OF ANY NOTE BEING REDEEMED IN PART.


(C)           ALL NOTES ISSUED UPON ANY REGISTRATION OF TRANSFER OR EXCHANGE OF
NOTES SHALL BE THE VALID OBLIGATIONS OF THE COMPANY, EVIDENCING THE SAME DEBT,
AND ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE, AS THE NOTES SURRENDERED
UPON SUCH REGISTRATION OF TRANSFER OR EXCHANGE.


(D)           THE COMPANY SHALL NOT BE REQUIRED (A) TO ISSUE, TO REGISTER THE
TRANSFER OF OR TO EXCHANGE ANY NOTES DURING A PERIOD BEGINNING AT THE OPENING OF
BUSINESS 15 DAYS BEFORE THE DAY OF THE MAILING OF NOTICE OF REDEMPTION UNDER
SECTION 3.03 HEREOF AND ENDING AT THE CLOSE OF BUSINESS ON SUCH DAY, (B) TO
REGISTER THE TRANSFER OF OR TO EXCHANGE ANY NOTE SO SELECTED FOR REDEMPTION IN
WHOLE OR IN PART, EXCEPT THE UNREDEEMED PORTION OF ANY NOTE BEING REDEEMED IN
PART OR (C) TO REGISTER THE TRANSFER OF OR TO EXCHANGE A NOTE BETWEEN A RECORD
DATE AND THE NEXT SUCCEEDING INTEREST PAYMENT DATE.


(E)           ANY HOLDER OF A GLOBAL NOTE SHALL, BY ACCEPTANCE OF SUCH GLOBAL
NOTE, AGREE THAT TRANSFERS OF BENEFICIAL INTERESTS IN SUCH GLOBAL NOTE MAY BE
EFFECTED ONLY THROUGH A BOOK-ENTRY SYSTEM MAINTAINED BY (A) THE HOLDER OF SUCH
GLOBAL NOTE (OR ITS AGENT OR THE PERSON ON WHOSE BEHALF THE GLOBAL NOTE IS HELD)
OR (B) ANY HOLDER OF A BENEFICIAL INTEREST IN SUCH GLOBAL NOTE, AND THAT
OWNERSHIP OF BENEFICIAL INTEREST IN SUCH GLOBAL NOTE SHALL BE REQUIRED TO BE
REFLECTED IN A BOOK ENTRY.


(F)            PRIOR TO DUE PRESENTMENT FOR THE REGISTRATION OF A TRANSFER OF
ANY NOTE, THE TRUSTEE, ANY PAYING AGENT, THE REGISTRAR AND THE COMPANY MAY DEEM
AND TREAT THE PERSON IN WHOSE NAME ANY NOTE IS REGISTERED AS THE ABSOLUTE OWNER
OF SUCH NOTE FOR THE PURPOSE OF RECEIVING PAYMENT OF PRINCIPAL OF, PREMIUM, IF
ANY, AND INTEREST ON SUCH NOTES AND FOR ALL OTHER PURPOSES, AND NONE OF THE
TRUSTEE, ANY PAYING AGENT, THE REGISTRAR OR THE COMPANY SHALL BE AFFECTED BY
NOTICE TO THE CONTRARY.


(G)           NONE OF THE COMPANY, THE TRUSTEE, ANY AGENT OF THE COMPANY OR THE
TRUSTEE (INCLUDING ANY PAYING AGENT OR REGISTRAR) WILL HAVE ANY RESPONSIBILITY
OR LIABILITY FOR ANY ASPECT OF THE RECORDS RELATING TO OR PAYMENTS MADE ON
ACCOUNT OF

29


--------------------------------------------------------------------------------





BENEFICIAL OWNERSHIP INTERESTS OF A GLOBAL NOTE OR FOR MAINTAINING, SUPERVISING
OR REVIEWING ANY RECORDS RELATING TO SUCH BENEFICIAL OWNERSHIP INTERESTS.


(H)           THE TRUSTEE SHALL HAVE NO OBLIGATION OR DUTY TO MONITOR, DETERMINE
OR INQUIRE AS TO COMPLIANCE WITH ANY RESTRICTIONS ON TRANSFER IMPOSED UNDER THIS
INDENTURE OR UNDER APPLICABLE LAW WITH RESPECT TO ANY TRANSFER OF ANY INTEREST
IN ANY NOTE (INCLUDING ANY TRANSFERS BETWEEN OR AMONG DEPOSITARY PARTICIPANTS OR
BENEFICIAL OWNERS OF INTEREST IN ANY GLOBAL SECURITY) OTHER THAN TO REQUIRE
DELIVERY OF SUCH CERTIFICATES AND OTHER DOCUMENTATION OR EVIDENCE AS ARE
EXPRESSLY REQUIRED BY, AND TO DO SO IF AND WHEN EXPRESSLY REQUIRED BY THE TERMS
OF, THIS INDENTURE, AND TO EXAMINE THE SAME TO DETERMINE SUBSTANTIAL COMPLIANCE
AS TO FORM WITH THE EXPRESS REQUIREMENTS HEREOF.


SECTION 2.07.                                                                
REPLACEMENT NOTES.

If a mutilated Note is surrendered to the Registrar or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Company
shall issue and the Trustee shall authenticate a replacement Note if the
requirements of Section 8-405 of the Uniform Commercial Code are met and the
Holder satisfies any other reasonable requirements of the Trustee. If required
by the Trustee or the Company, such Holder shall furnish an indemnity or a
security bond sufficient in the judgment of the Company and the Trustee to
protect the Company, the Trustee, the Paying Agent and the Registrar from any
loss which any of them may suffer if a Note is replaced. The Company and the
Trustee may charge the Holder for their expenses in replacing a Note.

Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionally
with all other Notes duly issued hereunder.


SECTION 2.08.                                                                
OUTSTANDING NOTES.

Notes outstanding at any time are all Notes authenticated by the Trustee except
for those canceled by it, those reductions in the interest in a Global Note
effected by the Trustee in accordance with the provisions of this Indenture,
those delivered to it for cancellation and those described in this Section as
not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee and the Company receive proof satisfactory to
them that the replaced Note is held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) segregates and holds in trust, in accordance with this Indenture, on a
redemption date or maturity date money sufficient to pay all principal, premium,
if any, and interest payable on that date with respect to the Notes (or portions
thereof) to be redeemed or maturing, as the case may be, then on and after that
date such Notes (or portions thereof) shall cease to be outstanding and interest
on them shall cease to accrue.

30


--------------------------------------------------------------------------------




 


SECTION 2.09.                                                                
TREASURY NOTES.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee knows are so owned shall be so disregarded.


SECTION 2.10.                                                                
TEMPORARY NOTES.

Until Definitive Notes are ready for delivery, the Company may prepare and the
Trustee, upon receipt of an Authentication Order,  shall authenticate temporary
Notes. Temporary Notes shall be substantially in the form of Definitive Notes
but may have variations that the Company considers appropriate for temporary
Notes and as shall be reasonably acceptable to the Trustee. Without unreasonable
delay, the Company shall prepare and the Trustee shall authenticate Definitive
Notes and deliver them in exchange for temporary Notes. Holders of temporary
Notes shall be entitled to all of the benefits of this Indenture.


SECTION 2.11.                                                                
CANCELLATION.

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel (subject to the record retention
requirements of the Exchange Act) all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation in accordance with its
customary procedures and, if requested in writing, deliver a certificate of such
destruction to the Company unless the Company directs the Trustee in writing to
deliver canceled Notes to the Company. The Company may not issue new Notes to
replace Notes that it has redeemed, paid or that have been delivered to the
Trustee for cancellation.


SECTION 2.12.                                                                
DEFAULTED INTEREST.

If the Company defaults in a payment of interest on the Notes, the Company shall
pay defaulted interest (plus interest on such defaulted interest at the
applicable interest rate on the Notes to the extent lawful) in any lawful
manner. The Company may pay the defaulted interest to the Persons who are
Holders on a subsequent special record date. The Company shall fix or cause to
be fixed any such special record date and payment date to the reasonable
satisfaction of the Trustee (provided that no such special record date shall be
less than 10 days prior to the related payment date for such defaulted interest)
and shall promptly mail or cause to be mailed to each Holder a notice that
states the special record date, the related payment date and the amount of
defaulted interest to be paid.

 

31


--------------------------------------------------------------------------------



SECTION 2.13.                                                                
CUSIP OR ISIN NUMBERS.

The Company in issuing the Notes may use “CUSIP”, “ISIN” or other similar
identification numbers (if then generally in use) and, if so, the Trustee shall
use “CUSIP”, “ISIN” or such other similar identification numbers in notices of
redemption or repurchase as a convenience to Holders; provided, however, that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Notes or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or the omission of such numbers. The Company shall promptly notify
the Trustee of any change in the “CUSIP”, “ISIN” or such other similar
identification numbers.


SECTION 2.14.                                                                
ISSUANCE OF ADDITIONAL NOTES.

The Company shall be entitled, subject to its compliance with Section 4.09, to
issue Additional Notes under this Indenture which shall have identical terms as
the Initial Notes issued on the Issue Date, other than with respect to the date
of issuance and issue price. The Initial Notes issued on the Issue Date, any
Additional Notes and all Exchange Notes or Private Exchange Notes issued in
exchange therefor shall be treated as a single class for all purposes under this
Indenture.

With respect to any Additional Notes, the Company shall set forth in a Board
Resolution and an Officers’ Certificate of the Company, a copy of each which
shall be delivered to the Trustee, the following information:

(1)  the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to this Indenture;

(2)  the issue price, the issue date and the “CUSIP”, “ISIN” or other similar
identification numbers of such Additional Notes; provided, however, that no
Additional Notes may be issued at a price that would cause such Additional Notes
to have “original issue discount” within the meaning of Section 1273 of the
Code; and

(3)  whether such Additional Notes shall be Transfer Restricted Notes and issued
in the form of Initial Notes as set forth in the Appendix to this Indenture or
shall be issued in the form of Exchange Notes as set forth in Exhibit B to the
Appendix.


ARTICLE 3

REDEMPTION AND PREPAYMENT


SECTION 3.01.                                                                
NOTICES TO TRUSTEE.

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least
45 days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth (i) the clause of this Indenture pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the redemption price and
(iv) the “CUSIP”, “ISIN” or other similar identification numbers of the Notes to
be redeemed.

32


--------------------------------------------------------------------------------




 


SECTION 3.02.                                                                
SELECTION OF NOTES TO BE REDEEMED.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee shall select the Notes to be redeemed or
purchased among the Holders of the Notes in compliance with the requirements of
the principal national securities exchange, if any, on which the Notes are
listed or, if the Notes are not so listed, on a pro rata basis, by lot or in
accordance with any other method the Trustee considers fair and appropriate. In
the event of partial redemption by lot, the particular Notes to be redeemed
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption.

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount to be redeemed. Notes and portions of Notes selected shall be
in amounts of $1,000 or whole multiples of $1,000. The provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption.


SECTION 3.03.                                                                
NOTICE OF REDEMPTION.

Subject to the provisions of Section 3.09 hereof, at least 30 days but not more
than 60 days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address.

The notice shall identify the Notes to be redeemed, including “CUSIP”, “ISIN” or
other similar identification numbers, if any, and shall state:


(A)           THE REDEMPTION DATE;


(B)           THE REDEMPTION PRICE;


(C)           IF ANY NOTE IS BEING REDEEMED IN PART, THE PORTION OF THE
PRINCIPAL AMOUNT OF SUCH NOTE TO BE REDEEMED AND THAT, AFTER THE REDEMPTION DATE
UPON SURRENDER OF SUCH NOTE, A NEW NOTE OR NOTES IN PRINCIPAL AMOUNT EQUAL TO
THE UNREDEEMED PORTION SHALL BE ISSUED UPON CANCELLATION OF THE ORIGINAL NOTE;


(D)           THE NAME AND ADDRESS OF THE PAYING AGENT;


(E)           THAT NOTES CALLED FOR REDEMPTION MUST BE SURRENDERED TO THE PAYING
AGENT TO COLLECT THE REDEMPTION PRICE;


(F)            THAT, UNLESS THE COMPANY DEFAULTS IN MAKING SUCH REDEMPTION
PAYMENT, INTEREST ON NOTES CALLED FOR REDEMPTION CEASES TO ACCRUE ON AND AFTER
THE REDEMPTION DATE;


(G)           THE PARAGRAPH OF THE NOTES AND/OR SECTION OF THIS INDENTURE
PURSUANT TO WHICH THE NOTES CALLED FOR REDEMPTION ARE BEING REDEEMED; AND

33


--------------------------------------------------------------------------------




 


(H)           THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS OR ACCURACY
OF THE “CUSIP”, “ISIN” OR OTHER SIMILAR IDENTIFICATION NUMBER, IF ANY, LISTED IN
SUCH NOTICE OR PRINTED ON THE NOTES.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.


SECTION 3.04.                                                                
EFFECT OF NOTICE OF REDEMPTION.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.


SECTION 3.05.                                                                
DEPOSIT OF REDEMPTION PRICE.

Prior to 10 a.m. New York Time on the redemption date, the Company shall deposit
with the Trustee or with the Paying Agent money sufficient to pay the redemption
price of and accrued interest on all Notes to be redeemed on that date. The
Trustee or the Paying Agent shall promptly return to the Company any money
deposited with the Trustee or the Paying Agent by the Company in excess of the
amounts necessary to pay the redemption price of, and accrued interest on, all
Notes to be redeemed.

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Company to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the applicable interest rate on the Notes.


SECTION 3.06.                                                                
NOTES REDEEMED IN PART.

Upon surrender of a Note that is redeemed in part, the Company shall issue and,
upon the Company’s written request, the Trustee shall authenticate for the
Holder at the expense of the Company a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.


SECTION 3.07.                                                                
OPTIONAL REDEMPTION.


(A)           EXCEPT AS PROVIDED IN THIS SECTION 3.07, THE NOTES SHALL NOT BE
REDEEMABLE AT THE COMPANY’S OPTION PRIOR TO JULY 15, 2009.


AT ANY TIME PRIOR TO JULY 15, 2009, THE COMPANY MAY REDEEM ALL OR A PART OF THE
NOTES (WHICH INCLUDES ADDITIONAL NOTES, IF ANY), UPON NOT LESS THAN 30 NOR MORE

34


--------------------------------------------------------------------------------





THAN 60 DAYS’ PRIOR NOTICE MAILED BY FIRST-CLASS MAIL TO THE REGISTERED ADDRESS
OF EACH HOLDER OF NOTES, AT A REDEMPTION PRICE EQUAL TO 100% OF THE PRINCIPAL
AMOUNT OF NOTES REDEEMED PLUS THE APPLICABLE PREMIUM AS OF, AND ACCRUED AND
UNPAID INTEREST, IF ANY, TO THE DATE OF REDEMPTION (THE “REDEMPTION DATE”),
SUBJECT TO THE RIGHTS OF HOLDERS OF NOTES ON THE RELEVANT RECORD DATE TO RECEIVE
INTEREST DUE ON THE RELEVANT INTEREST PAYMENT DATE.

On and after July 15, 2009, the Company may redeem the Notes (which includes
Additional Notes, if any) at its option, in whole or in part, upon not less than
30 nor more than 60 days’ notice, at the following redemption prices (expressed
as percentages of the principal amount thereof) if redeemed during the
twelve-month period commencing on July 15 of the year set forth below:

Year

 

 

 

Percentage

 

2009

 

105.813

%

2010

 

103.875

%

2011

 

101.938

%

2012 and thereafter

 

100.000

%

 

 

 

 

 


(B)           NOTWITHSTANDING THE FOREGOING, PRIOR JULY 15, 2009, THE COMPANY
MAY AT ITS OPTION ON ONE OR MORE OCCASIONS REDEEM NOTES (WHICH INCLUDES
ADDITIONAL NOTES, IF ANY) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED 35% OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES (WHICH INCLUDES ADDITIONAL NOTES, IF
ANY) ORIGINALLY ISSUED AT A REDEMPTION PRICE (EXPRESSED AS A PERCENTAGE OF
PRINCIPAL AMOUNT) OF 107.750%, PLUS ACCRUED AND UNPAID INTEREST TO THE
REDEMPTION DATE, WITH THE NET CASH PROCEEDS FROM ONE OR MORE EQUITY OFFERINGS;
PROVIDED, HOWEVER, THAT (1) AT LEAST $150.0 MILLION OF SUCH AGGREGATE PRINCIPAL
AMOUNT OF NOTES (WHICH INCLUDES ADDITIONAL NOTES, IF ANY) REMAINS OUTSTANDING
IMMEDIATELY AFTER THE OCCURRENCE OF EACH SUCH REDEMPTION (OTHER THAN NOTES HELD,
DIRECTLY OR INDIRECTLY, BY THE COMPANY OR ITS AFFILIATES); AND (2) EACH SUCH
REDEMPTION OCCURS WITHIN 90 DAYS AFTER THE DATE OF THE RELATED EQUITY OFFERING.


(C)           ANY REDEMPTION PURSUANT TO THIS SECTION 3.07 SHALL BE MADE
PURSUANT TO THE PROVISIONS OF SECTIONS 3.01 THROUGH 3.06 HEREOF.


SECTION 3.08.                                                                
MANDATORY REDEMPTION; OPEN MARKET PURCHASES.

The Company shall not be required to make any mandatory redemption or sinking
fund payments with respect to the Notes. The Company may at any time and from
time to time purchase Notes in the open market or otherwise.


SECTION 3.09.                                                                
OFFER TO PURCHASE BY APPLICATION OF NET PROCEEDS OFFER AMOUNT.

In the event that, pursuant to Section 4.10 hereof, the Company shall be
required to commence a Net Proceeds Offer (as defined in Section 4.10 hereof),
it shall follow the procedures specified below.

The Net Proceeds Offer shall remain open for a period of 20 Business Days
following its commencement or such longer period as may be required by
applicable law (the “Offer Period”). No later than five Business Days after the

35


--------------------------------------------------------------------------------




termination of the Offer Period (the “Purchase Date”), the Company shall
purchase the Net Proceeds Offer Amount or, if less than the Net Proceeds Offer
Amount has been tendered, all Notes tendered in response to the Net Proceeds
Offer. Payment for any Notes so purchased shall be made in the same manner as
interest payments are made.

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Net Proceeds Offer.

Upon the commencement of a Net Proceeds Offer, the Company shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee. The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Net Proceeds Offer. The Net
Proceeds Offer shall be made to all Holders. The notice, which shall govern the
terms of the Net Proceeds Offer, shall state:


(A)           THAT THE NET PROCEEDS OFFER IS BEING MADE PURSUANT TO THIS
SECTION 3.09 AND SECTION 4.10 HEREOF AND THE LENGTH OF TIME THE NET PROCEEDS
OFFER SHALL REMAIN OPEN AND, IF THE NET PROCEEDS OFFER IS ALSO MADE TO HOLDERS
OF OTHER SENIOR SUBORDINATED DEBT OF THE COMPANY OR A RESTRICTED SUBSIDIARY OF
THE COMPANY PURSUANT TO SECTION 4.10 HEREOF, THE NOTICE SHALL IDENTIFY SUCH
SENIOR SUBORDINATED DEBT AND STATE THAT THE NET PROCEEDS OFFER IS ALSO MADE TO
HOLDERS OF SUCH SENIOR SUBORDINATED DEBT;


(B)           THE NET PROCEEDS OFFER AMOUNT, THE PURCHASE PRICE AND THE PURCHASE
DATE;


(C)           THAT ANY NOTE NOT TENDERED OR ACCEPTED FOR PAYMENT SHALL CONTINUE
TO ACCRUE INTEREST;


(D)           THAT, UNLESS THE COMPANY DEFAULTS IN MAKING SUCH PAYMENT, ANY NOTE
ACCEPTED FOR PAYMENT PURSUANT TO THE NET PROCEEDS OFFER SHALL CEASE TO ACCRUE
INTEREST AFTER THE PURCHASE DATE;


(E)           THAT HOLDERS ELECTING TO HAVE A PORTION OF A NOTE PURCHASED
PURSUANT TO A NET PROCEEDS OFFER MAY ONLY ELECT TO HAVE SUCH NOTE PURCHASED IN
INTEGRAL MULTIPLES OF $1,000;


(F)            THAT HOLDERS ELECTING TO HAVE A NOTE PURCHASED PURSUANT TO ANY
NET PROCEEDS OFFER SHALL BE REQUIRED TO SURRENDER THE NOTE, WITH THE FORM
ENTITLED “OPTION OF HOLDER TO ELECT PURCHASE” ON THE REVERSE OF THE NOTE
COMPLETED, OR TRANSFER BY BOOK-ENTRY TRANSFER, TO THE COMPANY, A DEPOSITARY, IF
APPOINTED BY THE COMPANY, OR A PAYING AGENT AT THE ADDRESS SPECIFIED IN THE
NOTICE AT LEAST THREE DAYS BEFORE THE PURCHASE DATE;


(G)           THAT HOLDERS SHALL BE ENTITLED TO WITHDRAW THEIR ELECTION IF THE
COMPANY, THE DEPOSITARY OR THE PAYING AGENT, AS THE CASE MAY BE, RECEIVES, NOT
LATER THAN THE EXPIRATION OF THE OFFER PERIOD, A TELEGRAM, TELEX, FACSIMILE

36


--------------------------------------------------------------------------------





TRANSMISSION OR LETTER SETTING FORTH THE NAME OF THE HOLDER, THE PRINCIPAL
AMOUNT OF THE NOTE THE HOLDER DELIVERED FOR PURCHASE AND A STATEMENT THAT SUCH
HOLDER IS WITHDRAWING HIS ELECTION TO HAVE SUCH NOTE PURCHASED;


(H)           THAT, IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES SURRENDERED BY
HOLDERS AND OTHER SENIOR SUBORDINATED DEBT SURRENDERED BY THE HOLDERS THEREOF
EXCEEDS THE OFFER AMOUNT, THE COMPANY SHALL SELECT THE NOTES AND OTHER SENIOR
SUBORDINATED DEBT OF THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY TO BE
PURCHASED ON A PRO RATA BASIS (BASED ON THE AMOUNTS OF NOTES AND SUCH OTHER
SENIOR SUBORDINATED DEBT TENDERED AND WITH SUCH ADJUSTMENTS AS MAY BE DEEMED
APPROPRIATE BY THE COMPANY SO THAT ONLY NOTES OR OTHER SENIOR SUBORDINATED DEBT
IN DENOMINATIONS OF $1,000, OR INTEGRAL MULTIPLES THEREOF, SHALL BE PURCHASED);
AND


(I)            THAT HOLDERS WHOSE NOTES WERE PURCHASED ONLY IN PART SHALL BE
ISSUED NEW NOTES EQUAL IN PRINCIPAL AMOUNT TO THE UNPURCHASED PORTION OF THE
NOTES SURRENDERED (OR TRANSFERRED BY BOOK-ENTRY TRANSFER).

On or before the Purchase Date, the Company shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Net Proceeds Offer
Amount of Notes and other Senior Subordinated Debt of the Company or a
Restricted Subsidiary of the Company or portions thereof tendered pursuant to
the Net Proceeds Offer, or if less than the Net Proceeds Offer Amount has been
tendered, all Notes and other Senior Subordinated Debt of the Company or a
Restricted Subsidiary of the Company or portions thereof tendered, and shall
deliver to the Trustee an Officers’ Certificate stating that such Notes or such
other Senior Subordinated Debt or portions thereof were accepted for payment by
the Company in accordance with the terms of this Section 3.09. The Company, the
Depository or the Paying Agent, as the case may be, shall promptly (but in any
case not later than five days after the Purchase Date) mail or deliver to each
tendering Holder an amount equal to the purchase price of the Notes tendered by
such Holder and accepted by the Company for purchase, and the Company shall
promptly issue a new Note, and the Trustee, upon written request from the
Company shall authenticate and mail or deliver such new Note to such Holder, in
a principal amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company shall publicly announce the results of the Net
Proceeds Offer on the Purchase Date.

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

To the extent that the provisions of any securities laws or regulations conflict
with this Section 3.09 or Section 4.10 hereof, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 3.09 or Section 4.10 hereof.

37


--------------------------------------------------------------------------------




 


ARTICLE 4


COVENANTS


SECTION 4.01.                                                                
PAYMENT OF NOTES.

The Company shall pay or cause to be paid the principal amount, premium, if any,
and interest on the Notes on the dates and in the manner provided in the Notes.
Principal amount, premium, if any, and interest shall be considered paid on the
date due if the Paying Agent, if other than the Company or a Subsidiary thereof,
holds as of 10:00 a.m. New York time on the due date money deposited by the
Company in immediately available funds and designated for and sufficient to pay
all principal amount, premium, if any, and interest then due. The Company shall
pay all Additional Interest, if any, in the same manner on the same dates and in
the amounts set forth in the Registration Rights Agreement.

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at a rate equal to the
then applicable interest rate on the Notes to the extent lawful; it shall pay
interest (including postpetition interest in any proceeding under any Bankruptcy
Law) on overdue installments of interest (without regard to any applicable grace
period) at the same rate to the extent lawful.


SECTION 4.02.                                                                
MAINTENANCE OF OFFICE OR AGENCY.

The Company shall maintain in the Borough of Manhattan, the City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee or any Registrar) where Notes may be surrendered for registration of
transfer or for exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
the City of New York for such purposes. The Company shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03 hereof.

38


--------------------------------------------------------------------------------




 


SECTION 4.03.                                                                
REPORTS.


(A)           WHETHER OR NOT REQUIRED BY THE RULES AND REGULATIONS OF THE SEC,
SO LONG AS ANY NOTES ARE OUTSTANDING, THE COMPANY SHALL FURNISH TO THE HOLDERS
OF NOTES (I) ALL QUARTERLY AND ANNUAL FINANCIAL INFORMATION THAT WOULD BE
REQUIRED TO BE CONTAINED IN A FILING WITH THE SEC ON FORMS 10-Q AND 10-K IF THE
COMPANY WERE REQUIRED TO FILE SUCH FORMS, INCLUDING A “MANAGEMENT’S DISCUSSION
AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” THAT DESCRIBES
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES (SHOWING IN REASONABLE DETAIL, EITHER ON THE FACE OF
THE FINANCIAL STATEMENTS OR IN THE FOOTNOTES THERETO AND IN MANAGEMENT’S
DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS, THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES SEPARATE FROM THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE UNRESTRICTED SUBSIDIARIES OF THE COMPANY) AND, WITH RESPECT TO THE ANNUAL
INFORMATION ONLY, A REPORT THEREON BY THE COMPANY’S CERTIFIED INDEPENDENT
ACCOUNTANTS AND (II) ALL CURRENT REPORTS THAT WOULD BE REQUIRED TO BE FILED WITH
THE SEC ON FORM 8-K IF THE COMPANY WERE REQUIRED TO FILE SUCH REPORTS, IN EACH
CASE, WITHIN THE TIME PERIODS SPECIFIED IN THE SEC’S RULES AND REGULATIONS. FOR
SO LONG AS HOLDINGS OR ANOTHER DIRECT OR INDIRECT PARENT COMPANY OF THE COMPANY
IS A GUARANTOR OF THE NOTES, THE INDENTURE WILL PERMIT THE COMPANY TO SATISFY
ITS OBLIGATIONS UNDER THE FIRST SENTENCE OF THIS SECTION 4.03(A) BY FURNISHING
FINANCIAL INFORMATION RELATING TO HOLDINGS; PROVIDED THAT THE SAME IS
ACCOMPANIED BY CONSOLIDATING INFORMATION THAT EXPLAINS IN REASONABLE DETAIL THE
DIFFERENCES BETWEEN THE INFORMATION RELATING TO HOLDINGS, ON THE ONE HAND, AND
THE INFORMATION RELATING TO THE COMPANY AND ITS RESTRICTED SUBSIDIARIES ON A
STAND-ALONE BASIS, ON THE OTHER HAND. IN ADDITION, FOLLOWING THE CONSUMMATION OF
THE REGISTERED EXCHANGE OFFER (AS DEFINED IN THE APPENDIX), WHETHER OR NOT
REQUIRED BY THE RULES AND REGULATIONS OF THE SEC, THE COMPANY SHALL FILE A COPY
OF ALL SUCH INFORMATION AND REPORTS WITH THE SEC FOR PUBLIC AVAILABILITY WITHIN
THE TIME PERIODS SPECIFIED IN THE SEC’S RULES AND REGULATIONS (UNLESS THE SEC
WILL NOT ACCEPT SUCH A FILING) AND MAKE SUCH INFORMATION AVAILABLE TO SECURITIES
ANALYSTS AND PROSPECTIVE INVESTORS UPON REQUEST.


(B)           THE COMPANY SHALL AT ALL TIMES COMPLY WITH TIA § 314(A).


(C)             FOR SO LONG AS ANY NOTES REMAIN OUTSTANDING, THE COMPANY AND THE
GUARANTORS SHALL FURNISH TO THE HOLDERS AND TO SECURITIES ANALYSTS AND
PROSPECTIVE INVESTORS, UPON THEIR REQUEST, THE INFORMATION REQUIRED TO BE
DELIVERED PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT.


(D)           SHOULD THE COMPANY DELIVER TO THE TRUSTEE ANY SUCH INFORMATION,
REPORTS OR CERTIFICATES OR ANY ANNUAL REPORTS, INFORMATION, DOCUMENTS AND OTHER
REPORTS PURSUANT TO TIA § 314(A), DELIVERY OF SUCH INFORMATION, REPORTS OR
CERTIFICATES OR ANY ANNUAL REPORTS, INFORMATION, DOCUMENTS AND OTHER REPORTS TO
THE TRUSTEE IS FOR INFORMATIONAL PURPOSES ONLY AND THE TRUSTEE’S RECEIPT OF SUCH
SHALL NOT CONSTITUTE CONSTRUCTIVE NOTICE OF ANY INFORMATION CONTAINED THEREIN OR
DETERMINABLE FROM INFORMATION CONTAINED THEREIN, INCLUDING THE COMPANY’S
COMPLIANCE WITH ANY OF ITS COVENANTS HEREUNDER (AS TO WHICH THE TRUSTEE IS
ENTITLED TO RELY EXCLUSIVELY ON OFFICERS’ CERTIFICATES).

39


--------------------------------------------------------------------------------




 


SECTION 4.04.                                                                
COMPLIANCE CERTIFICATE.


(A)           THE COMPANY AND EACH GUARANTOR (TO THE EXTENT THAT SUCH GUARANTOR
IS SO REQUIRED UNDER THE TIA) SHALL DELIVER TO THE TRUSTEE, WITHIN 90 DAYS AFTER
THE END OF EACH FISCAL YEAR, AN OFFICERS’ CERTIFICATE STATING THAT A REVIEW OF
THE ACTIVITIES OF THE COMPANY AND ITS SUBSIDIARIES DURING THE PRECEDING FISCAL
YEAR HAS BEEN MADE UNDER THE SUPERVISION OF THE SIGNING OFFICERS WITH A VIEW TO
DETERMINING WHETHER THE COMPANY HAS KEPT, OBSERVED, PERFORMED AND FULFILLED ITS
OBLIGATIONS UNDER THIS INDENTURE, AND FURTHER STATING, AS TO EACH SUCH OFFICER
SIGNING SUCH CERTIFICATE, THAT TO THE BEST OF HIS OR HER KNOWLEDGE THE COMPANY
HAS KEPT, OBSERVED, PERFORMED AND FULFILLED EACH AND EVERY COVENANT CONTAINED IN
THIS INDENTURE AND IS NOT IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY OF
THE TERMS, PROVISIONS AND CONDITIONS OF THIS INDENTURE (OR, IF A DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED, DESCRIBING ALL SUCH DEFAULTS OR EVENTS OF
DEFAULT OF WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION THE COMPANY IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO) AND THAT TO THE BEST OF HIS OR
HER KNOWLEDGE NO EVENT HAS OCCURRED AND REMAINS IN EXISTENCE BY REASON OF WHICH
PAYMENTS ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST, IF ANY, ON THE NOTES IS
PROHIBITED OR IF SUCH EVENT HAS OCCURRED, A DESCRIPTION OF THE EVENT AND WHAT
ACTION THE COMPANY IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO. FOR
PURPOSES OF THIS PARAGRAPH, SUCH COMPLIANCE SHALL BE DETERMINED WITHOUT REGARD
TO ANY PERIOD OF GRACE OR REQUIREMENT OF NOTICE PROVIDED UNDER THIS INDENTURE.


(B)           THE COMPANY SHALL, SO LONG AS ANY OF THE NOTES ARE OUTSTANDING,
DELIVER TO THE TRUSTEE, FORTHWITH UPON ANY OFFICER BECOMING AWARE OF ANY DEFAULT
OR EVENT OF DEFAULT, AN OFFICERS’ CERTIFICATE SPECIFYING SUCH DEFAULT OR EVENT
OF DEFAULT AND WHAT ACTION THE COMPANY IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO.


SECTION 4.05.                                                                
[INTENTIONALLY OMITTED].


SECTION 4.06.                                                                
STAY, EXTENSION AND USURY LAWS.

The Company and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company and
each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.


SECTION 4.07.                                                                
RESTRICTED PAYMENTS.

The Company shall not, and shall not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1)  declare or pay any dividend or make any distribution on or in respect of
shares of the Company or any Restated Subsidiary’s Capital Stock to holders of
such Capital Stock (other than dividends or distributions payable in Qualified
Capital Stock of the Company and dividends or distributions payable to the
Company or a Restricted

40


--------------------------------------------------------------------------------




 Subsidiary and other than pro rata dividends or other distributions made by a
Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));

(2)  purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Company or of any direct or indirect parent of the Company or of a
Restricted Subsidiary of the Company held by any Affiliate of the Company (other
than a Restricted Subsidiary of the Company) or any warrants, rights or options
to purchase or acquire shares of any class of such Capital Stock;

(3)  make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Indebtedness of the
Company, or of any Guarantor, that is subordinate or junior in right of payment
to the Notes or any Guarantee, as applicable (other than (x) any Indebtedness
permitted under clause (vi) of the definition of “Permitted Indebtedness” and
(y) the purchase, defeasance or other acquisition of such Indebtedness purchased
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of such purchase, defeasance
or other acquisition); or

(4)  make any Investment (other than Permitted Investments)

(each of the foregoing actions set forth in clauses (1), (2), (3) and (4) being
referred to as a “Restricted Payment”); if at the time of such Restricted
Payment or immediately after giving effect thereto:

(i)  a Default or an Event of Default shall have occurred and be continuing; or

(ii)  the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to the Issue Date (other than Restricted
Payments made pursuant to clauses (2), (3), (4), (5), (6), (7), (8), (9),
(10) and (12) of the following paragraph) shall exceed the sum of, without
duplication:


(V)  50% OF THE CUMULATIVE CONSOLIDATED NET INCOME (OR IF CUMULATIVE
CONSOLIDATED NET INCOME SHALL BE A LOSS, MINUS 100% OF SUCH LOSS) OF THE COMPANY
EARNED SUBSEQUENT TO APRIL 1, 2006 AND ON OR PRIOR TO THE DATE THE RESTRICTED
PAYMENT OCCURS (THE “REFERENCE DATE”) (TREATING SUCH PERIOD AS A SINGLE
ACCOUNTING PERIOD); PLUS


(W) 100% OF THE AGGREGATE NET CASH PROCEEDS (INCLUDING THE FAIR MARKET VALUE OF
PROPERTY (AS DETERMINED BY THE COMPANY IN GOOD FAITH) OTHER THAN CASH THAT WOULD
CONSTITUTE MARKETABLE SECURITIES OR A PERMITTED BUSINESS) RECEIVED BY THE
COMPANY FROM ANY PERSON (OTHER THAN A SUBSIDIARY OF THE COMPANY) FROM THE
ISSUANCE AND SALE SUBSEQUENT TO THE ISSUE DATE AND ON OR PRIOR TO THE REFERENCE
DATE OF QUALIFIED CAPITAL STOCK OF THE COMPANY (OTHER THAN EXCLUDED
CONTRIBUTIONS); PLUS


(X) WITHOUT DUPLICATION OF ANY AMOUNTS INCLUDED IN CLAUSE (II)(W) ABOVE, 100% OF
THE AGGREGATE NET CASH PROCEEDS OF ANY EQUITY CONTRIBUTION RECEIVED


 

41


--------------------------------------------------------------------------------



SUBSEQUENT TO THE ISSUE DATE BY THE COMPANY FROM A HOLDER OF THE COMPANY’S
CAPITAL STOCK; PLUS


(Y) THE AMOUNT BY WHICH INDEBTEDNESS OF THE COMPANY IS REDUCED ON THE COMPANY’S
BALANCE SHEET UPON THE CONVERSION OR EXCHANGE SUBSEQUENT TO THE ISSUE DATE OF
ANY INDEBTEDNESS OF THE COMPANY FOR QUALIFIED CAPITAL STOCK OF THE COMPANY (LESS
THE AMOUNT OF ANY CASH, OR THE FAIR VALUE OF ANY OTHER PROPERTY, DISTRIBUTED BY
THE COMPANY UPON SUCH CONVERSION OR EXCHANGE); PROVIDED, HOWEVER, THAT THE
FOREGOING AMOUNT SHALL NOT EXCEED THE NET CASH PROCEEDS RECEIVED BY THE COMPANY
OR ANY RESTRICTED SUBSIDIARY FROM THE SALE OF SUCH INDEBTEDNESS (EXCLUDING NET
CASH PROCEEDS FROM SALES TO A SUBSIDIARY OF THE COMPANY OR TO AN EMPLOYEE STOCK
OWNERSHIP PLAN OR A TRUST ESTABLISHED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
FOR THE BENEFIT OF THEIR EMPLOYEES); PLUS


(Z) AN AMOUNT EQUAL TO THE SUM OF (I) 100% OF THE AGGREGATE NET PROCEEDS
(INCLUDING THE FAIR MARKET VALUE OF PROPERTY OTHER THAN CASH THAT WOULD
CONSTITUTE MARKETABLE SECURITIES OR A PERMITTED BUSINESS) RECEIVED BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY (A) FROM ANY SALE OR OTHER DISPOSITION OF
ANY INVESTMENT (OTHER THAN A PERMITTED INVESTMENT) IN ANY PERSON (INCLUDING AN
UNRESTRICTED SUBSIDIARY) MADE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES AND
(B) REPRESENTING THE RETURN OF CAPITAL OR PRINCIPAL (EXCLUDING DIVIDENDS AND
DISTRIBUTIONS OTHERWISE INCLUDED IN CONSOLIDATED NET INCOME) WITH RESPECT TO
SUCH INVESTMENT, AND (II) THE PORTION (PROPORTIONATE TO THE COMPANY’S EQUITY
INTEREST IN AN UNRESTRICTED SUBSIDIARY) OF THE FAIR MARKET VALUE OF THE NET
ASSETS OF AN UNRESTRICTED SUBSIDIARY AT THE TIME SUCH UNRESTRICTED SUBSIDIARY IS
DESIGNATED A RESTRICTED SUBSIDIARY; PROVIDED, HOWEVER, THAT, IN THE CASE OF ITEM
(II), THE FOREGOING SUM SHALL NOT EXCEED, IN THE CASE OF ANY UNRESTRICTED
SUBSIDIARY, THE AMOUNT OF INVESTMENTS (EXCLUDING PERMITTED INVESTMENTS)
PREVIOUSLY MADE (AND TREATED AS A RESTRICTED PAYMENT) BY THE COMPANY OR ANY
RESTRICTED SUBSIDIARY IN SUCH UNRESTRICTED SUBSIDIARY.

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph shall not prohibit:

(1)  the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of such dividend or
notice of such redemption if the dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice;

(2)  ANY RESTRICTED PAYMENT MADE OUT OF THE NET CASH PROCEEDS OF THE
SUBSTANTIALLY CONCURRENT SALE OF, OR MADE BY EXCHANGE FOR, QUALIFIED CAPITAL
STOCK OF THE COMPANY (OTHER THAN CAPITAL STOCK ISSUED OR SOLD TO A SUBSIDIARY OF
THE COMPANY OR AN EMPLOYEE STOCK OWNERSHIP PLAN OR TO A TRUST ESTABLISHED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES FOR THE BENEFIT OF THEIR EMPLOYEES AND OTHER
THAN DESIGNATED PREFERRED STOCK) OR A SUBSTANTIALLY CONCURRENT CASH CAPITAL
CONTRIBUTION RECEIVED BY THE COMPANY FROM ITS SHAREHOLDERS; PROVIDED, HOWEVER,
THAT THE NET CASH PROCEEDS FROM SUCH SALE OR SUCH CASH CAPITAL CONTRIBUTION (TO
THE EXTENT SO USED FOR SUCH RESTRICTED PAYMENT) SHALL BE EXCLUDED FROM THE
CALCULATION OF AMOUNTS UNDER CLAUSES (II)(W) AND (II)(X) OF THE IMMEDIATELY
PRECEDING PARAGRAPH;

42


--------------------------------------------------------------------------------




 

(3)  THE ACQUISITION OF ANY INDEBTEDNESS OF THE COMPANY OR A GUARANTOR THAT IS A
SUBSIDIARY OF THE COMPANY THAT IS SUBORDINATE OR JUNIOR IN RIGHT OF PAYMENT TO
THE NOTES OR THE APPLICABLE GUARANTEE THROUGH THE APPLICATION OF NET PROCEEDS OF
A SUBSTANTIALLY CONCURRENT SALE FOR CASH (OTHER THAN TO A SUBSIDIARY OF THE
COMPANY) OF REFINANCING INDEBTEDNESS THAT IS SUBORDINATE OR JUNIOR IN RIGHT OF
PAYMENT TO THE NOTES OR THE APPLICABLE GUARANTEE;

(4)  PAYMENTS TO A DIRECT OR INDIRECT PARENT OF THE COMPANY FOR THE PURPOSE OF
PERMITTING, ANY OF SUCH ENTITIES TO REDEEM OR REPURCHASE COMMON EQUITY OR
OPTIONS IN RESPECT THEREOF, IN EACH CASE IN CONNECTION WITH THE REPURCHASE
PROVISIONS OF EMPLOYEE STOCK OPTION OR STOCK PURCHASE AGREEMENTS OR OTHER
AGREEMENTS TO COMPENSATE MANAGEMENT EMPLOYEES OR UPON THE DEATH, DISABILITY,
RETIREMENT, SEVERANCE OR TERMINATION OF EMPLOYMENT OF MANAGEMENT EMPLOYEES;
PROVIDED THAT ALL SUCH REDEMPTIONS OR REPURCHASES PURSUANT TO THIS CLAUSE
(4) SHALL NOT EXCEED IN ANY FISCAL YEAR THE SUM OF (A) $5.0 MILLION (WITH UNUSED
AMOUNTS IN ANY CALENDAR YEAR CARRIED OVER TO SUCCEEDING CALENDAR YEARS SUBJECT
TO A MAXIMUM (WITHOUT GIVING EFFECT TO THE FOLLOWING CLAUSE (B) OF $10 MILLION
IN ANY CALENDAR YEAR) PLUS (B) ANY AMOUNTS NOT UTILIZED IN ANY PRECEDING FISCAL
YEAR FOLLOWING THE ISSUE DATE THAT WERE OTHERWISE AVAILABLE UNDER THIS CLAUSE
FOR SUCH PURCHASES (WHICH AGGREGATE AMOUNT SHALL BE INCREASED BY THE AMOUNT OF
ANY NET CASH PROCEEDS RECEIVED FROM THE SALE SINCE THE ISSUE DATE OF CAPITAL
STOCK (OTHER THAN DISQUALIFIED CAPITAL STOCK) TO MEMBERS OF THE COMPANY’S
MANAGEMENT TEAM THAT HAVE NOT OTHERWISE BEEN APPLIED TO THE PAYMENT OF
RESTRICTED PAYMENTS PURSUANT TO THE TERMS OF CLAUSE (II) OF THE IMMEDIATELY
PRECEDING PARAGRAPH OR CLAUSE (2) OF THIS PARAGRAPH AND BY THE CASH PROCEEDS OF
ANY “KEY-MAN” LIFE INSURANCE POLICIES WHICH ARE USED TO MAKE SUCH REDEMPTIONS OR
REPURCHASES); PROVIDED, FURTHER, THAT THE CANCELLATION OF INDEBTEDNESS OWING TO
THE COMPANY FROM MEMBERS OF MANAGEMENT OF THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES IN CONNECTION WITH ANY REPURCHASE OF CAPITAL STOCK OF SUCH ENTITIES
(OR WARRANTS OR OPTIONS OR RIGHTS TO ACQUIRE SUCH CAPITAL STOCK) WILL NOT BE
DEEMED TO CONSTITUTE A RESTRICTED PAYMENT UNDER THIS INDENTURE;

(5)  THE DECLARATION AND PAYMENT OF DIVIDENDS BY THE COMPANY TO, OR THE MAKING
OF LOANS TO, ITS DIRECT PARENT COMPANY IN AMOUNTS REQUIRED FOR THE COMPANY’S
DIRECT OR INDIRECT PARENT COMPANIES TO PAY (A) FRANCHISE TAXES AND OTHER FEES,
TAXES AND EXPENSES REQUIRED TO MAINTAIN THEIR CORPORATE EXISTENCE, (B)        
FEDERAL, STATE AND LOCAL INCOME TAXES, TO THE EXTENT SUCH INCOME TAXES ARE
ATTRIBUTABLE TO THE INCOME OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES AND,
TO THE EXTENT OF THE AMOUNT ACTUALLY RECEIVED FROM ITS UNRESTRICTED
SUBSIDIARIES, IN AMOUNTS REQUIRED TO PAY SUCH TAXES TO THE EXTENT ATTRIBUTABLE
TO THE INCOME OF SUCH UNRESTRICTED SUBSIDIARIES; PROVIDED, HOWEVER, THAT THE
AMOUNT OF SUCH PAYMENTS IN ANY FISCAL YEAR DO NOT EXCEED THE AMOUNT THAT THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES WOULD BE REQUIRED TO PAY IN RESPECT OF
FEDERAL, STATE AND LOCAL TAXES FOR SUCH FISCAL YEAR WERE THE COMPANY TO PAY SUCH
TAXES AS A STAND-ALONE TAXPAYER, (C) CUSTOMARY SALARY, BONUS AND OTHER BENEFITS
PAYABLE TO OFFICERS AND EMPLOYEES OF ANY DIRECT OR INDIRECT PARENT COMPANY OF
THE COMPANY TO THE EXTENT SUCH SALARIES, BONUSES AND OTHER BENEFITS ARE
ATTRIBUTABLE TO THE OWNERSHIP OR OPERATION OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES, (D) GENERAL CORPORATE OVERHEAD EXPENSES OF ANY DIRECT OR INDIRECT
PAYMENT COMPANY OF THE COMPANY TO THE EXTENT SUCH EXPENSES ARE ATTRIBUTABLE TO
THE OWNERSHIP OR OPERATION OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES, AND
(E) REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH ANY

43


--------------------------------------------------------------------------------




 

UNSUCCESSFUL DEBT OR EQUITY OFFERING BY SUCH DIRECT OR INDIRECT PARENT COMPANY
OF THE COMPANY;

(6)  REPURCHASES OF CAPITAL STOCK DEEMED TO OCCUR UPON THE EXERCISE OF STOCK
OPTIONS IF SUCH CAPITAL STOCK REPRESENTS A PORTION OF THE EXERCISE PRICE
THEREOF;

(7)  ADDITIONAL RESTRICTED PAYMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED $75.0
MILLION;

(8)  PERMITTED TRANSACTION PAYMENTS;

(9)  PAYMENTS OF DIVIDENDS ON DISQUALIFIED CAPITAL STOCK ISSUED IN COMPLIANCE
WITH SECTION 4.09 HEREOF;

(10)  RESTRICTED PAYMENTS MADE WITH NET CASH PROCEEDS FROM ASSET SALES REMAINING
AFTER APPLICATION THEREOF AS REQUIRED BY SECTION 4.10 HEREOF (INCLUDING AFTER
THE MAKING BY THE COMPANY OF ANY NET PROCEEDS OFFER REQUIRED TO BE MADE BY THE
COMPANY PURSUANT TO SUCH SECTION AND THE APPLICATION OF THE NET PROCEEDS OFFER
AMOUNT TO PURCHASE ALL NOTES AND OTHER SENIOR SUBORDINATED DEBT OF THE COMPANY
OR A RESTRICTED SUBSIDIARY OF THE COMPANY TENDERED THEREIN);

(11)  UPON OCCURRENCE OF A CHANGE OF CONTROL AND WITHIN 60 DAYS AFTER THE
COMPLETION OF THE CHANGE OF CONTROL OFFER PURSUANT TO SECTION 4.15 HEREOF
(INCLUDING THE PURCHASE OF ALL NOTES TENDERED), ANY PURCHASE OR REDEMPTION OF
OBLIGATIONS OF THE COMPANY THAT ARE SUBORDINATE OR JUNIOR IN RIGHT OF PAYMENT TO
THE NOTES REQUIRED PURSUANT TO THE TERMS THEREOF AS A RESULT OF SUCH CHANGE OF
CONTROL AT A PURCHASE OR REDEMPTION PRICE NOT TO EXCEED 101% OF THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST THEREON, IF ANY;
PROVIDED, HOWEVER, THAT (A) AT THE TIME OF SUCH PURCHASE OR REDEMPTION, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (OR WOULD
RESULT THEREFROM) AND (B) SUCH PURCHASE OR REDEMPTION IS NOT MADE, DIRECTLY OR
INDIRECTLY, FROM THE PROCEEDS OF (OR MADE IN ANTICIPATION OF) ANY ISSUANCE OF
INDEBTEDNESS BY THE COMPANY OR ANY SUBSIDIARY; AND

(12) RESTRICTED PAYMENTS THAT ARE MADE WITH EXCLUDED CONTRIBUTIONS.
NOTWITHSTANDING ANY OF THE FOREGOING TO THE CONTRARY, THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES MAY MAKE ANY RESTRICTED PAYMENT SO LONG AS (1) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (2) AT THE TIME
OF SUCH RESTRICTED PAYMENT AND AFTER GIVING PRO FORMA EFFECT THERETO, THE
COMPANY’S CONSOLIDATED FIXED CHARGE COVERAGE RATIO WOULD EXCEED 2.0 AND 1.0;
PROVIDED, HOWEVER, THAT IF AT ANY TIME THE CRITERIA SET FORTH IN CLAUSE (2) OF
THE PRECEDING SENTENCE CEASE TO BE SATISFIED, ALL RESTRICTED PAYMENTS MADE BY
THE COMPANY OR ANY OF ITS

44


--------------------------------------------------------------------------------




 

RESTRICTED SUBSIDIARIES OCCURRING ON OR AFTER THE DATE ON WHICH SUCH CRITERIA
CEASED TO BE SATISFIED SHALL BE REQUIRED TO BE MADE, TO THE EXTENT PERMITTED
THEREBY, IN COMPLIANCE WITH THE PRECEDING PARAGRAPHS OF THIS COVENANT, AND THE
AMOUNT AVAILABLE FOR RESTRICTED PAYMENTS PURSUANT TO CLAUSE (II) OF THE
IMMEDIATELY PRECEDING PARAGRAPH OF THIS COVENANT ON OR AFTER THE DATE ON WHICH
SUCH CRITERIA CEASES TO BE SATISFIED SHALL BE EQUAL TO THE AMOUNT THAT WOULD
HAVE BEEN AVAILABLE FOR RESTRICTED PAYMENTS PURSUANT TO SUCH CLAUSE (II) ON SUCH
DATE WITHOUT GIVING EFFECT TO ANY RESTRICTED PAYMENTS MADE THROUGH SUCH DATE
PURSUANT TO AND IN COMPLIANCE WITH THIS PARAGRAPH; PROVIDED, FURTHER, THAT IF
THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES BECOME CONTRACTUALLY OBLIGATED
TO MAKE ANY RESTRICTED PAYMENT AT THE TIME CRITERIA SET FORTH IN CLAUSES (1) AND
(2) OF THE PRECEDING SENTENCE CONTINUES TO BE SATISFIED, THEN THE COMPANY OR
SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, MAY CONTINUE TO MAKE SUCH
RESTRICTED PAYMENTS, EVEN IF THE CRITERIA IN CLAUSES (1) AND (2) OF THE
PRECEDING SENTENCE CEASES TO BE SATISFIED AT THE TIME SUCH RESTRICTED PAYMENT IS
ACTUALLY MADE, NOTWITHSTANDING THE LIMITATION SET FORTH IN THE PRECEDING
PROVISO, AND THE AMOUNT AVAILABLE FOR RESTRICTED PAYMENTS PURSUANT TO CLAUSE
(II) OF THE IMMEDIATELY PRECEDING PARAGRAPH OF THIS COVENANT ON OR AFTER THE
DATE ON WHICH SUCH CRITERIA CEASES TO BE SATISFIED SHALL BE EQUAL TO THE AMOUNT
THAT WOULD HAVE BEEN AVAILABLE FOR RESTRICTED PAYMENTS PURSUANT TO SUCH CLAUSE
(II) ON SUCH DATE WITHOUT GIVING EFFECT TO ANY RESTRICTED PAYMENTS MADE ON SUCH
DATE PURSUANT TO AND IN COMPLIANCE WITH THIS PROVISO.

The Board of Directors of the Company may designate any Restricted Subsidiary of
the Company to be an Unrestricted Subsidiary as specified in the definition of
“Unrestricted Subsidiary”. For purposes of making such determination, all
outstanding Investments by the Company and its Restricted Subsidiaries (except
to the extent repaid in cash) in the Subsidiary so designated shall be deemed to
be Restricted Payments at the time of the designation and shall reduce the
amount available for Restricted Payments under the first paragraph of this
Section 4.07. All of those outstanding Investments shall be deemed to constitute
Investments in an amount equal to the fair market value of the Investments at
the time of such designation. Such designation shall only be permitted if the
Restricted Payment would be permitted at the time and if the Restricted
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.


SECTION 4.08.                                                                
DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.

The Company shall not, and shall not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary of the Company to: (a) pay dividends
or make any other distributions on or in respect of its Capital Stock; (b) make
loans or advances or pay any Indebtedness or other obligation owed to the
Company or any Guarantor; or (c) transfer any of its property or assets to the
Company or any Guarantor, except, with respect to clauses (a), (b) and (c), for
such encumbrances or restrictions existing under or by reason of: (1) applicable
law, rule, regulation or order; (2) this Indenture, the Notes and the
Guarantees; (3) non-assignment provisions of any contract or any lease of any
Restricted Subsidiary of the Company entered into in the ordinary course of
business; (4) any instrument governing Acquired Indebtedness, which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person or the properties or assets of the Person so
acquired; (5) the Credit Agreement as entered into on the Issue Date or any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings thereof; provided that any restrictions
imposed pursuant to any such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing are ordinary and
customary with respect to syndicated bank loans (under the relevant
circumstances); (6) agreements existing on the Issue Date to the extent and in
the manner such agreements are in effect on the Issue Date, including the
Existing Notes; (7) restrictions on the

45


--------------------------------------------------------------------------------




 

transfer of assets subject to any Lien permitted under this Indenture imposed by
the holder of such Lien; (8) restrictions imposed by any agreement to sell
assets or Capital Stock permitted under this Indenture to any Person pending the
closing of such sale; (9) any agreement or instrument governing Capital Stock of
any Person that is acquired; (10) any Purchase Money Note or other Indebtedness
or other contractual requirements of a Securitization Entity in connection with
a Qualified Securitization Transaction; provided that such restrictions apply
only to such Securitization Entity; (11) other Indebtedness or Permitted
Subsidiary Preferred Stock outstanding on the Issue Date or permitted to be
issued or incurred under this Indenture; provided that any such restrictions are
ordinary and customary with respect to the type of Indebtedness being incurred
or Preferred Stock being issued (under the relevant circumstances); (12)
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business; (13) any encumbrances
or restrictions imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(4) and (6) through (12) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Company’s Board of Directors
(evidenced by a Board Resolution) whose judgment shall be conclusively binding,
not materially more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; (14) customary provisions in
joint venture and other similar agreements; and (15) customary provisions in
leases and other agreements entered into in the ordinary course of business.


SECTION 4.09.                                                                
INCURRENCE OF INDEBTEDNESS.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee, acquire,
become liable, contingently or otherwise, with respect to, or otherwise become
responsible for payment of (collectively, “incur”) any Indebtedness (other than
Permitted Indebtedness); provided, however, that the Company and any Restricted
Subsidiary of the Company may incur Indebtedness (including, without limitation,
Acquired Indebtedness), in each case if on the date of the incurrence of such
Indebtedness, after giving effect to the incurrence thereof, the Consolidated
Fixed Charge Coverage Ratio of the Company would have been greater than 2.0 to
1.0; provided, however, that the amount of Indebtedness (including Acquired
Indebtedness) that may be incurred pursuant to the foregoing by Restricted
Subsidiaries that are not Guarantors shall not exceed $50 million at any one
time outstanding.


SECTION 4.10.                                                                
ASSET SALES.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless (i) the Company or the applicable Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the fair market value of the assets sold or otherwise
disposed of (as determined in good faith by the Company); (ii) at least 75% of
the consideration received by the Company or the Restricted Subsidiary, as the
case may be, from such Asset Sale shall be in the form of cash or Cash
Equivalents; provided that the amount of:

46


--------------------------------------------------------------------------------




 

(a) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet) of the Company or any such Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Notes) that
are assumed by the transferee of any such assets; (b) any notes or other
obligations received by the Company or any such Restricted Subsidiary from such
transferee that are converted by the Company or such Restricted Subsidiary into
cash within 180 days of the receipt thereof (to the extent of the cash
received); and (c) any Designated Non-cash Consideration received by the Company
or any of its Restricted Subsidiaries in such Asset Sale having an aggregate
fair market value, taken together with all other Designated Non-cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $50 million and 5% of Total Assets at
the time of the receipt of such Designated Non-cash Consideration (with the fair
market value of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value),
shall, in each of (a), (b) and (c) above, be deemed to be cash for the purposes
of this provision or for purposes of the second paragraph of this Section 4.10;
and (iii) upon the consummation of an Asset Sale, the Company shall apply, or
cause such Restricted Subsidiary to apply, the Net Cash Proceeds relating to
such Asset Sale within 365 days of receipt thereof either (A) to prepay any
Senior Debt or Indebtedness of a Restricted Subsidiary that is not a Guarantor
and, in the case of any such Indebtedness under any revolving credit facility,
effect a corresponding reduction in the availability under such revolving credit
facility (or effect a permanent reduction in the availability under such
revolving credit facility regardless of the fact that no prepayment is required
in order to do so (in which case no prepayment should be required)), (B) to
reinvest in Productive Assets (provided that this requirement shall be deemed
satisfied if the Company or such Restricted Subsidiary by the end of such
365-day period has entered into a binding agreement under which it is
contractually committed to reinvest in Productive Assets and such investment is
consummated within 120 days from the date on which such binding agreement is
entered into and, with respect to the amount of such investment, the reference
to the 366th day after an Asset Sale in the second following sentence shall be
deemed to be a reference to the 121st day after the date on which such binding
agreement is entered into (but only if such 121st day occurs later than such
366th day)), or (C) a combination of prepayment and investment permitted by the
foregoing clauses (iii)(A) and (iii)(B). Pending the final application of any
such Net Cash Proceeds, the Company or such Restricted Subsidiary may
temporarily reduce Indebtedness under a revolving credit facility, if any, or
otherwise invest such Net Cash Proceeds in Cash Equivalents. On the 366th day
after an Asset Sale or such earlier date, if any, as the Board of Directors of
the Company or of such Restricted Subsidiary determines by Board Resolution not
to apply the Net Cash Proceeds relating to such Asset Sale as set forth in
clauses (iii)(A), (iii)(B) and (iii)(C) of the next preceding sentence (each, a
“Net Proceeds Offer Trigger Date”), such aggregate amount of Net Cash Proceeds
which have not been applied on or before such Net Proceeds Offer Trigger Date as
permitted in clauses (iii)(A), (iii)(B) and (iii)(C) of the next preceding
sentence (each a “Net Proceeds Offer Amount”) shall be applied by the Company or
such Restricted Subsidiary to make an offer to purchase (the “Net Proceeds
Offer”) on a date (the “Net Proceeds Offer Payment Date”) not less than 30 nor
more than 60 days following the applicable Net Proceeds Offer Trigger Date, from
all Holders and holders of any other Senior Subordinated Debt of the Company or
a Restricted Subsidiary of the Company requiring the making of such an offer, on
a pro rata basis, the maximum amount of Notes and such other Senior Subordinated
Debt that may be purchased with

47


--------------------------------------------------------------------------------




 

the Net Proceeds Offer Amount at a price equal to 100% of their principal amount
(or, in the event such other Senior Subordinated Debt was issued with
significant original issue discount, 100% of the accreted value thereof), plus
accrued and unpaid interest thereon, if any, to the date of purchase (or, in
respect of such other Senior Subordinated Debt, such lesser price, if any, as
may be provided for by the terms of such Senior Subordinated Debt); provided,
however, that if at any time any non-cash consideration (including any
Designated Non-cash Consideration) received by the Company or any Restricted
Subsidiary of the Company, as the case may be, in connection with any Asset Sale
is converted into or sold or otherwise disposed of for cash (other than interest
received with respect to any such non-cash consideration), then such conversion
or disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this Section 4.10.
Notwithstanding the foregoing, if a Net Proceeds Offer Amount is less than
$20.0 million, the application of the Net Cash Proceeds constituting such Net
Proceeds Offer Amount to a Net Proceeds Offer may be deferred until such time as
such Net Proceeds Offer Amount plus the aggregate amount of all Net Proceeds
Offer Amounts arising subsequent to the Net Proceeds Offer Trigger Date relating
to such initial Net Proceeds Offer Amount from all Asset Sales by the Company
and its Restricted Subsidiaries aggregates at least $20.0 million, at which time
the Company or such Restricted Subsidiary shall apply all Net Cash Proceeds
constituting all Net Proceeds Offer Amounts that have been so deferred to make a
Net Proceeds Offer (the first date the aggregate of all such deferred Net
Proceeds Offer Amounts is equal to $20.0 million or more shall be deemed to be a
Net Proceeds Offer Trigger Date).

Notwithstanding the immediately preceding paragraph, the Company and its
Restricted Subsidiaries shall be permitted to consummate an Asset Sale without
complying with such paragraph to the extent that: (i) at least 75% of the
consideration for such Asset Sale constitutes Productive Assets, cash, Cash
Equivalents and/or Marketable Securities; and (ii) such Asset Sale is for fair
market value; provided that any consideration consisting of cash, Cash
Equivalents and/or Marketable Securities received by the Company or any of its
Restricted Subsidiaries in connection with any Asset Sale permitted to be
consummated under this paragraph shall constitute Net Cash Proceeds subject to
the provisions of the preceding paragraph.

Notice of each Net Proceeds Offer will be mailed to the record Holders as shown
on the register of Holders within 30 days following the Net Proceeds Offer
Trigger Date, with a copy to the Trustee, and shall comply with the procedures
set forth in Section 3.09 hereof. To the extent that the aggregate amount of
Notes and other Senior Subordinated Debt tendered pursuant to a Net Proceeds
Offer is less than the Net Proceeds Offer Amount, the Company may use any
remaining Net Proceeds Offer Amount for general corporate purposes or for any
other purpose not prohibited by this Indenture. Upon completion of any such Net
Proceeds Offer, the Net Proceeds Offer Amount shall be reset at zero.

The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of Notes
pursuant to a Net Proceeds Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 4.10, the Company shall comply

48


--------------------------------------------------------------------------------




 

with the applicable securities laws and regulations and shall not be deemed to
have breached its obligations under this Section 4.10 by virtue thereof.


SECTION 4.11.                                                                
TRANSACTIONS WITH AFFILIATES.


(A)           THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO OR PERMIT TO OCCUR ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS (INCLUDING, WITHOUT LIMITATION,
THE PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
SERVICE) WITH, OR FOR THE BENEFIT OF, ANY OF ITS AFFILIATES (AN “AFFILIATE
TRANSACTION”) INVOLVING AGGREGATE PAYMENT OR CONSIDERATION IN EXCESS OF $10.0
MILLION, UNLESS (I) SUCH AFFILIATE TRANSACTION IS ON TERMS THAT ARE NOT
MATERIALLY LESS FAVORABLE TO THE COMPANY OR THE RELEVANT RESTRICTED SUBSIDIARY
THAN THOSE THAT MIGHT REASONABLY HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION
AT SUCH TIME ON AN ARM’S-LENGTH BASIS FROM A PERSON THAT IS NOT AN AFFILIATE OF
THE COMPANY; AND (II) THE COMPANY DELIVERS TO THE TRUSTEE WITH RESPECT TO ANY
AFFILIATE TRANSACTION OR SERIES OF RELATED AFFILIATE TRANSACTIONS INVOLVING
AGGREGATE PAYMENTS OR CONSIDERATION IN EXCESS OF $30.0 MILLION, A BOARD
RESOLUTION ADOPTED BY THE MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
THE COMPANY APPROVING SUCH AFFILIATE TRANSACTION AND SET FORTH IN AN OFFICERS’
CERTIFICATE CERTIFYING THAT SUCH AFFILIATE TRANSACTION COMPLIES WITH CLAUSE
(I) ABOVE.


(B)           THE RESTRICTIONS SET FORTH IN SECTION 4.11(A) HEREOF SHALL NOT
APPLY TO: (I) REASONABLE FEES AND COMPENSATION PAID TO, AND INDEMNITY PROVIDED
ON BEHALF OF, OFFICERS, DIRECTORS, EMPLOYEES OR CONSULTANTS OF THE COMPANY OR
ANY RESTRICTED SUBSIDIARY OF THE COMPANY AS DETERMINED IN GOOD FAITH BY THE
COMPANY’S BOARD OF DIRECTORS OR SENIOR MANAGEMENT; (II) TRANSACTIONS BETWEEN OR
AMONG THE COMPANY AND ANY OF ITS RESTRICTED SUBSIDIARIES OR BETWEEN OR AMONG
SUCH RESTRICTED SUBSIDIARIES, PROVIDED SUCH TRANSACTIONS ARE NOT OTHERWISE
PROHIBITED BY THIS INDENTURE; (III) ANY AGREEMENT AS IN EFFECT AS OF THE ISSUE
DATE OR ANY AMENDMENT THERETO OR ANY TRANSACTION CONTEMPLATED THEREBY (INCLUDING
PURSUANT TO ANY AMENDMENT THERETO) OR BY ANY REPLACEMENT AGREEMENT THERETO SO
LONG AS ANY SUCH AMENDMENT OR REPLACEMENT AGREEMENT IS NOT MORE DISADVANTAGEOUS
TO THE HOLDERS IN ANY MATERIAL RESPECT THAN THE ORIGINAL AGREEMENT AS IN EFFECT
ON THE ISSUE DATE AS DETERMINED IN GOOD FAITH BY THE COMPANY; (IV) RESTRICTED
PAYMENTS OR PERMITTED INVESTMENTS PERMITTED BY THIS INDENTURE; (V) TRANSACTIONS
EFFECTED AS PART OF A QUALIFIED SECURITIZATION TRANSACTION; (VI) THE PAYMENT OF
CUSTOMARY ANNUAL MANAGEMENT, CONSULTING AND ADVISORY FEES AND RELATED EXPENSES
TO THE PERMITTED HOLDERS AND THEIR AFFILIATES MADE PURSUANT TO ANY FINANCIAL
ADVISORY, FINANCING, UNDERWRITING OR PLACEMENT AGREEMENT OR IN RESPECT OF OTHER
INVESTMENT BANKING ACTIVITIES, INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH
ACQUISITIONS OR DIVESTITURES WHICH ARE APPROVED BY THE BOARD OF DIRECTORS OF THE
COMPANY OR SUCH RESTRICTED SUBSIDIARY IN GOOD FAITH; (VII) PAYMENTS OR LOANS TO
EMPLOYEES OR CONSULTANTS THAT ARE APPROVED BY THE BOARD OF DIRECTORS OF THE
COMPANY IN GOOD FAITH; (VIII) SALES OF QUALIFIED CAPITAL STOCK; (IX) THE
EXISTENCE OF, OR THE PERFORMANCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF ITS OBLIGATIONS UNDER THE TERMS OF, ANY STOCKHOLDERS’ AGREEMENT
(INCLUDING ANY REGISTRATION RIGHTS AGREEMENT OR PURCHASE AGREEMENT RELATED
THERETO) TO WHICH IT IS A PARTY AS OF THE ISSUE DATE AND ANY SIMILAR AGREEMENTS
WHICH IT MAY ENTER INTO THEREAFTER; PROVIDED, HOWEVER, THAT THE EXISTENCE OF, OR
THE PERFORMANCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES OF
OBLIGATIONS UNDER, ANY FUTURE AMENDMENT TO ANY SUCH EXISTING AGREEMENT OR UNDER
ANY SIMILAR AGREEMENT ENTERED INTO AFTER THE ISSUE DATE SHALL ONLY BE

49


--------------------------------------------------------------------------------





PERMITTED BY THIS CLAUSE (IX) TO THE EXTENT THAT THE TERMS OF ANY SUCH AMENDMENT
OR NEW AGREEMENT ARE NOT DISADVANTAGEOUS TO THE HOLDERS OF NOTES IN ANY MATERIAL
RESPECT; (X) TRANSACTIONS PERMITTED BY, AND COMPLYING WITH, THE PROVISIONS OF
ARTICLE 5 HEREOF, (XI) ANY ISSUANCE OF SECURITIES OR OTHER PAYMENTS, AWARDS,
GRANTS IN CASH, SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF,
EMPLOYMENT ARRANGEMENTS, STOCK OPTIONS AND STOCK OWNERSHIP PLANS APPROVED BY THE
BOARD OF DIRECTORS OF THE COMPANY, (XII) INVESTMENTS BY THE PERMITTED HOLDERS IN
SECURITIES OF THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES SO LONG AS
(I) THE INVESTMENT IS BEING OFFERED GENERALLY TO OTHER INVESTORS ON THE SAME OR
MORE FAVORABLE TERMS AND (II) THE INVESTMENT CONSTITUTES LESS THAN 5.0% OF THE
PROPOSED OR OUTSTANDING ISSUE AMOUNT OF SUCH CLASS OF SECURITIES; AND (XIII)
TRANSACTIONS IN WHICH THE COMPANY OR ANY RESTRICTED SUBSIDIARY, AS THE CASE MAY
BE, RECEIVES AN OPINION FROM A NATIONALLY RECOGNIZED INVESTMENT BANKING,
APPRAISAL OR ACCOUNTING FIRM THAT SUCH AFFILIATE TRANSACTION IS EITHER FAIR,
FROM A FINANCIAL STANDPOINT, TO THE COMPANY OR SUCH RESTRICTED SUBSIDIARY OR IS
ON TERMS NOT MATERIALLY LESS FAVORABLE THAN THOSE THAT MIGHT REASONABLY HAVE
BEEN OBTAINED IN A COMPARABLE TRANSACTION AT SUCH TIME ON AN ARM’S LENGTH BASIS
FROM A PERSON THAT IS NOT AN AFFILIATE OF THE COMPANY.


SECTION 4.12.                                                                
LIENS.

The Company shall not, and shall not cause or permit any Guarantor to, incur any
Secured Debt that is not Senior Debt of such Person, unless contemporaneously
therewith such Person makes effective provision to secure the Notes or the
relevant Guarantee, as applicable, equally and ratably with such Secured Debt
for so long as such Secured Debt is secured by a Lien (the “Initial Lien”);
provided, however, that the Company will be permitted to defease on the Issue
Date the Existing Notes in accordance with the terms of the indenture governing
those notes without having to comply with this Section 4.12 in connection
therewith. Any Lien created for the benefit of the Holders of the Notes pursuant
to the preceding sentence shall provide by its terms that such Lien shall be
automatically and unconditionally released and discharged upon the release and
discharge of the Lien securing the other Secured Debt and that holders of such
other Secured Debt may exclusively control the disposition of property subject
to the Initial Lien.


SECTION 4.13.                                                                
CONDUCT OF BUSINESS.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any businesses a majority of whose revenues are not derived from
businesses that are the same or reasonably similar, ancillary or related to, or
a reasonable extension, development or expansion of, the businesses in which the
Company and its Restricted Subsidiaries are engaged on the Issue Date (which
shall include, without limitation, engineered components businesses not within
the aerospace industry).


SECTION 4.14.                                                                
CORPORATE EXISTENCE.

Subject to Article 5 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Restricted Subsidiary and (ii) the rights

50


--------------------------------------------------------------------------------




 

(charter and statutory), licenses and franchises of the Company and its
Restricted Subsidiaries; provided, however, that the Company shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Restricted Subsidiaries, if the
Board of Directors shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company and its Restricted
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Holders of the Notes.


SECTION 4.15.                                                                
OFFER TO REPURCHASE UPON CHANGE OF CONTROL.


(A)           IF A CHANGE OF CONTROL OCCURS, EACH HOLDER SHALL HAVE THE RIGHT TO
REQUIRE THAT THE COMPANY PURCHASE ALL OR A PORTION OF SUCH HOLDER’S NOTES
PURSUANT TO THE OFFER DESCRIBED BELOW (THE “CHANGE OF CONTROL OFFER”), AT A
PURCHASE PRICE EQUAL TO 101% OF THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED
INTEREST TO THE DATE OF PURCHASE. WITHIN 30 DAYS FOLLOWING THE DATE UPON WHICH
THE CHANGE OF CONTROL OCCURRED, THE COMPANY MUST SEND, BY FIRST CLASS MAIL, A
NOTICE TO THE TRUSTEE AND EACH HOLDER, WHICH NOTICE SHALL GOVERN THE TERMS OF
THE CHANGE OF CONTROL OFFER. SUCH NOTICE SHALL STATE, AMONG OTHER THINGS, THE
PURCHASE DATE, WHICH MUST BE NO EARLIER THAN 30 DAYS NOR LATER THAN 60 DAYS FROM
THE DATE SUCH NOTICE IS MAILED, OTHER THAN AS MAY BE REQUIRED BY LAW (THE
“CHANGE OF CONTROL PAYMENT DATE”). HOLDERS ELECTING TO HAVE A NOTE PURCHASED
PURSUANT TO A CHANGE OF CONTROL OFFER SHALL BE REQUIRED TO SURRENDER THE NOTE,
WITH THE FORM ENTITLED “OPTION OF HOLDER TO ELECT PURCHASE” ON THE REVERSE OF
THE NOTE COMPLETED, TO THE PAYING AGENT AT THE ADDRESS SPECIFIED IN THE NOTICE
PRIOR TO THE CLOSE OF BUSINESS ON THE THIRD BUSINESS DAY PRIOR TO THE CHANGE OF
CONTROL PAYMENT DATE.


(B)           ON THE CHANGE OF CONTROL PAYMENT DATE, THE COMPANY SHALL, TO THE
EXTENT LAWFUL, (1) ACCEPT FOR PAYMENT ALL NOTES OR PORTIONS THEREOF PROPERLY
TENDERED PURSUANT TO THE CHANGE OF CONTROL OFFER, (2) DEPOSIT WITH THE PAYING
AGENT AN AMOUNT EQUAL TO THE CHANGE OF CONTROL PAYMENT IN RESPECT OF ALL NOTES
OR PORTIONS THEREOF SO TENDERED AND (3) DELIVER OR CAUSE TO BE DELIVERED TO THE
APPLICABLE TRUSTEE THE NOTES SO ACCEPTED TOGETHER WITH AN OFFICERS’ CERTIFICATE
STATING THE AGGREGATE PRINCIPAL AMOUNT OF NOTES OR PORTIONS THEREOF BEING
PURCHASED BY THE COMPANY. THE PAYING AGENT SHALL PROMPTLY MAIL TO EACH HOLDER OF
NOTES SO TENDERED THE CHANGE OF CONTROL PAYMENT FOR SUCH NOTES, AND THE TRUSTEE
SHALL PROMPTLY AUTHENTICATE AND MAIL OR DELIVER (OR CAUSE TO BE TRANSFERRED BY
BOOK ENTRY) TO EACH HOLDER A NEW NOTE EQUAL IN PRINCIPAL AMOUNT TO ANY
UNPURCHASED PORTION OF THE NOTES SURRENDERED, IF ANY; PROVIDED THAT EACH SUCH
NEW NOTE WILL BE IN A PRINCIPAL AMOUNT OF $1,000 OR AN INTEGRAL MULTIPLE
THEREOF. THE COMPANY SHALL PUBLICLY ANNOUNCE THE RESULTS OF THE CHANGE OF
CONTROL OFFER ON OR AS SOON AS PRACTICABLE AFTER THE CHANGE OF CONTROL PAYMENT
DATE.

Prior to the mailing of the notice referred to in Section 4.15(a) above, but in
any event within 30 days following any Change of Control, the Company shall:
(i) repay in full all Indebtedness under the Credit Agreement and all other
Senior Debt the terms of which require repayment upon a Change of Control; or
(ii) obtain the requisite consents under the Credit Agreement and all such other
Senior Debt to permit the repurchase of the Notes as provided below. The
Company’s failure to comply with the covenant described in the immediately
preceding sentence shall constitute an Event of Default described in clause
(c) and not in clause (b) under Section 6.01 hereof.

 

51


--------------------------------------------------------------------------------



(C)           THE COMPANY SHALL COMPLY WITH THE REQUIREMENTS OF RULE 14E-1 UNDER
THE EXCHANGE ACT TO THE EXTENT SUCH LAWS AND REGULATIONS ARE APPLICABLE IN
CONNECTION WITH THE REPURCHASE OF NOTES PURSUANT TO A CHANGE OF CONTROL OFFER.
TO THE EXTENT THAT THE COMPANY COMPLIES WITH THE PROVISIONS OF ANY SUCH
SECURITIES LAWS OR REGULATIONS, THE COMPANY SHALL NOT BE DEEMED TO HAVE BREACHED
ITS OBLIGATIONS UNDER THIS SECTION 4.15.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 4.15, THE
COMPANY SHALL NOT BE REQUIRED TO MAKE A CHANGE OF CONTROL OFFER UPON A CHANGE OF
CONTROL IF A THIRD PARTY MAKES THE CHANGE OF CONTROL OFFER IN THE MANNER, AT THE
TIMES AND OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS SET FORTH IN THIS
SECTION 4.15 HEREOF AND PURCHASES ALL NOTES VALIDLY TENDERED AND NOT WITHDRAWN
UNDER SUCH CHANGE OF CONTROL OFFER.


SECTION 4.16.                                                           NO
SENIOR SUBORDINATED DEBT.

The Company shall not, and shall not permit any Guarantor to, incur or suffer to
exist Indebtedness that is senior in right of payment to the Notes or such
Guarantor’s Guarantee, as the case may be, and subordinate in right of payment
to any other Indebtedness of the Company or such Guarantor, as the case may be.


SECTION 4.17.                                                          
ADDITIONAL GUARANTEES.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, create or acquire another Domestic Restricted Subsidiary unless such
Domestic Restricted Subsidiary executes and delivers a supplemental indenture to
the Indenture, providing for a senior subordinated guarantee of payment of the
Notes by such Domestic Restricted Subsidiary; provided, however, that such
Domestic Restricted Subsidiary need not execute and deliver such a supplemental
indenture for so long as such Domestic Restricted Subsidiary is an Immaterial
Domestic Restricted Subsidiary; provided, further, however, that the Company
shall cause a Domestic Restricted Subsidiary that was an Immaterial Domestic
Restricted Subsidiary but has ceased to qualify as an Immaterial Domestic
Restricted Subsidiary to execute and deliver a supplemental indenture to the
Indenture, providing for a senior subordinated guarantee of payment of the Notes
by such Domestic Restricted Subsidiary no later than 20 business days after the
end of the most recently ended fiscal quarter of the Company in which such
Domestic Restricted Subsidiary ceased to be an Immaterial Domestic Restricted
Subsidiary; provided, further, however, that if at any time, Domestic Restricted
Subsidiaries that are not Guarantors because they are Immaterial Domestic
Restricted Subsidiaries constitute in the aggregate more than 5% of Total Assets
as of the end of the most recently ended fiscal quarter of the Company or more
than 5% of Consolidated EBITDA of the Company for the period of four consecutive
fiscal quarters as of the end of the most recently ended fiscal quarter of the
Company, then the Company shall cause one or more such Domestic Restricted
Subsidiaries to become Guarantors (notwithstanding that such Domestic Restricted
Subsidiaries are, individually, Immaterial Domestic Restricted Subsidiaries), no
later than 20 business days after the end of the most recently ended fiscal
quarter in which such requirement was triggered, such that the foregoing
condition ceases to be true.

52


--------------------------------------------------------------------------------




 


SECTION 4.18.                                                          
LIMITATION ON PREFERRED STOCK OF RESTRICTED SUBSIDIARIES.

The Company shall not permit any of its Restricted Subsidiaries to issue any
Preferred Stock (other than to the Company or to a Restricted Subsidiary of the
Company) or permit any Person (other than the Company or a Restricted Subsidiary
of the Company) to own any Preferred Stock of any Restricted Subsidiary of the
Company, other than Permitted Subsidiary Preferred Stock. The provisions of this
Section 4.18 will not apply to (w) any of the Guarantors, (x) any transaction as
a result of which neither the Company nor any of its Restricted Subsidiaries
will own any Capital Stock of the Restricted Subsidiary whose Preferred Stock is
being issued or sold and (y) Preferred Stock that is Disqualified Capital Stock
and is issued in compliance with Section 4.09 hereof.


SECTION 4.19.                                                          
SUSPENSION OF COVENANTS.


(A)           DURING ANY PERIOD OF TIME FOLLOWING THE ISSUE DATE THAT (I) THE
NOTES HAVE INVESTMENT GRADE RATINGS FROM BOTH RATING AGENCIES, AND (II) NO
DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE INDENTURE (THE OCCURRENCE OF
THE EVENTS DESCRIBED IN THE FOREGOING CLAUSES (I) AND (II) BEING COLLECTIVELY
REFERRED TO AS A “COVENANT SUSPENSION EVENT”), THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES SHALL NOT BE SUBJECT TO THE FOLLOWING PROVISIONS OF THE INDENTURE:


(1)           SECTION 4.07;


(2)           SECTION 4.08;


(3)           SECTION 4.09;


(4)           SECTION 4.10;


(5)           SECTION 4.11;


(6)           SECTION 4.13;


(7)           SECTION 4.16;


(8)           SECTION 4.17;


(9)           SECTION 4.18; AND


(10)         CLAUSE (II) OF THE FIRST PARAGRAPH OF SECTION 5.01

(collectively, the “Suspended Covenants”). Upon the occurrence of a Covenant
Suspension Event, the amount of Net Cash Proceeds with respect to any applicable
Net Proceeds Offer Trigger Date shall be set at zero at such date (the
“Suspension Date”). In addition, in the event that the Company and the
Restricted Subsidiaries are not subject to the Suspended Covenants for any
period of time as a result of the foregoing, and on any subsequent date (the
“Reversion Date”) one or both of the Rating Agencies withdraws its Investment
Grade Rating or downgrades the rating assigned to the Notes below an Investment
Grade Rating or a Default or Event of Default occurs and is continuing, then the
Company and the Restricted Subsidiaries shall thereafter again be subject to the

53


--------------------------------------------------------------------------------




Suspended Covenants with respect to future events. The period of time between
the Suspension Date and the Reversion Date is referred to in this description as
the “Suspension Period.” Within 30 days of the Reversion Date, any Restricted
Subsidiary that would have been required during the Suspension Period but for
the Suspended Covenants by Section 4.17 to execute a supplemental indenture
shall execute such supplemental indenture required by such covenant.
Notwithstanding that the Suspended Covenants may be reinstated, no Default or
Event of Default will be deemed to have occurred as a result of a failure to
comply with the Suspended Covenants during the Suspension Period (or upon
termination of the Suspension Period or after that time based solely on events
that occurred during the Suspension Period).


(B)           ON THE REVERSION DATE, ALL INDEBTEDNESS INCURRED DURING THE
SUSPENSION PERIOD WILL BE CLASSIFIED TO HAVE BEEN INCURRED OR ISSUED PURSUANT TO
SECTION 4.09 TO THE EXTENT SUCH INDEBTEDNESS WOULD BE PERMITTED TO BE INCURRED
OR ISSUED THEREUNDER AS OF THE REVERSION DATE AND AFTER GIVING EFFECT TO
INDEBTEDNESS INCURRED OR ISSUED PRIOR TO THE SUSPENSION PERIOD AND OUTSTANDING
ON THE REVERSION DATE. TO THE EXTENT SUCH INDEBTEDNESS WOULD NOT BE SO PERMITTED
TO BE INCURRED OR ISSUED PURSUANT TO SECTION 4.09, SUCH INDEBTEDNESS WILL BE
DEEMED TO HAVE BEEN OUTSTANDING ON THE ISSUE DATE, SO THAT IT IS CLASSIFIED AS
PERMITTED UNDER CLAUSE (B) OF THE DEFINITION OF PERMITTED INDEBTEDNESS.
RESTRICTED PAYMENTS MADE DURING THE SUSPENSION PERIOD WILL BE DEEMED TO HAVE
BEEN MADE PURSUANT TO THE FIRST PARAGRAPH OF SECTION 4.07.


(C)           IF (I) A CHANGE OF CONTROL OCCURS THAT RESULTS IN EITHER (A) THE
SALE, LEASE, EXCHANGE OR OTHER TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY TO ANY PERSON OR GROUP (AS DEFINED IN THE DEFINITION OF
CHANGE OF CONTROL) OTHER THAN AN AFFILIATE OF THE COMPANY OR (B) ANY PERSON OR
GROUP OTHER THAN AN AFFILIATE OF THE COMPANY BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF SHARES REPRESENTING 100% OF THE TOTAL ORDINARY VOTING
POWER REPRESENTED BY THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY OR
HOLDINGS AND (II) SUCH PERSON OR GROUP ACQUIRING CONTROL PURSUANT TO CLAUSE
(I) ABOVE IS SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE
EXCHANGE ACT, THEN THE COMPANY SHALL NOT BE SUBJECT TO SECTION 4.03(A) FROM THAT
TIME IF AND FOR SO LONG AS SUCH PERSON OR GROUP MAINTAINS INVESTMENT GRADE
RATINGS FROM BOTH RATING AGENCIES.


(D)           THE COMPANY SHALL GIVE THE TRUSTEE PROMPT (AND IN ANY EVENT NOT
LATER THAN FIVE BUSINESS DAYS AFTER A COVENANT SUSPENSION EVENT) WRITTEN NOTICE
OF ANY COVENANT SUSPENSION EVENT. IN THE ABSENCE OF SUCH NOTICE, THE TRUSTEE
SHALL ASSUME THE SUSPENDED COVENANTS APPLY AND ARE IN FULL FORCE AND EFFECT. THE
COMPANY SHALL GIVE THE TRUSTEE PROMPT (AND IN ANY EVENT NOT LATER THAN FIVE
BUSINESS DAYS AFTER A COVENANT SUSPENSION EVENT) WRITTEN NOTICE OF ANY
OCCURRENCE OF A REVERSION DATE. AFTER ANY SUCH NOTICE OF THE OCCURRENCE OF A
REVERSION DATE, THE TRUSTEE SHALL ASSUME THE SUSPENDED COVENANTS APPLY AND ARE
IN FULL FORCE AND EFFECT.

54


--------------------------------------------------------------------------------





 


ARTICLE 5


SUCCESSORS


SECTION 5.01.                                                           MERGER,
CONSOLIDATION, OR SALE OF ASSETS.


(A)           THE COMPANY SHALL NOT, IN A SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS, CONSOLIDATE OR MERGE WITH OR INTO ANY PERSON, OR SELL,
ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE DISPOSE OF (OR CAUSE OR PERMIT ANY
RESTRICTED SUBSIDIARY OF THE COMPANY TO SELL, ASSIGN, TRANSFER, LEASE, CONVEY OR
OTHERWISE DISPOSE OF) ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
(DETERMINED ON A CONSOLIDATED BASIS FOR THE COMPANY AND THE COMPANY’S RESTRICTED
SUBSIDIARIES) TO ANY PERSON UNLESS (I) EITHER: (A) THE COMPANY SHALL BE THE
SURVIVING OR CONTINUING CORPORATION; OR (B) THE PERSON (IF OTHER THAN THE
COMPANY) FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE COMPANY IS MERGED OR THE
PERSON WHICH ACQUIRES BY SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE OR OTHER
DISPOSITION THE PROPERTIES AND ASSETS OF THE COMPANY AND OF THE COMPANY’S
RESTRICTED SUBSIDIARIES SUBSTANTIALLY AS AN ENTIRETY (THE “SURVIVING ENTITY”):
(X) SHALL BE A CORPORATION ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA; AND
(Y) SHALL EXPRESSLY ASSUME, BY SUPPLEMENTAL INDENTURE (IN FORM AND SUBSTANCE
SATISFACTORY TO THE TRUSTEE), EXECUTED AND DELIVERED TO THE TRUSTEE, THE DUE AND
PUNCTUAL PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON ALL OF
THE NOTES AND THE PERFORMANCE OF EVERY COVENANT OF THE NOTES, THIS INDENTURE AND
THE REGISTRATION RIGHTS AGREEMENT TO BE PERFORMED OR OBSERVED ON THE PART OF THE
COMPANY; (II) EXCEPT IN THE CASE OF A MERGER OF THE COMPANY WITH OR INTO A
RESTRICTED SUBSIDIARY OF THE COMPANY AND EXCEPT IN THE CASE OF A MERGER ENTERED
INTO SOLELY FOR THE PURPOSE OF REINCORPORATING THE COMPANY IN ANOTHER
JURISDICTION, IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION AND THE
ASSUMPTION CONTEMPLATED BY CLAUSE (I)(B)(Y) ABOVE (INCLUDING GIVING EFFECT TO
ANY INDEBTEDNESS AND ACQUIRED INDEBTEDNESS INCURRED IN CONNECTION WITH OR IN
RESPECT OF SUCH TRANSACTION), THE COMPANY OR SUCH SURVIVING ENTITY, AS THE CASE
MAY BE, SHALL BE ABLE TO INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS (OTHER
THAN PERMITTED INDEBTEDNESS) PURSUANT TO SECTION 4.09 HEREOF OR THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO FOR THE SUCCESSOR COMPANY AND ITS RESTRICTED
SUBSIDIARIES ON A CONSOLIDATED BASIS WOULD BE GREATER THAN SUCH RATIO FOR THE
COMPANY AND THE RESTRICTED SUBSIDIARIES IMMEDIATELY PRIOR TO SUCH TRANSACTION;
(III) EXCEPT IN THE CASE OF A MERGER OF THE COMPANY WITH OR INTO A RESTRICTED
SUBSIDIARY OF THE COMPANY AND EXCEPT IN THE CASE OF A MERGER ENTERED INTO SOLELY
FOR THE PURPOSE OF REINCORPORATING THE COMPANY IN ANOTHER JURISDICTION,
IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION AND THE ASSUMPTION
CONTEMPLATED BY CLAUSE (I)(B)(Y) ABOVE (INCLUDING, WITHOUT LIMITATION, GIVING
EFFECT TO ANY INDEBTEDNESS AND ACQUIRED INDEBTEDNESS INCURRED AND ANY LIEN
GRANTED IN CONNECTION WITH OR IN RESPECT OF THE TRANSACTION), NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED OR BE CONTINUING; AND (IV) THE COMPANY OR
THE SURVIVING ENTITY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION,
MERGER, SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE OR OTHER DISPOSITION AND,
IF A SUPPLEMENTAL INDENTURE IS REQUIRED IN CONNECTION WITH SUCH TRANSACTION,
SUCH SUPPLEMENTAL INDENTURE COMPLY WITH THE APPLICABLE PROVISIONS OF THIS
INDENTURE AND THAT ALL CONDITIONS PRECEDENT IN THIS INDENTURE RELATING TO SUCH
TRANSACTION HAVE BEEN SATISFIED.

55


--------------------------------------------------------------------------------





 


(B)           EACH GUARANTOR SHALL NOT, AND THE COMPANY SHALL NOT PERMIT ANY
SUCH GUARANTOR TO, CONSOLIDATE OR MERGE WITH OR INTO, OR SELL, ASSIGN, TRANSFER,
LEASE, CONVEY OR OTHERWISE DISPOSE OF, IN A SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON
UNLESS:

(1)                                 (except in the case of such Guarantor that
has been disposed of in its entirety to another Person (other than to the
Company or an Affiliate of the Company), whether through a merger, consolidation
or sale of Capital Stock or through the sale of all or substantially all of its
assets (such sale constituting the disposition of such Guarantor in its
entirety), if in connection therewith the Company provides an Officers’
Certificate to the Trustee to the effect that the Company will comply with its
obligations under Section 4.10 hereof in respect of such disposition) the
resulting, surviving or transferee Person (if not such Guarantor) shall be a
Person organized and validly existing under the laws of the jurisdiction under
which such Guarantor was organized or under the laws of the United States of
America, any State thereof or the District of Columbia, and such Person shall
expressly assume, by a supplemental indenture (in form and substance
satisfactory to the Trustee), executed and delivered to the Trustee, all the
obligations of such Guarantor, if any, under its Guarantee;

(2)                                 except in the case of a merger of such
Guarantor with or into the Company or another Guarantor of the Company and
except in the case of a merger entered into solely for the purpose of
reincorporating such Guarantor in another jurisdiction, immediately after giving
effect to such transaction and the assumption contemplated by the immediately
preceding clause (b)(1) (including, without limitation, giving effect to any
Indebtedness and Acquired Indebtedness incurred and any Lien granted in
connection with or in respect of the transaction), no Default or Event of
Default shall have occurred and be continuing; and

(3)                                 the Company shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture comply with the applicable
provisions of this Indenture and that all conditions precedent in the Indenture
relating to such transaction have been satisfied.


(C)           HOLDINGS SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO, OR SELL,
ASSIGN, TRANSFER, LEASE OR OTHERWISE DISPOSE OF, IN A SINGLE TRANSACTION OR
SERIES OF RELATED TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY
PERSON UNLESS:

(1)                                 the resulting, surviving or transferee
Person (if not Holdings) shall be a Person organized and validly existing under
the laws of the

56


--------------------------------------------------------------------------------




                                                United States of America, any
State thereof or the District of Columbia, and such Person shall expressly
assume, by a supplemental indenture (in form and substance satisfactory to the
Trustee), executed and delivered to the Trustee, all the obligations of
Holdings, if any, under its Guarantee;

(2)                                 except in the case of a merger entered into
solely for reincorporating Holdings in another jurisdiction, immediately after
giving effect to such transaction and the assumption contemplated by the
immediately preceding clause (c)(1) (including, without limitation, giving
effect to any Indebtedness and Acquired Indebtedness incurred and any Lien
granted in connection with or in respect of the transaction), no Default or
Event of Default shall have occurred and be continuing; and

(3)                                 the Company shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture comply with the applicable
provisions of this Indenture and that all conditions precedent in the Indenture
relating to such transaction have been satisfied.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the
Guarantee of the Notes and the due and punctual performance of all of the
covenants and conditions of this Indenture to be performed by the Restricted
Subsidiary, such successor Person shall succeed to and be substituted for the
Restricted Subsidiary with the same effect as if it had been named herein as a
Restricted Subsidiary. Such successor Person thereupon may cause to be signed
any or all of the Guarantees of the Notes issuable hereunder which theretofore
shall not have been signed by the Company and delivered to the Trustee. All the
Guarantees so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Guarantees had
been issued at the date of the execution hereof.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Company the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Company, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Company. However, transfer of assets between or among the Company and its
Restricted Subsidiaries will not be subject to this Section 5.01.

Notwithstanding anything in this Section 5.01 to the contrary, (x) the merger of
TD Finance Corporation with and into the Company on the date hereof and (y) the
merger of TransDigm Holding Company with and into the Company, as long as such
merger occurs on or before the second Business Day following the Issue Date,
shall

57


--------------------------------------------------------------------------------




be permitted under this Indenture without complying with the requirements of
this Section 5.01.


SECTION 5.02.                                                          
SUCCESSOR CORPORATION SUBSTITUTED.

Upon any consolidation, combination or merger, or any transfer of all or
substantially all of the assets of the Company in accordance with Section 5.01
hereof, in which the Company is not the continuing corporation, the successor
Person formed by such consolidation or into which the Company is merged or to
which such conveyance, lease or transfer is made shall succeed to, and be
substituted for, and may exercise every right and power of the Company under
this Indenture and the Notes with the same effect as if such surviving entity
had been named as such and that, in the event of a conveyance or transfer (but
not a lease), the conveyor or transferor (but not a lessor) shall be released
from the provisions of this Indenture.


ARTICLE 6


DEFAULTS AND REMEDIES


SECTION 6.01.                                                           EVENTS
OF DEFAULT.

“Event of Defaults” are:


(A)           THE FAILURE TO PAY INTEREST ON ANY NOTES WHEN THE SAME BECOMES DUE
AND PAYABLE IF THE DEFAULT CONTINUES FOR A PERIOD OF 30 DAYS (WHETHER OR NOT
SUCH PAYMENT SHALL BE PROHIBITED BY ARTICLE 10 OR ARTICLE 12 HEREOF);


(B)           THE FAILURE TO PAY THE PRINCIPAL ON ANY NOTES WHEN SUCH PRINCIPAL
BECOMES DUE AND PAYABLE, AT MATURITY, UPON REDEMPTION OR OTHERWISE (INCLUDING
THE FAILURE TO MAKE A PAYMENT TO PURCHASE NOTES TENDERED PURSUANT TO A CHANGE OF
CONTROL OFFER OR A NET PROCEEDS OFFER ON THE DATE SPECIFIED FOR SUCH PAYMENT IN
THE APPLICABLE OFFER TO PURCHASE) (WHETHER OR NOT SUCH PAYMENT SHALL BE
PROHIBITED BY ARTICLE 10 OR ARTICLE 12 HEREOF);


(C)           A DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER COVENANT
OR AGREEMENT CONTAINED HEREIN IF THE DEFAULT CONTINUES FOR A PERIOD OF 60 DAYS
AFTER THE COMPANY RECEIVES WRITTEN NOTICE SPECIFYING THE DEFAULT (AND DEMANDING
THAT SUCH DEFAULT BE REMEDIED) FROM THE TRUSTEE OR THE HOLDERS OF AT LEAST 25%
OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES (EXCEPT IN THE CASE OF A
DEFAULT WITH RESPECT TO SECTION 5.01 HEREOF, WHICH WILL CONSTITUTE AN EVENT OF
DEFAULT WITH SUCH NOTICE REQUIREMENT BUT WITHOUT SUCH PASSAGE OF TIME
REQUIREMENT);


(D)           THE FAILURE TO PAY AT FINAL STATED MATURITY (GIVING EFFECT TO ANY
APPLICABLE GRACE PERIODS AND ANY EXTENSIONS THEREOF) THE PRINCIPAL AMOUNT OF ANY
INDEBTEDNESS OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY (OTHER
THAN A SECURITIZATION ENTITY), OR THE ACCELERATION OF THE FINAL STATED MATURITY
OF ANY SUCH INDEBTEDNESS, IF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS, TOGETHER WITH THE PRINCIPAL AMOUNT OF ANY OTHER SUCH INDEBTEDNESS
IN DEFAULT FOR FAILURE TO PAY PRINCIPAL AT FINAL MATURITY OR WHICH HAS BEEN
ACCELERATED, AGGREGATES $20.0 MILLION OR MORE AT ANY TIME;

58


--------------------------------------------------------------------------------





 


(E)           ONE OR MORE JUDGMENTS IN AN AGGREGATE AMOUNT IN EXCESS OF
$20.0 MILLION SHALL HAVE BEEN RENDERED AGAINST THE COMPANY OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES AND SUCH JUDGMENTS REMAIN UNDISCHARGED, UNPAID OR
UNSTAYED FOR A PERIOD OF 60 DAYS AFTER SUCH JUDGMENT OR JUDGMENTS BECOME FINAL
AND NON-APPEALABLE;


(F)            THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES PURSUANT TO OR
WITHIN THE MEANING OF BANKRUPTCY LAW:

(I)  COMMENCES A VOLUNTARY CASE,

(II)  CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN AN INVOLUNTARY
CASE,

(III)  CONSENTS TO THE APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY, OR

(IV)  MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, OR


(G)           A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT:

(I)  IS FOR RELIEF AGAINST THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES;

(II)  APPOINTS A CUSTODIAN OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
OR FOR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF THE COMPANY OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES; OR

(III)  ORDERS THE LIQUIDATION OF THE COMPANY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES;

and the order or decree remains unstayed and in effect for 60 consecutive days.


SECTION 6.02.                                                          
ACCELERATION.

If any Event of Default (other than an Event of Default specified in clause
(f) or (g) of Section 6.01 hereof with respect to the Company) occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes may declare the principal of and accrued interest on
all the Notes to be due and payable immediately by notice in writing to the
Company and the Trustee specifying the respective Event of Default and that it
is a “notice of acceleration” (the “Acceleration Notice”), and the same
(i) shall become immediately due and payable or (ii) if there are any amounts
outstanding under the Credit Agreement, shall become immediately due and payable
upon the first to occur of an acceleration under the Credit Agreement or five
Business Days after receipt by the Company and the Representative under the
Credit Agreement of such Acceleration Notice but only if such Event of Default
is then continuing. If an Event of Default specified in clause (f) or (g) of
Section 6.01 hereof with respect to the Company occurs and is continuing, then
all unpaid principal of, and premium, if any, and accrued and unpaid interest on
all the outstanding Notes shall ipso

59


--------------------------------------------------------------------------------




 facto become and be immediately due and payable without any declaration or
other act on the part of the Trustee or any Holder.

At any time after a declaration of acceleration with respect to the Notes as
described in the preceding paragraph, the Holders of a majority in principal
amount of the Notes may rescind and cancel such declaration and its consequences
(i) if the rescission would not conflict with any judgment or decree, (ii) if
all existing Events of Default have been cured or waived except nonpayment of
principal or interest that has become due solely because of the acceleration,
(iii) to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid, (iv) if the Company has
paid the Trustee its reasonable compensation and reimbursed the Trustee for its
expenses, disbursements and advances; and (v) in the event of the cure or waiver
of an Event of Default of the type described in clause (f) or (g) of
Section 6.01 hereof, the Trustee shall have received an Officers’ Certificate
and an Opinion of Counsel that such Event of Default has been cured or waived.
No such rescission shall affect any subsequent Default or impair any right
consequent thereto.


SECTION 6.03.                                                           OTHER
REMEDIES.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.


SECTION 6.04.                                                           WAIVER
OF PAST DEFAULTS.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium and interest on the Notes (including in connection with an
offer to purchase) (provided, however, that the Holders of a majority in
aggregate principal amount at maturity of the then outstanding Notes may rescind
an acceleration and its consequences, including any related payment default that
resulted from such acceleration). Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.


SECTION 6.05.                                                           CONTROL
BY MAJORITY.

Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any

60


--------------------------------------------------------------------------------




 

remedy available to the Trustee or exercising any trust or power conferred on
it. However, the Trustee may refuse to follow any direction that conflicts with
law or this Indenture, that the Trustee determines may be unduly prejudicial to
the rights of other Holders of Notes or that may involve the Trustee in personal
liability.


SECTION 6.06.                                                          
LIMITATION ON SUITS.

A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if:


(A)           THE HOLDER OF A NOTE GIVES TO THE TRUSTEE WRITTEN NOTICE OF A
CONTINUING EVENT OF DEFAULT;


(B)           THE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING NOTES MAKE A WRITTEN REQUEST TO THE TRUSTEE TO PURSUE THE REMEDY;


(C)           SUCH HOLDER OF A NOTE OR HOLDERS OF NOTES OFFER AND, IF REQUESTED,
PROVIDE TO THE TRUSTEE INDEMNITY SATISFACTORY TO THE TRUSTEE AGAINST ANY LOSS,
LIABILITY OR EXPENSE;


(D)           THE TRUSTEE DOES NOT COMPLY WITH THE REQUEST WITHIN 60 DAYS AFTER
RECEIPT OF THE REQUEST AND THE OFFER AND, IF REQUESTED, THE PROVISION OF
INDEMNITY; AND


(E)           DURING SUCH 60-DAY PERIOD THE HOLDERS OF A MAJORITY IN PRINCIPAL
AMOUNT OF THE THEN OUTSTANDING NOTES DO NOT GIVE THE TRUSTEE A DIRECTION
INCONSISTENT WITH THE REQUEST.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.


SECTION 6.07.                                                           RIGHTS
OF HOLDERS OF NOTES TO RECEIVE PAYMENT.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium and interest on the Note, on
or after the respective due dates expressed in the Note (including in connection
with an offer to purchase), or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.


SECTION 6.08.                                                          
COLLECTION SUIT BY TRUSTEE.

If an Event of Default specified in Section 6.01 (a) or (b) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal amount of, premium and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

61


--------------------------------------------------------------------------------



SECTION 6.09.                                                                
TRUSTEE MAY FILE PROOFS OF CLAIM.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.


SECTION 6.10.                                                                
PRIORITIES.

Any money collected by the Trustee pursuant to this Article and any other money
or property distributable in respect of the Company’s obligations under this
Indenture after an Event of Default shall be applied in the following order:

First: to the Trustee (including a predecessor Trustee), its agents and
attorneys for amounts due under Section 7.07 hereof, including payment of all
compensation, expense and liabilities incurred, and all advances made, by the
Trustee (including a predecessor Trustee) and the costs and expenses of
collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal amount, premium and interest, ratably, without preference or priority
of any kind, according to the amounts due and payable on the Notes for principal
amount, premium and interest, respectively; and

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

 

62


--------------------------------------------------------------------------------




SECTION 6.11.                                                                
Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section does
not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant to
Section 6.07 hereof, or a suit by Holders of more than 10% in principal amount
of the then outstanding Notes.


ARTICLE 7

TRUSTEE


SECTION 7.01.                                                                
DUTIES OF TRUSTEE.


(A)           IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE TRUSTEE
SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE, AND
USE THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A PRUDENT PERSON
WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN
AFFAIRS.


(B)           EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:

(I)  THE DUTIES OF THE TRUSTEE SHALL BE DETERMINED SOLELY BY THE EXPRESS
PROVISIONS OF THIS INDENTURE AND THE TRUSTEE NEED PERFORM ONLY THOSE DUTIES THAT
ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO OTHERS, AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE;
AND

(II)  IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY CONCLUSIVELY
RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE OPINIONS
EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE TRUSTEE AND
CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE. HOWEVER, THE TRUSTEE SHALL
EXAMINE THE CERTIFICATES AND OPINIONS WHICH ARE SPECIFICALLY REQUIRED TO BE
DELIVERED TO THE TRUSTEE BY ANY PROVISION OF THIS INDENTURE TO DETERMINE WHETHER
OR NOT THEY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE.


(C)           THE TRUSTEE MAY NOT BE RELIEVED FROM LIABILITIES FOR ITS OWN
NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL
MISCONDUCT, EXCEPT THAT:

(I)  THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF PARAGRAPHS (B) OR (E) OF THIS
SECTION;

(II)  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN GOOD
FAITH BY A RESPONSIBLE OFFICER, UNLESS IT IS PROVED THAT THE TRUSTEE WAS
NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND

 

63


--------------------------------------------------------------------------------




(iii)  the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.


(D)           WHETHER OR NOT THEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF
THIS INDENTURE THAT IN ANY WAY RELATES TO THE TRUSTEE IS SUBJECT TO PARAGRAPHS
(A), (B), (C), (E) AND (F) OF THIS SECTION.


(E)           NO PROVISION OF THIS INDENTURE SHALL REQUIRE THE TRUSTEE TO EXPEND
OR RISK ITS OWN FUNDS OR INCUR ANY LIABILITY. THE TRUSTEE SHALL BE UNDER NO
OBLIGATION TO EXERCISE ANY OF ITS RIGHTS AND POWERS UNDER THIS INDENTURE AT THE
REQUEST OF ANY HOLDERS, UNLESS SUCH HOLDER SHALL HAVE OFFERED TO THE TRUSTEE
SECURITY AND INDEMNIFY SATISFACTORY TO IT AGAINST ANY LOSS, LIABILITY OR
EXPENSE.


(F)            THE TRUSTEE SHALL NOT BE LIABLE FOR INTEREST ON ANY MONEY
RECEIVED BY IT EXCEPT AS THE TRUSTEE MAY AGREE IN WRITING WITH THE COMPANY.
MONEY HELD IN TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED FROM OTHER FUNDS
EXCEPT TO THE EXTENT REQUIRED BY LAW.


SECTION 7.02.                                                                
RIGHTS OF TRUSTEE.


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY UPON ANY DOCUMENT BELIEVED BY IT
TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON. THE
TRUSTEE NEED NOT INVESTIGATE ANY FACT OR MATTER STATED IN THE DOCUMENT.


(B)           BEFORE THE TRUSTEE ACTS OR REFRAINS FROM ACTING, IT MAY REQUIRE AN
OFFICERS’ CERTIFICATE OR AN OPINION OF COUNSEL OR BOTH. THE TRUSTEE SHALL NOT BE
LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON
SUCH OFFICERS’ CERTIFICATE OR OPINION OF COUNSEL. THE TRUSTEE MAY CONSULT WITH
COUNSEL OF ITS SELECTION AND THE ADVICE OF SUCH COUNSEL OR ANY OPINION OF
COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION FROM LIABILITY
IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD
FAITH AND IN RELIANCE THEREON.


(C)           THE TRUSTEE MAY ACT THROUGH ITS ATTORNEYS AND AGENTS AND SHALL NOT
BE RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY AGENT APPOINTED WITH DUE
CARE.


(D)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS
TO TAKE IN GOOD FAITH THAT IT BELIEVES TO BE AUTHORIZED OR WITHIN THE RIGHTS OR
POWERS CONFERRED UPON IT BY THIS INDENTURE.


(E)           UNLESS OTHERWISE SPECIFICALLY PROVIDED IN THIS INDENTURE, ANY
DEMAND, REQUEST, DIRECTION OR NOTICE FROM THE COMPANY SHALL BE SUFFICIENT IF
SIGNED BY AN OFFICER OF THE COMPANY.


(F)            THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR DIRECTION OF
ANY OF THE HOLDERS UNLESS SUCH HOLDERS SHALL HAVE OFFERED TO THE TRUSTEE
REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES
THAT MIGHT BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION.

 

64


--------------------------------------------------------------------------------




(g)           The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evience of Indebtedness or other paper or document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.


(H)           THE RIGHTS, PRIVILEGES, PROTECTIONS, IMMUNITIES AND BENEFITS GIVEN
TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO BE INDEMNIFIED, ARE
EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE TRUSTEE IN EACH OF ITS CAPACITIES
HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER PERSON EMPLOYED TO ACT HEREUNDER.


(I)            THE PERMISSIVE RIGHT OF THE TRUSTEE TO TAKE OR REFRAIN FROM
TAKING ANY ACTIONS ENUMERATED IN THIS INDENTURE SHALL NOT BE CONSTRUED AS A
DUTY.


(J)            THE TRUSTEE SHALL NOT BE RESPONSIBLE OR LIABLE FOR ANY FAILURE OR
DELAY IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS INDENTURE ARISING OUT OF
OR CAUSED, DIRECTLY OR INDIRECTLY, BY CIRCUMSTANCES BEYOND ITS REASONABLE
CONTROL, INCLUDING, WITHOUT LIMITATION, ACTS OF GOD; EARTHQUAKES; FIRE; FLOOD;
TERRORISM; WARS AND OTHER MILITARY DISTURBANCES; SABOTAGE; EPIDEMICS; RIOTS;
INTERRUPTIONS; LOSS OR MALFUNCTIONS OF UTILITIES, COMPUTER (HARDWARE OR
SOFTWARE) OR COMMUNICATION SERVICES; ACCIDENTS; LABOR DISPUTES; ACTS OF CIVIL OR
MILITARY AUTHORITY AND GOVERNMENTAL ACTION.


(K)           ANYTHING IN THIS INDENTURE NOTWITHSTANDING, IN NO EVENT SHALL THE
TRUSTEE BE LIABLE FOR SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL LOSS OR
DAMAGE OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOSS OF PROFIT),
EVEN IF THE COMPANY HAS BEEN ADVISED AS TO THE LIKELIHOOD OF SUCH LOSS OR DAMAGE
AND REGARDLESS OF THE FORM OF ACTION.


SECTION 7.03.                                                                
INDIVIDUAL RIGHTS OF TRUSTEE.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. The Registrar or any Paying Agent may do the same with like
rights and duties. The Trustee is also subject to Sections 7.10 and 7.11 hereof.


SECTION 7.04.                                                                
TRUSTEE’S DISCLAIMER.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any

 

65


--------------------------------------------------------------------------------




statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.


SECTION 7.05.                                                                
NOTICE OF DEFAULTS.


(A)           THE TRUSTEE SHALL NOT BE DEEMED TO HAVE NOTICE OF ANY DEFAULT OR
EVENT OF DEFAULT UNLESS A RESPONSIBLE OFFICER OF THE TRUSTEE HAS ACTUAL
KNOWLEDGE THEREOF OR UNLESS WRITTEN NOTICE OF SUCH A DEFAULT OR EVENT OF DEFAULT
IS RECEIVED BY THE TRUSTEE AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE, AND
SUCH NOTICE REFERENCES THE NOTES AND THIS INDENTURE.


(B)           WITHIN 90 DAYS AFTER THE OCCURRENCE OF A DEFAULT OR AN EVENT OF
DEFAULT, THE TRUSTEE SHALL MAIL TO HOLDERS OF NOTES, AS THEIR NAMES AND
ADDRESSES APPEAR IN THE SECURITY REGISTER FOR THE NOTES, A NOTICE OF THE DEFAULT
OR EVENT OF DEFAULT KNOWN TO THE TRUSTEE, UNLESS SUCH DEFAULT OR EVENT OF
DEFAULT SHALL HAVE BEEN CURED OR WAIVED. EXCEPT IN THE CASE OF A DEFAULT OR
EVENT OF DEFAULT IN PAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON ANY
NOTE, THE TRUSTEE MAY WITHHOLD THE NOTICE IF AND SO LONG AS A COMMITTEE OF ITS
RESPONSIBLE OFFICERS IN GOOD FAITH DETERMINES THAT WITHHOLDING THE NOTICE IS IN
THE INTERESTS OF THE HOLDERS OF THE NOTES.


SECTION 7.06.                                                                
REPORTS BY TRUSTEE TO HOLDERS OF THE NOTES.

Within 60 days after each May 15 beginning with the May 15 following the date of
this Indenture, and for so long as Notes remain outstanding, the Trustee shall
mail to the Holders of the Notes a brief report dated as of such reporting date
that complies with TIA § 313(a) (but if no event described in TIA § 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted). The Trustee also shall comply with TIA § 313(b)(2). The Trustee
shall also transmit by mail all reports as required by TIA § 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA § 313(d). The Company shall promptly
notify the Trustee when the Notes are listed on any stock exchange.


SECTION 7.07.                                                                
COMPENSATION AND INDEMNITY.

The Company, Holdings and the Guarantors shall pay to the Trustee from time to
time such compensation for its acceptance of this Indenture and services
hereunder as the parties shall agree from time to time. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company, Holdings and the Guarantors shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel.

The Company, Holdings and the Guarantors shall indemnify the Trustee against any
and all losses, liabilities or expenses (including reasonable attorneys’ fees
and expenses) incurred by it arising out of or in connection with the acceptance
or administration of its duties under this Indenture, including the costs and
expenses of

 

66


--------------------------------------------------------------------------------




enforcing this Indenture against the Company, Holdings and the Guarantors
(including this Section 7.07) and defending itself against any claim (whether
asserted by the Company, Holdings and the Guarantors or any Holder or any other
person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent any such loss, liability or
expense may be attributable to its negligence or bad faith. The Trustee shall
notify the Company, Holdings and the Guarantors promptly of any claim for which
it may seek indemnity. Failure by the Trustee to so notify the Company shall not
relieve the Company of its obligations hereunder. The Company shall defend the
claim and the Trustee shall cooperate in the defense. The Trustee may have
separate counsel and the Company shall pay the reasonable fees and expenses of
such counsel. The Company, Holdings and the Guarantors need not pay for any
settlement made without their consent, which consent shall not be unreasonably
withheld.

The obligations of the Company, Holdings and the Guarantors under this
Section 7.07 shall survive the resignation or removal of the Trustee, the
satisfaction and discharge and the termination of this Indenture.

To secure the Company’s, Holdings’ and the Guarantors’ payment obligations in
this Section, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
resignation or removal of the Trustee, the satisfaction and discharge and the
termination of this Indenture.

In addition, and without prejudice to the rights provided to the Trustee under
any of the provisions of this Indenture, when the Trustee incurs expenses or
renders services after an Event of Default specified in Section 6.01(f) or
(g) hereof occurs, the expenses and the compensation for the services (including
the fees and expenses of its agents and counsel) are intended to constitute
expenses of administration under any Bankruptcy Law.

“Trustee” for purposes of this Section shall include any predecessor Trustee and
the Trustee in each of its capacities hereunder and each agent, custodian and
other person employed to act hereunder; provided, however, that the negligence,
willful misconduct or bad faith of any Trustee hereunder shall not affect the
rights of any other Trustee hereunder.

The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.


SECTION 7.08.                                                                
REPLACEMENT OF TRUSTEE.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Holders of Notes of a majority
in principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company may remove the
Trustee if:

 

67


--------------------------------------------------------------------------------




(a)           the Trustee fails to comply with Section 7.10 hereof,


(B)           THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN INSOLVENT OR AN ORDER FOR
RELIEF IS ENTERED WITH RESPECT TO THE TRUSTEE UNDER ANY BANKRUPTCY LAW;


(C)           A CUSTODIAN OR PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR ITS
PROPERTY; OR


(D)           THE TRUSTEE BECOMES INCAPABLE OF ACTING.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of Notes of at least 10% in principal amount of the then outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

If the Trustee, after written request by any Holder of a Note who has been a
Holder of a Note for at least six months, fails to comply with Section 7.10,
such Holder of a Note may petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders of the Notes.
The retiring Trustee shall promptly transfer all property held by it as Trustee
to the successor Trustee, provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 hereof shall continue for the benefit
of the retiring Trustee.


SECTION 7.09.                                                                
SUCCESSOR TRUSTEE BY MERGER, ETC.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.


SECTION 7.10.                                                                
ELIGIBILITY; DISQUALIFICATION.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
State thereof, that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a

 

68


--------------------------------------------------------------------------------




combined capital and surplus of at least $100.0 million as set forth in its most
recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).


SECTION 7.11.                                                                
PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311 (a) to the extent indicated therein.


ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE SECTION


SECTION 8.01.                                                                
OPTION TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE.

The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers’ Certificate, at any time, elect to have
either Section 8.02 or 8.03 hereof applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.


SECTION 8.02.                                                                
LEGAL DEFEASANCE AND DISCHARGE.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from its obligations with respect to all outstanding Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Company shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.05 hereof and the other Sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture (and the Trustee, on demand of
and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder: (a) the rights of Holders of
outstanding Notes to receive solely from the trust fund described in
Section 8.04 hereof, and as more fully set forth in such Section, payments in
respect of the principal amount of, premium, if any, and interest on such Notes
when such payments are due, (b) the Company’s obligations with respect to such
Notes under Article 2 and Section 4.02 hereof, (c) the rights, powers, trusts,
duties and immunities of the Trustee hereunder and the Company’s obligations in
connection therewith and (d) the provisions of this Article 8 with respect to
Legal Defeasance. Subject to compliance with this Article 8, the Company may
exercise its option under this Section 8.02 notwithstanding the prior exercise
of its option under Section 8.03 hereof.

 

69


--------------------------------------------------------------------------------




SECTION 8.03.                                                                
Covenant Defeasance.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be released from its obligations
under the covenants contained in Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12,
4.13, 4.15, 4.16, 4.17 and 4.18 hereof with respect to the outstanding Notes on
and after the date the conditions set forth in Section 8.04 hereof are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes shall thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Company may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01 hereof, but, except as specified
above, the remainder of this Indenture and such Notes shall be unaffected
thereby. In addition, upon the Company’s exercise under Section 8.01 hereof of
the option applicable to this Section 8.03 hereof, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, Sections 6.01(d) and
6.01(e) hereof shall not constitute Events of Default.


SECTION 8.04.                                                                
CONDITIONS TO LEGAL OR COVENANT DEFEASANCE.

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance:


(A)           THE COMPANY MUST IRREVOCABLY DEPOSIT WITH THE TRUSTEE, IN TRUST,
FOR THE BENEFIT OF THE HOLDERS, CASH IN UNITED STATES DOLLARS, NON-CALLABLE
GOVERNMENT SECURITIES, OR A COMBINATION THEREOF, IN SUCH AMOUNTS AS WILL BE
SUFFICIENT, IN THE OPINION OF A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT PUBLIC
ACCOUNTANTS, TO PAY THE PRINCIPAL AMOUNT AT MATURITY OF, PREMIUM AND INTEREST ON
THE OUTSTANDING NOTES ON THE STATED DATE FOR PAYMENT THEREOF OR ON THE
APPLICABLE REDEMPTION DATE, AS THE CASE MAY BE;


(B)           IN THE CASE OF AN ELECTION UNDER SECTION 8.02 HEREOF, THE COMPANY
SHALL HAVE DELIVERED TO THE TRUSTEE AN OPINION OF COUNSEL IN THE UNITED STATES
OF AMERICA REASONABLY ACCEPTABLE TO THE TRUSTEE CONFIRMING THAT (A) THE COMPANY
HAS RECEIVED FROM, OR THERE HAS BEEN PUBLISHED BY, THE INTERNAL REVENUE SERVICE
A RULING OR (B) SINCE THE DATE OF THIS INDENTURE, THERE HAS BEEN A CHANGE IN THE
APPLICABLE FEDERAL INCOME TAX LAW, IN EITHER CASE TO THE EFFECT THAT, AND BASED
THEREON SUCH OPINION OF COUNSEL SHALL CONFIRM THAT, THE HOLDERS OF THE
OUTSTANDING NOTES WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR FEDERAL INCOME TAX
PURPOSES AS A RESULT OF SUCH LEGAL DEFEASANCE AND WILL BE SUBJECT TO FEDERAL


 

70


--------------------------------------------------------------------------------





INCOME TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES AS
WOULD HAVE BEEN THE CASE IF SUCH LEGAL DEFEASANCE HAD NOT OCCURRED;


(C)           IN THE CASE OF AN ELECTION UNDER SECTION 8.03 HEREOF, THE COMPANY
SHALL HAVE DELIVERED TO THE TRUSTEE AN OPINION OF COUNSEL IN THE UNITED STATES
OF AMERICA REASONABLY ACCEPTABLE TO THE TRUSTEE CONFIRMING THAT THE HOLDERS OF
THE OUTSTANDING NOTES WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR FEDERAL INCOME
TAX PURPOSES AS A RESULT OF SUCH COVENANT DEFEASANCE AND WILL BE SUBJECT TO
FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES
AS WOULD HAVE BEEN THE CASE IF SUCH COVENANT DEFEASANCE HAD NOT OCCURRED;


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF SUCH DEPOSIT (OTHER THAN A DEFAULT OR EVENT OF DEFAULT
RESULTING FROM THE INCURRENCE OF INDEBTEDNESS ALL OR A PORTION OF THE PROCEEDS
OF WHICH WILL BE USED TO DEFEASE THE NOTES PURSUANT TO THIS ARTICLE 8
CONCURRENTLY WITH SUCH INCURRENCE AND THE GRANT OF A LIEN TO SECURE SUCH
INDEBTEDNESS) OR INSOFAR AS SECTION 6.01 (F) OR 6.01(G) HEREOF IS CONCERNED, AT
ANY TIME IN THE PERIOD ENDING ON THE 91ST DAY AFTER THE DATE OF DEPOSIT;


(E)           SUCH LEGAL DEFEASANCE OR COVENANT DEFEASANCE SHALL NOT RESULT IN A
BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER THIS INDENTURE (OTHER THAN
A DEFAULT OR AN EVENT OF DEFAULT RESULTING FROM THE BORROWING OF FUNDS TO BE
APPLIED TO SUCH DEPOSIT AND THE GRANT OF ANY LIEN SECURING SUCH BORROWING) OR
ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
BOUND;


(F)            THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OPINION OF
COUNSEL (WHICH MAY BE SUBJECT TO CUSTOMARY EXCEPTIONS) TO THE EFFECT THAT
(A) THE TRUST FUNDS WILL NOT BE SUBJECT TO ANY RIGHTS OF HOLDERS OF SENIOR DEBT
INCLUDING, WITHOUT LIMITATION, THOSE ARISING UNDER THIS INDENTURE, AND (B) AFTER
THE 91ST DAY FOLLOWING THE DEPOSIT, THE TRUST FUNDS WILL NOT BE SUBJECT TO THE
EFFECT OF THE PREFERENCE PROVISIONS OF SECTION 547 OF THE UNITED STATES FEDERAL
BANKRUPTCY CODE;


(G)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE STATING THAT THE DEPOSIT WAS NOT MADE BY THE COMPANY WITH THE INTENT
OF PREFERRING THE HOLDERS OVER ANY OTHER CREDITORS OF THE COMPANY OR WITH THE
INTENT OF DEFEATING, HINDERING, DELAYING OR DEFRAUDING ANY OTHER CREDITORS OF
THE COMPANY OR OTHERS;


(H)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS
PRECEDENT PROVIDED FOR OR RELATING TO THE LEGAL DEFEASANCE OR THE COVENANT
DEFEASANCE HAVE BEEN COMPLIED WITH; AND


(I)            THE COMPANY SHALL HAVE PAID OR DULY PROVIDED FOR PAYMENT OF ALL
AMOUNTS THEN DUE TO THE TRUSTEE PURSUANT TO SECTION 7.07 HEREOF.

Notwithstanding the foregoing, the Opinion of Counsel required by clause
(b) above with respect to a Legal Defeasance need not be delivered if all Notes
not

71


--------------------------------------------------------------------------------


therefor delivered to the Trustee for cancellation (A) have become due and
payable, or (B) will become due and payable on the maturity date within one year
under arrangements satisfactory to the Trustee for giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company.


SECTION 8.05.                                                                
DEPOSITED MONEY AND GOVERNMENT SECURITIES TO BE HELD IN TRUST; OTHER
MISCELLANEOUS
PROVISIONS.

Securities (including the proceeds thereof) deposited with the Trustee (or other
qualifying trustee, collectively for purposes of this Section 8.05, the
“Trustee”) pursuant to Section 8.04 hereof in respect of the outstanding Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal amount, premium, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.


SECTION 8.06.                                                                
SATISFACTION AND DISCHARGE.

This Indenture shall be discharged and shall cease to be of further effect
(except as to surviving rights or registration of transfer or exchange of the
Notes, as expressly provided for in this Indenture) as to all outstanding Notes
when (i) either (a) all the Notes theretofore authenticated and delivered
(except lost, stolen or destroyed Notes which have been replaced or paid and
Notes for whose payment money has theretofore been deposited in trust or
segregated and held in trust by the Company and thereafter repaid to the Company
or discharged from such trust) have been delivered to the Trustee for
cancellation or (b) all Notes not theretofore delivered to the Trustee for
cancellation have become due and payable, pursuant to an optional redemption
notice or otherwise, and the Company has irrevocably deposited or caused to be
deposited with the Trustee funds in an amount sufficient to pay and discharge
the entire Indebtedness on the Notes not theretofore delivered to the Trustee
for cancellation, for principal of, premium, if any, and interest on the Notes
to the date of deposit together with irrevocable instructions from the Company
directing the Trustee to apply such funds to the payment thereof at maturity or
redemption, as the case may be; (ii) the Company has paid all other sums payable

 

 

72


--------------------------------------------------------------------------------




under this Indenture by the Company; and (iii) the Company has delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel stating that all
conditions precedent under this Indenture relating to the satisfaction and
discharge of this Indenture have been complied with.


SECTION 8.07.                                                                
REPAYMENT TO COMPANY.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in for two years after such principal and premium, if any, or interest
has become due and payable shall be paid to the Company on its request or (if
then held by the Company) shall be discharged from such trust; and the Holder of
such Note shall thereafter, as a secured creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.


SECTION 8.08.                                                                
REINSTATEMENT.

If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided however, that, if the Company makes any
payment of principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.


SECTION 8.09.                                                                
SURVIVAL.

The Trustee’s rights under this Article 8 shall survive termination of this
Indenture or the resignation or removal of the Trustee.


ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER


SECTION 9.01.                                                                
WITHOUT CONSENT OF HOLDERS OF NOTES.

Notwithstanding Section 9.02 of this Indenture, the Company and the Trustee may
amend or supplement this Indenture, the Guarantees or the Notes without the
consent of any Holder of a Note:

 

73


--------------------------------------------------------------------------------




(a)           to cure any ambiguity, defect or inconsistency;


(B)           TO PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF
CERTIFICATED NOTES OR TO ALTER THE PROVISIONS OF ARTICLE 2 OR THE APPENDIX
HEREOF RELATING TO THE FORM OF THE NOTES (INCLUDING THE RELATED DEFINITIONS) IN
A MANNER THAT DOES NOT MATERIALLY ADVERSELY AFFECT ANY HOLDER;


(C)           TO PROVIDE FOR THE ASSUMPTION OF THE COMPANY’S, HOLDINGS’ OR A
GUARANTOR’S OBLIGATIONS TO THE HOLDERS OF THE NOTES BY A SUCCESSOR TO THE
COMPANY, HOLDINGS OR A GUARANTOR PURSUANT TO ARTICLE 5 OR ARTICLE 11 HEREOF,


(D)           TO MAKE ANY CHANGE THAT WOULD PROVIDE ANY ADDITIONAL RIGHTS OR
BENEFITS TO THE HOLDERS OF THE NOTES OR THAT DOES NOT ADVERSELY AFFECT THE LEGAL
RIGHTS HEREUNDER OF ANY HOLDER OF THE NOTES;


(E)           TO COMPLY WITH REQUIREMENTS OF THE SEC IN ORDER TO EFFECT OR
MAINTAIN THE QUALIFICATION OF THIS INDENTURE UNDER THE TIA;


(F)            TO PROVIDE FOR THE ISSUANCE OF NOTES ISSUED AFTER THE ISSUE DATE
IN ACCORDANCE WITH THE LIMITATIONS SET FORTH IN THIS INDENTURE;


(G)           TO ALLOW ANY GUARANTOR TO EXECUTE A SUPPLEMENTAL INDENTURE AND/OR
A GUARANTEE WITH RESPECT TO THE NOTES;


(H)           TO PROVIDE FOR THE ISSUANCE OF EXCHANGE NOTES OR PRIVATE EXCHANGE
NOTES; OR


(I)            TO CONFORM THE TEXT OF THE INDENTURE, THE GUARANTEES OR THE NOTES
TO ANY PROVISION OF THE DESCRIPTION OF THE NOTES TO THE EXTENT THAT SUCH
PROVISION IN THE DESCRIPTION OF THE NOTES WAS INTENDED TO BE A VERBATIM
RECITATION OF A PROVISION OF THE INDENTURE, THE GUARANTEES OR THE NOTES.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Company, Holdings and the
Guarantors in the execution of any amended or supplemental Indenture authorized
or permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental Indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.


SECTION 9.02.                                                                
WITH CONSENT OF HOLDERS OF NOTES.

Except as provided below in this Section 9.02, this Indenture (including
Sections 3.09, 4.10 and 4.15 hereof), the Guarantees and the Notes may be
amended or supplemented with the consent of the Holders of at least a majority
in principal amount of the Notes then outstanding voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes), and, subject to Sections 6.04 and 6.07 hereof,
any existing Default or Event of Default (other

 

74


--------------------------------------------------------------------------------




than a Default or Event of Default in the payment of the principal of, premium,
if any, or interest on the Notes, except a payment default resulting from an
acceleration that has been rescinded) or compliance with any provision of this
Indenture, the Guarantees or the Notes may be waived with the consent of the
Holders of a majority in principal amount of the then outstanding Notes voting
as a single class (including consents obtained in connection with a tender offer
or exchange offer for, or purchase of, the Notes). Section 2.08 hereof shall
determine which Notes are considered to be “outstanding” for purposes of this
Section 9.02.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Company in the execution of such amended or supplemental Indenture
unless such amended or supplemental Indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental Indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section becomes effective,
the Company shall mail to the Holders of Notes affected thereby a notice briefly
describing the amendment, supplement or waiver. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental Indenture or waiver.
Subject to Sections 6.04 and 6.07 hereof, the Holders of a majority in aggregate
principal amount of the Notes then outstanding voting as a single class may
waive compliance in a particular instance by the Company with any provision of
this Indenture or the Notes. However, without the consent of each Holder
affected, an amendment or waiver under this Section 9.02 may not (with respect
to any Notes held by a non-consenting Holder):


(A)           REDUCE THE PRINCIPAL AMOUNT OF NOTES WHOSE HOLDERS MUST CONSENT TO
AN AMENDMENT, SUPPLEMENT OR WAIVER;


(B)           REDUCE THE PRINCIPAL OF OR CHANGE OR HAVE THE EFFECT OF CHANGING
THE FIXED MATURITY OF ANY NOTE, OR CHANGE THE DATE ON WHICH ANY NOTE MAY BE
SUBJECT TO REDEMPTION OR REDUCE THE REDEMPTION PRICE THEREFOR;


(C)           REDUCE THE RATE OF OR CHANGE OR HAVE THE EFFECT OF CHANGING THE
TIME FOR PAYMENT OF INTEREST, INCLUDING DEFAULTED INTEREST, ON ANY NOTE;


(D)           WAIVE A DEFAULT OR EVENT OF DEFAULT IN THE PAYMENT OF PRINCIPAL OF
OR PREMIUM, IF ANY, OR INTEREST ON THE NOTES (EXCEPT A RESCISSION OF
ACCELERATION OF THE NOTES BY THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT AT MATURITY OF THE THEN OUTSTANDING NOTES AND A WAIVER OF THE
PAYMENT DEFAULT THAT RESULTED FROM SUCH ACCELERATION);

 

75


--------------------------------------------------------------------------------




(e)           make any Notes payable in money other than that stated in the
Notes;


(F)            MAKE ANY CHANGE IN THE PROVISIONS OF THIS INDENTURE PROTECTING
THE RIGHT OF EACH HOLDER TO RECEIVE PAYMENT OF PRINCIPAL OF AND INTEREST ON SUCH
NOTE ON OR AFTER THE DUE DATE THEREOF OR TO BRING SUIT TO ENFORCE SUCH PAYMENT,
OR PERMITTING HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF NOTES TO WAIVE
DEFAULTS OR EVENTS OF DEFAULT;


(G)           AFTER THE COMPANY’S OBLIGATION TO PURCHASE NOTES ARISES
THEREUNDER, AMEND, CHANGE OR MODIFY IN ANY MATERIAL RESPECT THE OBLIGATION OF
THE COMPANY TO MAKE AND CONSUMMATE A CHANGE OF CONTROL OFFER IN THE EVENT OF A
CHANGE OF CONTROL OR MODIFY ANY OF THE PROVISIONS OR DEFINITIONS WITH RESPECT
THERETO AFTER A CHANGE OF CONTROL HAS OCCURRED;


(H)           MODIFY OR CHANGE ANY PROVISION OF THIS INDENTURE OR THE RELATED
DEFINITIONS AFFECTING THE SUBORDINATION OR RANKING OF THE NOTES OR THE
GUARANTEES IN A MANNER WHICH ADVERSELY AFFECTS THE HOLDERS; OR


(I)            MAKE ANY CHANGE IN THE FOREGOING AMENDMENT AND WAIVER PROVISIONS.

An amendment under this Section may not make any change that adversely affects
the rights under Article 10 or 12 hereof or any supplemental indenture to this
Indenture providing for a Guarantee of the Notes by a Restricted Subsidiary of
the Company of any holder of Senior Debt of the Company, Holdings or of a
Guarantor then outstanding (including any such change of this paragraph of this
Section 9.02) unless the holders of such Senior Debt (or their Representative)
consent to such change.


SECTION 9.03.                                                                
COMPLIANCE WITH TRUST INDENTURE ACT.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in a amended or supplemental Indenture that complies with the TIA as then in
effect.


SECTION 9.04.                                                                
REVOCATION AND EFFECT OF CONSENTS.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.


SECTION 9.05.                                                                
NOTATION ON OR EXCHANGE OF NOTES.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange

 

76


--------------------------------------------------------------------------------




for all Notes may issue and the Trustee shall, upon receipt of an Authentication
Order, authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.


SECTION 9.06.                                                                
TRUSTEE TO SIGN AMENDMENTS, ETC.

The Trustee shall sign any amended or supplemental Indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Company may not
sign an amendment or supplemental Indenture until the Board of Directors
approves it. In executing any amended or supplemental indenture, the Trustee
shall be entitled to receive and (subject to Section 7.01 hereof) shall be fully
protected in relying upon, in addition to the documents required by
Section 13.04 hereof, an Officer’s Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.


ARTICLE 10

SUBORDINATION


SECTION 10.01.                                                          
AGREEMENT TO SUBORDINATE.

The Company agrees, and each Holder by accepting a Note agrees, that the
Indebtedness evidenced by the Notes is subordinated in right of payment, to the
extent and in the manner provided in this Article 10, to the prior payment of
all Senior Debt of the Company and that the subordination is for the benefit of
and enforceable by the holders of such Senior Debt. The Notes shall in all
respects rank pari passu with all other Senior Subordinated Debt of the Company
and only Indebtedness of the Company which is Senior Debt of the Company shall
rank senior to the Notes in accordance with the provisions set forth herein. All
provisions of this Article 10 shall be subject to Section 10.12.


SECTION 10.02.                                                          
LIQUIDATION, DISSOLUTION, BANKRUPTCY.

Upon any payment or distribution of the assets of the Company to creditors upon
a total or partial liquidation or a total or partial dissolution of the Company
or in a bankruptcy, reorganization, insolvency, receivership or similar
proceeding relating to the Company or its property:

(1) holders of Senior Debt of the Company shall be entitled to receive payment
in full in cash of such Senior Debt before Holders shall be entitled to receive
any payment; and

(2) until the Senior Debt of the Company is paid in full in cash, any payment or
distribution to which Holders would be entitled but for this Article 10 shall be
made to holders of such Senior Debt as their interests may appear, except that
Holders may receive shares of stock and any debt securities that are
subordinated to such Senior Debt to at least the same extent as the Notes.

 

77


--------------------------------------------------------------------------------




SECTION 10.03.                                                           Default
on Senior Debt of the Company.

The Company shall not pay the principal of, premium, if any, or interest on the
Notes or make any deposit pursuant to Section 8.04 and may not purchase, redeem
or otherwise retire any Notes (collectively, “pay the Notes”) if either of the
following (a “Payment Default”) occurs (1) any Designated Senior Debt of the
Company is not paid in full in cash when due; or (2) any other default on
Designated Senior Debt of the Company occurs and the maturity of such Designated
Senior Debt is accelerated in accordance with its terms unless, in either case,
the Payment Default has been cured or waived and any such acceleration has been
rescinded or such Designated Senior Debt has been paid in full in cash;
provided, however, that the Company shall be entitled to pay the Notes without
regard to the foregoing if the Company and the Trustee receive written notice
approving such payment from the Representative of any Designated Senior Debt
with respect to which the Payment Default has occurred and is continuing. During
the continuance of any default (other than a Payment Default) with respect to
any Designated Senior Debt of the Company pursuant to which the maturity thereof
may be accelerated immediately without further notice (except such notice as may
be required to effect such acceleration) or the expiration of any applicable
grace periods, the Company shall not pay the Notes for a period (a “Payment
Blockage Period”) commencing upon the receipt by the Trustee of (with a copy to
the Company) written notice (a “Blockage Notice”) of such default from the
Representative of such Designated Senior Debt specifying an election to effect a
Payment Blockage Period and ending 179 days thereafter. The Payment Blockage
Period shall end earlier if such Payment Blockage Period is terminated (1) by
written notice to the Trustee and the Company from the Person or Persons who
gave such Blockage Notice; (2) because the default giving rise to such Blockage
Notice is cured, waived or otherwise no longer continuing; or (3) because such
Designated Senior Debt has been discharged or repaid in full in cash.
Notwithstanding the provisions described in the immediately preceding two
sentences (but subject to the provisions contained in the first sentence of this
Section), unless the holders of such Designated Senior Debt or the
Representative of such Designated Senior Debt shall have accelerated the
maturity of such Designated Senior Debt, the Company shall be entitled to resume
payments on the Notes after termination of such Payment Blockage Period. The
Notes shall not be subject to more than one Payment Blockage Period in any
consecutive 360-day period, irrespective of the number of defaults with respect
to Designated Senior Debt of the Company during such period; provided, however,
that if any Blockage Notice within such 360-day period is given by or on behalf
of any holders of Designated Senior Debt of the Company (other than the Bank
Indebtedness), the Representative of the Bank Indebtedness shall be entitled to
give another Blockage Notice within such period; provided further, however, that
in no event shall the total number of days during which any Payment Blockage
Period or Periods is in effect exceed 179 days in the aggregate during any
360-day consecutive period, and there must be 181 days during any 360-day
consecutive period during which no Payment Blockage Period is in effect. For
purposes of this Section, no default or event of default which existed or was
continuing on the date of the commencement of any Payment Blockage Period with
respect to the Designated Senior Debt of the Company initiating such Payment
Blockage Period shall be, or be made, the basis of the commencement of a
subsequent Payment Blockage Period by the Representative of such Designated
Senior Debt, whether or not within a period of 360 consecutive days, unless such
default or event of default shall have been cured or waived for a period of not
less than 90 consecutive days.

 

78


--------------------------------------------------------------------------------




SECTION 10.04.                                                          
Acceleration of Payment of Notes.

If payment of the Notes is accelerated because of an Event of Default, the
Company or the Trustee shall promptly notify the holders of the Designated
Senior Debt of the Company (or their Representatives) of the acceleration.


SECTION 10.05.                                                           WHEN
DISTRIBUTION MUST BE PAID OVER.

If a distribution is made to Holders that because of this Article 10 should not
have been made to them, the Holders who receive the distribution shall hold it
in trust for holders of Senior Debt of the Company and pay it over to them as
their interests may appear. If any Designated Senior Debt of the Company is
outstanding, the Company shall not pay the Notes until five Business Days after
the Representatives of all the issues of Designated Senior Debt of the Company
receive notice of such acceleration and, thereafter, shall be entitled to pay
the Notes only if this Article 10 otherwise permits payment at that time.


SECTION 10.06.                                                          
SUBROGATION.

After all Senior Debt of the Company is paid in full and until the Notes are
paid in full, Holders shall be subrogated to the rights of holders of such
Senior Debt to receive distributions applicable to such Senior Debt. A
distribution made under this Article 10 to holders of such Senior Debt which
otherwise would have been made to Holders is not, as between the Company and
Holders, a payment by the Company on such Senior Debt.


SECTION 10.07.                                                          
RELATIVE RIGHTS.

This Article 10 defines the relative rights of Holders and holders of Senior
Debt of the Company. Nothing in this Indenture shall:

(1) impair, as between the Company and Holders, the obligation of the Company,
which is absolute and unconditional, to pay principal of and interest on the
Notes in accordance with their terms; or

(2) prevent the Trustee or any Holder from exercising its available remedies
upon a Default, subject to the rights of holders of Senior Debt of the Company
to receive distributions otherwise payable to Holders.


SECTION 10.08.                                                          
SUBORDINATION MAY NOT BE IMPAIRED BY COMPANY.

No right of any holder of Senior Debt of the Company to enforce the
subordination of the Indebtedness evidenced by the Notes shall be impaired by
any act or failure to act by the Company or by its failure to comply with this
Indenture.


SECTION 10.09.                                                           RIGHTS
OF TRUSTEE AND PAYING AGENT.

Notwithstanding anything in this Article 10, the Trustee or Paying Agent shall
continue to make payments on the Notes and shall not be charged with knowledge
of the existence of facts that under this Article 10 would prohibit the making
of any payments to or by the Trustee unless and until, not less than two
Business Days prior to

 

79


--------------------------------------------------------------------------------




the date of such payment, a Responsible Officer of the Trustee receives written
notice satisfactory to it that such payments are prohibited by this Article 10.
The Company, a Representative or a holder of Senior Debt of the Company shall be
entitled to give the notice; provided, however, that, if an issue of Senior Debt
of the Company has a Representative, only the Representative shall be entitled
to give the notice. Prior to the receipt of any such written notice, the Trustee
shall be entitled in all respects conclusively to presume that no such fact
exists. Unless the Trustee shall have received the notice provided for in the
preceding sentence, the Trustee shall have full power any authority to receive
such payment and to apply the same to the purpose for which it was received, and
shall not be affected by any notice to the contrary which may be received by it
on or after such date. The foregoing shall not apply to any Affiliate of the
Company acting as Paying Agent.

The Trustee in its individual or any other capacity shall be entitled to hold
Senior Debt of the Company with the same rights it would have if it were not
Trustee. The Registrar and the Paying Agent shall be entitled to do the same
with like rights. The Trustee shall be entitled to all the rights set forth in
this Article 10 with respect to any Senior Debt of the Company which may at any
time be held by it, to the same extent as any other holder of such Senior Debt;
and nothing in Article 7 shall deprive the Trustee of any of its rights as such
holder. Notwithstanding anything in this Article 10 to the contrary, all amounts
owed to the Trustee (including amounts owed pursuant to Section 7.07 hereof) in
each of its capacities hereunder shall not be subordinated to any Senior Debt of
the Company or otherwise.


SECTION 10.10.                                                          
DISTRIBUTION OR NOTICE TO REPRESENTATIVE.

Whenever any Person is to make a distribution or give a notice to holders of
Senior Debt of the Company, such Person shall be entitled to make such
distribution or give such notice to their Representative (if any).


SECTION 10.11.                                                           NOT TO
PREVENT EVENTS OF DEFAULT OR LIMIT RIGHT TO ACCELERATE.

The failure to make a payment pursuant to the Notes by reason of any provision
in this Article 10 shall not be construed as preventing the occurrence of a
Default. Nothing in this Article 10 shall have any effect on the right of the
Holders or the Trustee to accelerate the maturity of the Notes.


SECTION 10.12.                                                           TRUST
MONEYS NOT SUBORDINATED.

Notwithstanding anything contained herein to the contrary, payments from money
or the proceeds of Government Securities held in trust under Article 8 hereof by
the Trustee for the payment of principal of and interest on the Notes shall not
be subordinated to the prior payment of any Senior Debt of the Company or
subject to the restrictions set forth in this Article 10 if the provisions of
this Article 10 were not violated at the time funds were deposited in trust with
the Trustee pursuant to Article 8 hereof, and none of the Holders shall be
obligated to pay over any such amount to the Company or any holder of Senior
Debt of the Company or any other creditor of the Company.

 

80


--------------------------------------------------------------------------------




SECTION 10.13.                                                           Trustee
Entitled To Rely.

Upon any payment or distribution pursuant to this Article 10, the Trustee and
the Holders shall be entitled to rely (1) upon any order or decree of a court of
competent jurisdiction in which any proceedings of the nature referred to in
Section 10.02 hereof are pending, (2) upon a certificate of the liquidating
trustee or agent or other Person making such payment or distribution to the
Trustee or to the Holders or (3) upon the Representatives of Senior Debt of the
Company for the purpose of ascertaining the Persons entitled to participate in
such payment or distribution, the holders of such Senior Debt and other
Indebtedness of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article 10. In the event that the Trustee determines, in good faith,
that evidence is required with respect to the right of any Person as a holder of
Senior Debt of the Company to participate in any payment or distribution
pursuant to this Article 10, the Trustee shall be entitled to request such
Person to furnish evidence to the reasonable satisfaction of the Trustee as to
the amount of such Senior Debt held by such Person, the extent to which such
Person is entitled to participate in such payment or distribution and other
facts pertinent to the rights of such Person under this Article 10, and, if such
evidence is not furnished, the Trustee shall be entitled to defer any payment to
such Person pending judicial determination as to the right of such Person to
receive such payment. The provisions of Sections 7.01 and 7.02 hereof shall be
applicable to all actions or omissions of actions by the Trustee pursuant to
this Article 10.


SECTION 10.14.                                                           TRUSTEE
TO EFFECTUATE SUBORDINATION.

Each Holder by accepting a Note authorizes and directs the Trustee on his behalf
to take such action as may be necessary or appropriate to acknowledge or
effectuate the subordination between the Holders and the holders of Senior Debt
of the Company as provided in this Article 10 and appoints the Trustee as
attorney-in-fact for any and all such purposes.


SECTION 10.15.                                                           TRUSTEE
NOT FIDUCIARY FOR HOLDERS  OF SENIOR DEBT OF THE COMPANY.

The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Senior Debt of the Company and shall not be liable to any such holders if it
shall mistakenly pay over or distribute to Holders or the Company or any other
Person, money or assets to which any holders of Senior Debt of the Company shall
be entitled by virtue of this Article 10 or otherwise.

SECTION 10.16.                                                          
Reliance by Holders of Senior Debt of the Company on Subordination Provisions.

Each Holder by accepting a Note acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Senior Debt of the Company, whether such
Senior Debt was created or acquired before or after the issuance of the Notes,
to acquire and continue to hold, or to continue to hold, such Senior Debt and
such holder of such Senior Debt shall be deemed conclusively to have relied on
such subordination provisions in acquiring and continuing to hold, or in
continuing to hold, such Senior Debt.

81


--------------------------------------------------------------------------------



ARTICLE 11

GUARANTEES


SECTION 11.01.                                                          
GUARANTEES.

Holdings and each Guarantor hereby unconditionally and irrevocably guarantees,
jointly and severally, to each Holder and to the Trustee and its successors and
assigns (a) the full and punctual payment of principal of and interest on the
Notes when due, whether at maturity, by acceleration, by redemption or
otherwise, and all other monetary obligations of the Company under this
Indenture and the Notes and (b) the full and punctual performance within
applicable grace periods of all other obligations of the Company under this
Indenture and the Notes (all the foregoing being hereinafter collectively called
the “Guaranteed Obligations”). Holdings and each Guarantor further agree that
the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice or further assent from Holdings or such Guarantor and that
Holdings and such Guarantor will remain bound under this Article 11
notwithstanding any extension or renewal of any Guaranteed Obligation.

Holdings and each Guarantor waives presentation to, demand of, payment from and
protest to the Company of any of the Guaranteed Obligations and also waives
notice of protest for nonpayment. Holdings and each Guarantor waive notice of
any default under the Notes or the Guaranteed Obligations. The obligations of
Holdings and each Guarantor hereunder shall not be affected by (a) the failure
of any Holder or the Trustee to assert any claim or demand or to enforce any
right or remedy against the Company or any other Person under this Indenture,
the Notes or any other agreement or otherwise; (b) any extension or renewal of
any thereof; (c) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Indenture, the Notes or any other agreement; (d) the
release of any security held by any Holder or the Trustee for the Guaranteed
Obligations or any of them; (e) the failure of any Holder or the Trustee to
exercise any right or remedy against any other guarantor of the Obligations; or
(f) except as set forth in Section 11.07, any change in the ownership of
Holdings or such Guarantor.

Holdings and each Guarantor further agree that its Guarantee herein constitutes
a guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Holder or the Trustee to any security held for payment of the Guaranteed
Obligations.

Each Guarantee is, to the extent and in the manner set forth in Article 12
hereof, subordinated and subject in right of payment to the prior payment in
full of the principal of and premium, if any, and interest on all Senior Debt of
Holdings or such Guarantor, as the case may be, and each Guarantee is made
subject to such provisions of this Indenture.

Except as expressly set forth in Sections 11.02 and 11.07 hereof, the
obligations of Holdings and each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of

 

82


--------------------------------------------------------------------------------




the invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
Holdings and each Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder or the Trustee to assert any
claim or demand or to enforce any remedy under this Indenture, the Notes or any
other agreement, by any waiver or modification of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Holdings
or such Guarantor or would otherwise operate as a discharge of Holdings or such
Guarantor as a matter of law or equity.

Holdings and each Guarantor further agrees that its Guarantee herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Guaranteed
Obligation is rescinded or must otherwise be restored by any Holder or the
Trustee upon the bankruptcy or reorganization of the Company or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against Holdings or any
Guarantor by virtue hereof, upon the failure of the Company to pay the principal
of or interest on any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, by redemption or otherwise, or to
perform or comply with any other Guaranteed Obligation, Holdings and each
Guarantor hereby promises to and shall, upon receipt of written demand by the
Trustee, forthwith pay, or cause to be paid, in cash, to the Holders or the
Trustee an amount equal to the sum of (1) the unpaid amount of such Guaranteed
Obligations, (2) accrued and unpaid interest on such Guaranteed Obligations (but
only to the extent not prohibited by law) and (3) all other monetary Guaranteed
Obligations of the Company to the Holders and the Trustee.

Holdings and each Guarantor agree that it shall not be entitled to any right of
subrogation in respect of any Guaranteed Obligations until payment in full of
all Guaranteed Obligations and all obligations to which the Guaranteed
Obligations are subordinated as provided in Article 12. Holdings and each
Guarantor further agrees that, as between it, on the one hand, and the Holders
and the Trustee, on the other hand, (x) the maturity of the Guaranteed
Obligations may be accelerated as provided in Article 6 for the purposes of
Holdings’ or such Guarantor’s Guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Guaranteed Obligations, and (y) in the event of any declaration of acceleration
of such Guaranteed Obligations as provided in Article 6, such Guaranteed
Obligations (whether or not due and payable) shall forthwith become due and
payable by Holdings or such Guarantor for the purposes of this Section.

Holdings and each Guarantor also agree to pay any and all costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee or any Holder in
enforcing any rights under this Section.


SECTION 11.02.                                                          
LIMITATION ON LIABILITY.

Any term or provision of this Indenture to the contrary notwithstanding, the
maximum aggregate amount of the Obligations guaranteed hereunder by any

 

83


--------------------------------------------------------------------------------




Guarantor shall not exceed the maximum amount that can be hereby guaranteed
without rendering this Indenture, as it relates to such Guarantor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.


SECTION 11.03.                                                          
SUCCESSORS AND ASSIGNS.

This Article 11 shall be binding upon Holdings and each Guarantor and its
successors and assigns and shall enure to the benefit of the successors and
assigns of the Trustee and the Holders and, in the event of any transfer or
assignment of rights by any Holder or the Trustee, the rights and privileges
conferred upon that party in this Indenture and in the Notes shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions of this Indenture.


SECTION 11.04.                                                           NO
WAIVER.

Neither a failure nor a delay on the part of either the Trustee or the Holders
in exercising any right, power or privilege under this Article 11 shall operate
as a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any right, power or privilege. The rights, remedies
and benefits of the Trustee and the Holders herein expressly specified are
cumulative and not exclusive of any other rights, remedies or benefits which
either may have under this Article 11 at law, in equity, by statute or
otherwise.


SECTION 11.05.                                                          
MODIFICATION.

No modification, amendment or waiver of any provision of this Article 11, nor
the consent to any departure by Holdings or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Trustee, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on Holdings
or any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in the same, similar or other circumstances.


SECTION 11.06.                                                          
[INTENTIONALLY OMITTED].


SECTION 11.07.                                                           RELEASE
OF GUARANTOR.

Upon the sale (including any sale pursuant to any exercise of remedies by a
holder of Senior Debt of the Company or of any Guarantor) or other disposition
(including by way of consolidation or merger) of a Guarantor or the sale or
disposition of all or substantially all the assets of such Guarantor (in each
case other than a sale or disposition to the Company or an Affiliate of the
Company and if in connection therewith the Company provides an Officers’
Certificate to the Trustee to the effect that the Company will comply with its
obligations under Section 4.10 hereof in respect of such disposition), or upon
designation of a Guarantor as an Unrestricted Subsidiary pursuant to the terms
of this Indenture, such Guarantor shall be deemed released from all obligations
under this Article 11 without any further action required on the part of the
Trustee or any Holder. If the Company exercises its Legal Defeasance option or
its Covenant Defeasance option in accordance with the provisions of Article 8
hereof or if its

 

84


--------------------------------------------------------------------------------




obligations under this Indenture are discharged in accordance with Section 8.06
hereof, Holdings and each Guarantor shall be released from all obligations under
this Article 11 without any further action required on the part of the Trustee
or any Holder. At the request of the Company, the Trustee shall execute and
deliver an appropriate instrument evidencing the release of a Guarantor pursuant
to this Section 11.07.


SECTION 11.08.                                                          
CONTRIBUTION.

Holdings and each Guarantor that makes a payment under its Guarantee shall be
entitled upon payment in full of all Guaranteed Obligations to contribution from
Holdings and each Guarantor, as applicable, in an amount equal to Holdings’ or
such Guarantor’s pro rata portion of such payment based on the respective net
assets of all the Guarantors at the time of such payment determined in
accordance with GAAP (for purposes hereof, Holdings’ net assets shall be those
of all its Consolidated Subsidiaries other than the Guarantors).


ARTICLE 12

SUBORDINATION OF GUARANTEES


SECTION 12.01.                                                          
AGREEMENT TO SUBORDINATE.

Holdings and each Guarantor agree, and each Holder by accepting a Note agrees,
that the Indebtedness evidenced by Holdings’ or such Guarantor’s Guarantee (as
the case may be) is subordinated in right of payment, to the extent and in the
manner provided in this Article 12, to the prior payment of all Senior Debt of
Holdings or such Guarantor (as applicable) and that the subordination is for the
benefit of and enforceable by the holders of such Senior Debt. The Guaranteed
Obligations of Holdings or a Guarantor (as applicable) shall in all respects
rank pari passu with all other Senior Subordinated Debt of Holdings or such
Guarantor and only Senior Debt of Holdings or such Guarantor (including Holdings
or such Guarantor’s Guarantee of Senior Debt of the Company) shall rank senior
to the Guaranteed Obligations of Holdings or such Guarantor (as the case may be)
in accordance with the provisions set forth herein.


SECTION 12.02.                                                          
LIQUIDATION, DISSOLUTION, BANKRUPTCY.

Upon any payment or distribution of the assets of Holdings or any Guarantor to
creditors upon a total or partial liquidation or a total or partial dissolution
of Holdings or such Guarantor (as the case may be) or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to
Holdings or such Guarantor (as the case may be) or its property:

(1) holders of Senior Debt of Holdings or such Guarantor (as the case may be)
shall be entitled to receive payment in full in cash of such Senior Debt before
Holders shall be entitled to receive any payment pursuant to the Guarantee of
Holdings or such Guarantor (as the case may be); and

(2) until the Senior Debt of Holdings or any Guarantor is paid in full in cash,
any payment or distribution to which Holders would be entitled but for this
Article 12 shall be made to holders of such Senior Debt as their interests may
appear, except that

 

85


--------------------------------------------------------------------------------




Holders may receive shares of stock and any debt securities of Holdings or such
Guarantor (as the case may be) that are subordinated to such Senior Debt to at
least the same extent as its Guarantee.


SECTION 12.03.                                                           DEFAULT
ON SENIOR DEBT OF GUARANTOR.

Neither   Holdings nor any Guarantor shall make any payment on its Guarantee or
purchase, redeem or otherwise retire or defease any Notes or other Guaranteed
Obligations (collectively, “pay its Guarantee”) if either of the following (a
“Payment Default”) occurs (1) any Designated Senior Debt of Holdings or such
Guarantor (as the case may be) is not paid in full in cash when due; or (2) any
other default on Designated Senior Debt of Holdings or such Guarantor (as the
case may be) occurs and the maturity of such Designated Senior Debt is
accelerated in accordance with its terms; unless, in either case, the Payment
Default has been cured or waived and any such acceleration has been rescinded or
such Designated Senior Debt has been paid in full in cash; provided, however,
that Holdings or any Guarantor shall be entitled to pay its Guarantee without
regard to the foregoing if Holdings or such Guarantor (as the case may be) and
the Trustee receive written notice approving such payment from the
Representative of any Designated Senior Debt with respect to which the Payment
Default has occurred and is continuing. During the continuance of any default
(other than a Payment Default) with respect to any Designated Senior Debt of
Holdings or such Guarantor (as the case may be) pursuant to which the maturity
thereof may be accelerated immediately without further notice (except such
notice as may be required to effect such acceleration) or the expiration of any
applicable grace periods, Holdings or such Guarantor (as the case may be) shall
not pay its Guarantee for a period (a “Payment Blockage Period”) commencing upon
the receipt by the Trustee of (with a copy to Holdings or such Guarantor (as the
case may be)) written notice (a “Blockage Notice”) of such default from the
Representative of such Designated Senior Debt specifying an election to effect a
Payment Blockage Period and ending 179 days thereafter. The Payment Blockage
Period shall end earlier if such Payment Blockage Period is terminated (1) by
written notice to the Trustee and Holdings or such Guarantor (as the case may
be) from the Person or Persons who gave such Blockage Notice; (2) because the
default giving rise to such Blockage Notice is cured, waived or otherwise no
longer continuing; or (3) because such Designated Senior Debt has been
discharged or repaid in full in cash. Notwithstanding the provisions described
in the immediately preceding two sentences (but subject to the provisions
contained in the first sentence of this Section), unless the holders of such
Designated Senior Debt giving such Payment Notice or the Representative of such
Designated Senior Debt shall have accelerated the maturity of such Designated
Senior Debt, Holdings or any Guarantor shall be entitled to resume payments
pursuant to its Guarantee after termination of such Payment Blockage Period.
Neither Holdings nor any Guarantor shall be subject to more than one Blockage
Period in any consecutive 360-day  period, irrespective of the number of
defaults with respect to Designated Senior Debt of Holdings or such Guarantor
(as the case may be) during such period; provided, however, that if any Blockage
Notice within such 360-day period is given by or on behalf of any holders of
Designated Senior Debt of Holdings or such Guarantor (as the case may be) (other
than the Bank Indebtedness), the Representative of the Bank Indebtedness shall
be entitled to give another Blockage Notice within such period; provided
further, however, that in no event shall the total number of days during which
any Payment Blockage Period or Periods is in effect exceed 179 days in the

 

86


--------------------------------------------------------------------------------




aggregate during any 360-day consecutive period, and there must be 181 days
during any 360-day consecutive period during which no Payment Blockage Period is
in effect. For purposes of this Section, no default or event of default which
existed or was continuing on the date of the commencement of any Payment
Blockage Period with respect to the Designated Senior Debt of Holdings or such
Guarantor (as the case may be) initiating such Payment Blockage Period shall be,
or be made, the basis of the commencement of a subsequent Payment Blockage
Period by the Representative of such Designated Senior Debt, whether or not
within a period of 360 consecutive days, unless such default or event of default
shall have been cured or waived for a period of not less than 90 consecutive
days.


SECTION 12.04.                                                           DEMAND
FOR PAYMENT.

If a demand for payment is made on Holdings or a Guarantor pursuant to
Article 11 hereof, the Trustee shall promptly notify the holders of the
Designated Senior Debt of Holdings or such Guarantor (as the case may be) (or
their Representatives) of such demand.


SECTION 12.05.                                                           WHEN
DISTRIBUTION MUST BE PAID OVER.

If a distribution is made to Holders that because of this Article 12 should not
have been made to them, the Holders who receive the distribution shall hold it
in trust for holders of Senior Debt of Holdings or the applicable Guarantor (as
the case may be) and pay it over to them or their Representatives as their
interests may appear. If any Designated Senior Debt of Holdings or a Guarantor
is outstanding, Holdings or such Guarantor (as the case may be) shall not make a
payment on its Guarantee until five Business Days after the Representatives of
all the issuers of Designated Senior Debt of Holdings or such Guarantor (as the
case may be) receive notice of such acceleration and, thereafter, shall be
entitled to pay the Notes only if this Article 12 otherwise permits payment at
that time.


SECTION 12.06.                                                          
SUBROGATION.

After all Senior Debt of Holdings or a Guarantor is paid in full and until the
Notes are paid in full, Holders shall be subrogated to the rights of holders of
such Senior Debt to receive distributions applicable to Senior Debt of Holdings
or such Guarantor (as the case may be). A distribution made under this
Article 12 to holders of such Senior Debt which otherwise would have been made
to Holders is not, as between Holdings or the relevant Guarantor and Holders, a
payment by Holdings or such Guarantor on such Senior Debt.


SECTION 12.07.                                                          
RELATIVE RIGHTS.

This Article 12 defines the relative rights of Holders and holders of Senior
Debt of Holdings or a Guarantor. Nothing in this Indenture shall:

(1) impair, as between Holdings or a Guarantor and Holders (as the case may be),
the obligation of Holdings or such Guarantor (as the case may be), which is
absolute and unconditional, to pay its Guarantee to the extent set forth in
Article 11; or

 

87


--------------------------------------------------------------------------------




(2) prevent the Trustee or any Holder from exercising its available remedies
upon a default by Holdings or such Guarantor (as the case may be) under its
Guarantee, subject to the rights of holders of Senior Debt of Holdings or such
Guarantor to receive distributions otherwise payable to Holders.


SECTION 12.08.                                                          
SUBORDINATION MAY NOT BE IMPAIRED BY COMPANY.

No right of any holder of Senior Debt of Holdings or any Guarantor to enforce
the subordination of the Guarantee of Holdings or such Guarantor (as the case
may be) shall be impaired by any act or failure to act by Holdings or such
Guarantor (as the case may be) or by its failure to comply with this Indenture.


SECTION 12.09.                                                           RIGHTS
OF TRUSTEE AND PAYING AGENT.

Notwithstanding anything in this Article 12, the Trustee or Paying Agent shall
continue to make payments on any Guarantee and shall not be charged with
knowledge of the existence of facts that would prohibit the making of any
payments to or by the Trustee unless and until, not less than two Business Days
prior to the date of such payment, a Responsible Officer of the Trustee receives
written notice satisfactory to it that such payments are prohibited by this
Article 12. The Company, Holdings or the relevant Guarantor, a Representative or
a holder of Senior Debt of Holdings or such Guarantor (as the case may be) shall
be entitled to give the notice; provided, however, that, if an issue of Senior
Debt of Holdings or any  Guarantor (as the case may be) has a Representative,
only the Representative shall be entitled to give the notice. Prior to the
receipt of any such written notice, the Trustee, shall be entitled in all
respects conclusively to presume that no such fact exists. Unless the Trustee
shall have received the notice provided for in the preceding sentence, the
Trustee shall have full power any authority to receive such payment and to apply
the same to the purpose for which it was received, and shall not be affected by
any notice to the contrary which may be received by it on or after such date.
The foregoing shall not apply to any Affiliate of the Company acting as Paying
Agent.

The Trustee in its individual or any other capacity shall be entitled to hold
Senior Debt of Holdings or any Guarantor with the same rights it would have if
it were not the Trustee. The Registrar and the Paying Agent may do the same with
like rights. The Trustee shall be entitled to all the rights set forth in this
Article 12 with respect to any Senior Debt of Holdings or any Guarantor which
may at any time be held by it, to the same extent as any other holder of such
Senior Debt; and nothing in Article 7 shall deprive the Trustee of any of its
rights as such holder. Notwithstanding anything in this Article 12 to the
contrary, all amounts owed to the Trustee (including amounts owed pursuant to
Section 7.07 hereof) in each of its capacities hereunder shall not be
subordinated to any Senior Debt of Holdings or a Guarantor or otherwise.


SECTION 12.10.                                                          
DISTRIBUTION OR NOTICE TO REPRESENTATIVE.

Whenever any Person is to make a distribution or give a notice to holders of
Senior Debt of Holdings or any Guarantor, such Person shall be entitled to make
such distribution or give such notice to their Representative (if any).

 

88


--------------------------------------------------------------------------------




SECTION 12.11.                    Article 12 Not To Prevent Events of Default or
Limit Right To Demand Payment.

The failure to make a payment pursuant to a Guarantee by reason of any provision
in this Article 12 shall not be construed as preventing the occurrence of a
Default. Nothing in this Article 12 shall have any effect on the right of the
Holders or the Trustee to make a demand for payment on Holdings or any Guarantor
pursuant to its Guarantee.


SECTION 12.12.                                                           TRUSTEE
ENTITLED TO RELY.

Upon any payment or distribution pursuant to this Article 12, the Trustee and
the Holders shall be entitled to rely (1) upon any order or decree of a court of
competent jurisdiction in which any proceedings of the nature referred to in
Section 12.02 are pending, (2) upon a certificate of the liquidating trustee or
agent or other Person making such payment or distribution to the Trustee or to
the Holders or (3) upon the Representatives for the holders of Senior Debt of
Holdings or any Guarantor for the purpose of ascertaining the Persons entitled
to participate in such payment or distribution, the holders of such Senior Debt
and other indebtedness of Holdings or such Guarantor (as the case may be), the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article 12. In the
event that the Trustee determines, in good faith, that evidence is required with
respect to the right of any Person as a holder of Senior Debt of Holdings or any
Guarantor to participate in any payment or distribution pursuant to this
Article 12, the Trustee shall be entitled to request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of
Senior Debt of Holdings or such Guarantor (as the case may be) held by such
Person, the extent to which such Person is entitled to participate in such
payment or distribution and other facts pertinent to the rights of such Person
under this Article 12, and, if such evidence is not furnished, the Trustee shall
be entitled to defer any payment to such Person pending judicial determination
as to the right of such Person to receive such payment. The provisions of
Sections 7.01 and 7.02 shall be applicable to all actions or omissions of
actions by the Trustee pursuant to this Article 12.


SECTION 12.13.                                                           TRUSTEE
TO EFFECTUATE SUBORDINATION.

Each Holder by accepting a Note authorizes and directs the Trustee on his behalf
to take such action as may be necessary or appropriate to acknowledge or
effectuate the subordination between the Holders and the holders of Senior Debt
of Holdings or any Guarantor as provided in this Article 12 and appoints the
Trustee as attorney-in-fact for any and all such purposes.


SECTION 12.14.                                                           TRUSTEE
NOT FIDUCIARY FOR HOLDERS OF SENIOR DEBT OF GUARANTOR.

The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Senior Debt of Holdings or any Guarantor and shall not be liable to any such
holders if it shall mistakenly pay over or distribute to Holders or the Company
or any other Person, money or assets to which any holders of such Senior Debt
shall be entitled by virtue of this Article 12 or otherwise.

 

89


--------------------------------------------------------------------------------




SECTION 12.15.                    Reliance by Holders of Senior Debt of Holdings
or Guarantors on Subordination Provisions.

Each Holder by accepting a Note acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Senior Debt of Holdings or any Guarantor,
whether such Senior Debt was created or acquired before or after the issuance of
the Notes, to acquire and continue to hold, or to continue to hold, such Senior
Debt and such holder of Senior Debt shall be deemed conclusively to have relied
on such subordination provisions in acquiring and continuing to hold, or in
continuing to hold, such Senior Debt.


ARTICLE 13

MISCELLANEOUS


SECTION 13.01.                                                           TRUST
INDENTURE ACT CONTROLS.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.


SECTION 13.02.                                                          
NOTICES.

Any notice or communication by the Company, Holdings, any Guarantor or the
Trustee to the others is duly given if in writing and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
telex, telecopier or overnight air courier guaranteeing next day delivery, to
the others’ address:

If to the Company, Holdings and/or any Guarantor:

TransDigm Inc.
1301 East 9th Street, Suite 3710
Cleveland, Ohio 44114
Facsimile No.:  (216) 706-2837
Attention:        Gregory Rufus,
                           Executive Vice President and Chief Financial Officer

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Facsimile No.:       (212) 728-8111
Attention:              Cristopher Greer, Esq.

If to the Trustee:

The Bank of New York Trust Company, N.A.
2 N. LaSalle Street, Suite 1020
Chicago, IL 60602
Facsimile No.:  312-827-8542
Attention:        Roxane Ellwanger

 

90


--------------------------------------------------------------------------------




With copies to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Facsimile No.:  (212) 904-0500
Attention:        Robert E. Pedersen, Esq.

The Company, Holdings, any Guarantor or the Trustee, by notice to the others may
designate additional or different addresses for subsequent notices or
communications.

All notices and communications (other than those sent to Holders or the Trustee)
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; five Business Days after being deposited in the mail,
postage prepaid, if mailed; when answered back, if telexed; when receipt
acknowledged, if telecopied; and the next Business Day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.
All notices and communications sent to the Trustee shall be deemed to have been
duly given when actually received.

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee, each Paying Agent and the Registrar at the same time.


SECTION 13.03.                                                          
COMMUNICATION BY HOLDERS OF NOTES WITH OTHER HOLDERS OF NOTES.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).


SECTION 13.04.                                                          
CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:


(A)           AN OFFICERS’ CERTIFICATE (WHICH SHALL INCLUDE THE STATEMENTS SET
FORTH IN SECTION 13.05 HEREOF) STATING THAT, IN THE OPINION OF THE SIGNERS, ALL
CONDITIONS PRECEDENT AND COVENANTS, IF ANY, PROVIDED FOR IN THIS INDENTURE
RELATING TO THE PROPOSED ACTION HAVE BEEN COMPLIED WITH; AND

91


--------------------------------------------------------------------------------



(B)           AN OPINION OF COUNSEL (WHICH SHALL INCLUDE THE STATEMENTS SET
FORTH IN SECTION 13.05 HEREOF) STATING THAT, IN THE OPINION OF SUCH COUNSEL, ALL
SUCH CONDITIONS PRECEDENT AND COVENANTS HAVE BEEN COMPLIED WITH.


SECTION 13.05.                                                          
STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA §
314(e) and shall include:


(A)           A STATEMENT THAT THE PERSON MAKING SUCH CERTIFICATE OR OPINION HAS
READ SUCH COVENANT OR CONDITION;


(B)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;


(C)           A STATEMENT THAT, IN THE OPINION OF SUCH PERSON, HE OR SHE HAS OR
THEY HAVE MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM
TO EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION
HAS BEEN SATISFIED; AND


(D)           A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF SUCH PERSON,
SUCH CONDITION OR COVENANT HAS BEEN SATISFIED.


SECTION 13.06.                                                          
RULES BY TRUSTEE AND AGENTS.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.


SECTION 13.07.                                                           NO
PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS.

No past, present or future director, officer, employee, incorporator or
stockholder of Holdings, the Company or any Subsidiary of the Company (other
than the Company, Holdings or any Subsidiary of the Company that is a
Guarantor), as such, shall have any liability for any obligations of the
Company, Holdings or any Subsidiary of the Company under the Notes, the
Guarantees, this Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.


SECTION 13.08.                                                          
GOVERNING LAW.

THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

92


--------------------------------------------------------------------------------




SECTION 13.09.                                                           No
Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company, its Subsidiaries, Holdings or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.


SECTION 13.10.                                                          
SUCCESSORS.

All agreements of the Company, Holdings and the Guarantors in this Indenture and
the Notes shall bind their respective successors. All agreements of the Trustee
in this Indenture shall bind its successors.


SECTION 13.11.                                                          
SEVERABILITY.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


SECTION 13.12.                                                          
COUNTERPART ORIGINALS.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.


SECTION 13.13.                                                           TABLE
OF CONTENTS, HEADINGS, ETC.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.


SECTION 13.14.                                                           WAIVER
OF TRIAL BY JURY.

EACH PARTY HERETO AND EACH HOLDER BY ITS ACCEPTANCE OF A NOTE HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS INDENTURE.

 

93


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

TRANSDIGM INC.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

TRANSDIGM GROUP INCORPORATED,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

AVIONIC INSTRUMENTS INC.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

SKURKA AEROSPACE INC.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

DAC REALTY CORP.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

CHAMPION AEROSPACE INC.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

94


--------------------------------------------------------------------------------




 

 

MARATHONNORCO AEROSPACE, INC.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ZMP, INC.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ADAMS RITE AEROSPACE, INC.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

CHRISTIE ELECTRIC CORP.,

 

 

 

 

 

 

 

By

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

SWEENEY ENGINEERING CORP.,

 

 

 

 

 

 

 

By

/s/ GREGORY RUFUS

 

 

Name: Gregory Rufus

 

 

Title: Secretary and Treasurer

 

 

 

 

 

 

 

THE BANK OF NEW YORK TRUST

 

COMPANY, N.A.,

 

as Trustee,

 

 

 

 

 

 

 

By

/s/ ROXANE ELLWANGER

 

 

Name: Roxane Ellwanger

 

 

Title: Assistant Vice President

 

95


--------------------------------------------------------------------------------




PROVISIONS RELATING TO INITIAL SECURITIES,
PRIVATE EXCHANGE SECURITIES
AND EXCHANGE SECURITIES

1.  Definitions

1.1  Definitions

For the purposes of this Appendix the following terms shall have the meanings
indicated below:

“Definitive Note” means a certificated Initial Note or Exchange Note or Private
Exchange Note bearing, if required, the restricted securities legend set forth
in Section 2.3(e).

“Depository” means The Depository Trust Company, its nominees and their
respective successors.

“Distribution Compliance Period”, with respect to any Notes, means the period of
40 consecutive days beginning on and including the later of (i) the day on which
such Notes are first offered to Persons other than distributors (as defined in
Regulation S under the Securities Act) in reliance on Regulation S and (ii) the
issue date with respect to such Notes.

“Exchange Notes” means (1) the 7¾% Senior Subordinated Notes due 2014 issued
pursuant to the Indenture in connection with the Registered Exchange Offer
pursuant to the Registration Rights Agreement, and (2) Additional Notes, if any,
issued pursuant to a registration statement filed with the SEC under the
Securities Act.

“Initial Purchasers” means (1) with respect to the Initial Notes issued on the
Issue Date, Banc of America Securities LLC, Credit Suisse Securities (USA) LLC, 
UBS Securities LLC and Barclays Capital Inc. and (2) with respect to each
issuance of Additional Notes, the Persons purchasing or underwriting such
Additional Notes under the related Purchase Agreement.

“Initial Notes” means (1) $275,000,000 aggregate principal amount of 7¾% Senior
Subordinated Notes due 2014 issued on the Issue Date, and (2) Additional Notes,
if any, issued in a transaction exempt from the registration requirements of the
Securities Act.

“Private Exchange” means the offer by the Company, pursuant to the Registration
Rights Agreement, to the Initial Purchasers to issue and deliver to each Initial
Purchaser, in exchange for the Initial Notes held by the Initial Purchaser as
part of its initial distribution, a like aggregate principal amount of Private
Exchange Notes.

“Private Exchange Notes” means any 7¾% Senior Subordinated Notes due 2014 issued
in connection with a Private Exchange.

“Purchase Agreement” means with (1) respect to the Initial Notes issued on the
Issue Date, the Purchase Agreement dated June 20, 2006, among the Company,

 

96


--------------------------------------------------------------------------------




Holdings, the Guarantors and the Initial Purchasers, and (2) with respect to
each issuance of Additional Notes, the purchase agreement or underwriting
agreement among the Company and the Persons purchasing or underwriting such
Additional Notes.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Registered Exchange Offer” means the offer by the Company, pursuant to the
Registration Rights Agreement, to certain Holders of Initial Notes, to issue and
deliver to such Holders, in exchange for the Initial Notes, a like aggregate
principal amount of Exchange Notes registered under the Securities Act.

“Registration Rights Agreement” means (1) with respect to the Initial Notes
issued on the Issue Date, the Registration Rights Agreement dated June 23, 2006,
among the Company, Holdings, the Guarantors and the Initial Purchasers, and
(2) with respect to each issuance of Additional Notes issued in a transaction
exempt from the registration requirements of the Securities Act, the
registration rights agreement, if any, among the Company, Holdings, the
Guarantors and the Persons purchasing such Additional Notes under the related
Purchase Agreement.

“Note Custodian” means the Trustee, as custodian with respect to the Notes in
global form, or any successor entity thereto.

“Notes” means the Initial Notes, the Exchange Notes and the Private Exchange
Notes, treated as a single class.

“Securities Custodian” means the custodian with respect to a Global Note (as
appointed by the Depository), or any successor Person thereto and shall
initially be the Trustee.

“Shelf Registration Statement” means the registration statement issued by the
Company in connection with the offer and sale of Initial Notes or Private
Exchange Notes pursuant to a Registration Rights Agreement.

“Transfer Restricted Notes” means Notes that bear or are required to bear the
legend set forth in Section 2.3(e) hereof.

1.2  Other Definitions

 

Term

 

 

Defined
in Section:

 

 

 

“Agent Members”

 

2.1(b)

“Global Notes

 

2.1(a)

“Permanent Regulation S Global Note”

 

2.1(a)

“Regulation S”

 

2.1(a)

“Regulation S Global Notes

 

2.1(a)

“Rule 144A”

 

2.1(a)

“Rule 144A Global Note”

 

2.1(a)

“Temporary Regulation S Global Note”

 

2.1(a)

 

97


--------------------------------------------------------------------------------




2.             The Notes.

2.1  (a)  Form and Dating. The Initial Notes will be offered and sold by the
Company pursuant to a Purchase Agreement. The Initial Notes will be resold
initially only to (i) QIBs in reliance on Rule 144A under the Securities Act
(“Rule 144A”) and (ii) Persons other than U.S. Persons (as defined in
Regulation S) in reliance on Regulation S under the Securities Act
(“Regulation S”). Initial Notes may thereafter be transferred to, among others,
QIBs and purchasers in reliance on Regulation S, in each case, subject to the
restrictions on transfer set forth herein. Initial Notes initially resold
pursuant to Rule 144A shall be issued initially in the form of one or more
permanent global Notes in definitive, fully registered form (collectively, the
“Rule 144A Global Note”) and Initial Notes initially resold pursuant to
Regulation S shall be issued initially in the form of one or more temporary
global notes in fully registered form (collectively, the “Temporary Regulation S
Global Note”), in each case without interest coupons and with the global notes
legend and restricted notes legend set forth in Exhibit A hereto, which shall be
deposited on behalf of the purchasers of the Initial Notes represented thereby
with the Notes Custodian, and registered in the name of the Depository or a
nominee of the Depository, duly executed by the Company and authenticated by the
Trustee as provided in this Indenture. Except as set forth in this
Section 2.1(a), beneficial ownership interests in the Temporary Regulation S
Global Note (x) will not be exchangeable for interests in the Rule 144A Global
Note, a permanent global note (the “Permanent Regulation S Global Note” and,
together with the Temporary Regulation S Global Notes, the “Regulation S Global
Notes”), or any other Note prior to the expiration of the Distribution
Compliance Period and (y) then, after the expiration of the Distribution
Compliance Period, may be exchanged for interests in a Rule 144A Global Note or
the Permanent Regulation S Global Note only upon certification that beneficial
ownership interests in such Temporary Regulation S Global Note are owned either
by non-U.S. persons or U.S. persons who purchased such interests in a
transaction that did not require registration under the Securities Act.

Beneficial interests in Temporary Regulation S Global Notes may be exchanged for
interests in Rule 144A Global Notes if (1) such exchange occurs in connection
with a transfer of Securities in compliance with Rule 144A, and (2) the
transferor of the beneficial interest in the Temporary Regulation S Global Note
first delivers to the Trustee a written certificate (in a form satisfactory to
the Trustee) to the effect that the beneficial interest in the Temporary
Regulation S Global Note is being transferred to a Person (a) who the transferor
reasonably believes to be a QIB, (b) purchasing for its own account or the
account of a QIB in a transaction meeting the requirements of Rule 144A, and
(c) in accordance with all applicable securities laws of the States of the
United States and other jurisdictions.

Beneficial interest in a Rule 144A Global Note may be transferred to a Person
who takes delivery in the form of an interest in a Regulation S Global Note,
whether before or after the expiration of the Distribution Compliance Period,
only if the transferor first delivers to the Trustee a written certificate (in
the form provided n the Indenture) to the effect that such transfer is being
made in accordance with Rule 903 or 904 of Regulation S or Rule 144 (if
applicable).

 

98


--------------------------------------------------------------------------------




The Rule 144A Global Note, the Temporary Regulation S Global Note and the
Permanent Regulation S Global Note are collectively referred to herein as
“Global Notes”. The aggregate principal amount of the Global Notes may from time
to time be increased or decreased by adjustments made on the records of the
Trustee and the Depository and the Notes Custodian as hereinafter provided.

(b)  Book-Entry Provisions. This Section 2.1(b) shall apply only to a Global
Note deposited with or on behalf of the Depository.

The Company shall execute and the Trustee shall, in accordance with this
Section 2.1(b), authenticate and deliver initially one or more Global Notes that
(a) shall be registered in the name of the Depository for such Global Note or
Global Notes or the nominee of such Depository and (b) shall be delivered by the
Trustee to such Depository or pursuant to such Depository’s instructions or held
by the Notes Custodian.

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depository or by the Notes Custodian or under such Global Note, and the
Company, the Trustee and any agent of the Company or the Trustee shall be
entitled to treat the Depository as the absolute owner of such Global Note for
all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and its Agent
Members, the operation of customary practices of such Depository governing the
exercise of the rights of a holder of a beneficial interest in any Global Note.

(c)  Certificated Notes. Except as provided in this Section 2.1 or Sections 2.3
or 2.4, owners of beneficial interests in Global Notes shall not be entitled to
receive physical delivery of Definitive Notes.

2.2  Authentication. The Trustee shall authenticate and deliver:  (1) on the
Issue Date, an aggregate principal amount of $275.0 million 7¾% Senior
Subordinated Notes due 2014; and (2) any Additional Notes for an original issue
in an aggregate principal amount specified in the written order of the Company
pursuant to Section 2.02 of the Indenture and (3) Exchange Notes or Private
Exchange Notes for issue only in a Registered Exchange Offer or a Private
Exchange, respectively, pursuant to a Registration Rights Agreement, for a like
principal amount of Initial Notes, in each case upon a written order of the
Company signed by two Officers. Such order shall specify the amount of the Notes
to be authenticated and the date on which the original issue of Notes is to be
authenticated and, in the case of any issuance of Additional Notes pursuant to
Section 2.14 of the Indenture, shall certify that such issuance is in compliance
with Section 4.09 of the Indenture.

2.3  Transfer and Exchange. (a)  Transfer and Exchange of Definitive Notes. When
Definitive Notes are presented to a Registrar with a request:

(x) to register the transfer of such Definitive Notes; or

 

99


--------------------------------------------------------------------------------




(y) to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations,

the Registrar shall register the transfer or make the exchange as requested if
its reasonable requirements for such transaction are met; provided, however,
that the Definitive Notes surrendered for transfer or exchange:

(i) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Registrar, duly executed by
the Holder thereof or its attorney duly authorized in writing; and

(ii) if such Definitive Notes are required to bear a restricted securities
legend, they are being transferred or exchanged pursuant to an effective
registration statement under the Securities Act, pursuant to Section 2.3(b) or
pursuant to clause (A), (B) or (C) below, and are accompanied by the following
additional information and documents, as applicable:

(A) if such Definitive Notes are being delivered to the Registrar by a Holder
for registration in the name of such Holder, without transfer, a certification
from such Holder to that effect; or

(B) if such Definitive Notes are being transferred to the Company, a
certification to that effect; or

(C) if such Definitive Notes are being transferred (x) pursuant to an exemption
from registration in accordance with Rule 144A, Regulation S or Rule 144 under
the Securities Act; or (y) in reliance upon another exemption from the
requirements of the Securities Act: (x) a certification to that effect (in the
form set forth on the reverse of the Note) and (y) if the Company so requests,
an opinion of counsel or other evidence reasonably satisfactory to it as to the
compliance with the restrictions set forth in the legend set forth in
Section 2.3(e)(i).

(b)  Restrictions on Transfer of a Definitive Note for a Beneficial Interest in
a Global Security. A Definitive Note may not be exchanged for a beneficial
interest in a Rule 144A Global Security or a Permanent Regulation S Global Note
except upon satisfaction of the requirements set forth below. Upon receipt by
the Trustee of a Definitive Note, duly endorsed or accompanied by appropriate
instruments of transfer, in form satisfactory to the Trustee, together with:

(i) certification, in the form set forth on the reverse of the Note, that such
Definitive Note is either (A) being transferred to a QIB in accordance with
Rule 144A or (B) is being transferred after expiration of the Distribution
Compliance Period by a Person who initially purchased such Note in reliance on
Regulation S to a buyer who elects to hold its interest in such Note in the form
of a beneficial interest in the Permanent Regulation S Global Note; and

(ii) written instructions directing the Trustee to make, or to direct the Notes
Custodian to make, an adjustment on its books and records with respect to such
Rule 144A Global Note (in the case of a transfer pursuant to clause

 

100


--------------------------------------------------------------------------------




(b)(i)(A)) or Permanent Regulation S Note (in the case of a transfer pursuant to
clause (b)(i)(B)) to reflect an increase in the aggregate principal amount of
the Notes represented by the Rule 144A Global Note or Permanent Regulation S
Global Note, as applicable, such instructions to contain information regarding
the Depository account to be credited with such increase,

then the Trustee shall cancel such Definitive Note and cause, or direct the
custodian for the Notes to cause, in accordance with the standing instructions
and procedures existing between the Depository and the custodian for the Notes,
the aggregate principal amount of Notes represented by the Rule 144A Global Note
or Permanent Regulation S Global Note, as applicable, to be increased by the
aggregate principal amount of the Definitive Note to be exchanged and shall
credit or cause to be credited to the account of the Person specified in such
instructions a beneficial interest in the Rule 144A Global Note or Permanent
Regulation S Global Note, as applicable, equal to the principal amount of the
Definitive Note so canceled. If no Rule 144A Global Notes or Permanent
Regulation S Global Notes, as applicable, are then outstanding, the Company
shall issue and the Trustee shall authenticate, upon written order of the
Company in the form of an Officers’ Certificate, a new Rule 144A Global Note or
Permanent Regulation S Global Note, as applicable, in the appropriate principal
amount.

(c)  Transfer and Exchange of Global Notes. (i)  The transfer and exchange of
Global Notes or beneficial interests therein shall be effected through the
Depository, in accordance with this Indenture (including applicable restrictions
on transfer set forth herein, if any) and the procedures of the Depository
therefor. A transferor of a beneficial interest in a Global Note shall deliver
to the Registrar a written order given in accordance with the Depository’s
procedures containing information regarding the participant account of the
Depository to be credited with a beneficial interest in the Global Note. The
Registrar shall, in accordance with such instructions, instruct the Depository
to credit to the account of the Person specified in such instructions a
beneficial interest in the Global Note and to debit the account of the Person
making the transfer the beneficial interest in the Global Note being
transferred.

(ii)  If the proposed transfer is a transfer of a beneficial interest in one
Global Note to a beneficial interest in another Global Note, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Global Note to which such interest is being transferred in an
amount equal to the principal amount of the interest to be so transferred, and
the Registrar shall reflect on its books and records the date and a
corresponding decrease in the principal amount of the Global Note from which
such interest is being transferred.

(iii)  Notwithstanding any other provisions of this Appendix (other than the
provisions set forth in Section 2.4), a Global Note may not be transferred as a
whole except by the Depository to a nominee of the Depository or by a nominee of
the Depository to the Depository or another nominee of the Depository or by the
Depository or any such nominee to a successor Depository or a nominee of such
successor Depository.

(iv)  In the event that a Global Note is exchanged for Definitive Notes pursuant
to Section 2.4 of this Appendix prior to the consummation of a Registered
Exchange Offer or the effectiveness of a Shelf Registration Statement

 

101


--------------------------------------------------------------------------------




with respect to such Notes, such Notes may be exchanged only in accordance with
such procedures as are substantially consistent with the provisions of this
Section 2.3 (including the certification requirements set forth on the reverse
of the Initial Notes intended to ensure that such transfers comply with
Rule 144A or Regulation S, as the case may be) and such other procedures as may
from time to time be adopted by the Company.

(d)  Restrictions on Transfer of Temporary Regulation S Global Notes. During the
Distribution Compliance Period, beneficial ownership interests in Temporary
Regulation S Global Notes may only be sold, pledged or transferred only (i) to
the Company, (ii) in an offshore transaction in accordance with Regulation S
(other than a transaction resulting in an exchange for interest in a Permanent
Regulation S Global Note), or (iii) pursuant to an effective registration
statement under the Act, in each case in accordance with any applicable
securities laws of any state of the United States.

(e)  Legend.

(i)  Except as permitted by the following paragraphs (ii), (iii) and (iv), each
Note certificate evidencing the Global Notes (and all Notes issued in exchange
therefor or in substitution thereof) shall bear a legend in substantially the
following form:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO THE
COMPANY, (II) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(III) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
RULE 904 UNDER THE SECURITIES ACT, (IV) PURSUANT TO EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE),
(V) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, OR (VI) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH

102


--------------------------------------------------------------------------------


(VI) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

Each Definitive Note will also bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

(ii)  Upon any sale or transfer of a Transfer Restricted Note (including any
Transfer Restricted Note represented by a Global Note) pursuant to Rule 144
under the Securities Act, the Registrar shall permit the transferee thereof to
exchange such Transfer Restricted Note for a certificated Note that does not
bear the legend set forth above and rescind any restriction on the transfer of
such Transfer Restricted Note, if the transferor thereof certifies in writing to
the Registrar that such sale or transfer was made in reliance on Rule 144 (such
certification to be in the form set forth on the reverse of the Note).

(iii)  After a transfer of any Initial Notes or Private Exchange Notes pursuant
to and during the period of the effectiveness of a Shelf Registration Statement
with respect to such Initial Notes or Private Exchange Notes, as the case may
be, all requirements pertaining to legends on such Initial Note or such Private
Exchange Note will cease to apply, the requirements requiring any such Initial
Note or such Private Exchange Note issued to certain Holders be issued in global
form will cease to apply, and a certificated Initial Note or Private Exchange
Note or an Initial Note or Private Exchange Note in global form, in each case
without restrictive transfer legends, will be available to the transferee of the
Holder of such Initial Notes or Private Exchange Notes upon exchange of such
transferring Holder’s certificated Initial Note or Private Exchange Note or
appropriate directions to transfer such Holder’s interest in the Global Note, as
applicable.

(iv)  Upon the consummation of a Registered Exchange Offer with respect to the
Initial Notes, all requirements pertaining to such Initial Notes that Initial
Notes issued to certain Holders be issued in global form will still apply with
respect to Holders of such Initial Notes that do not exchange their Initial
Notes, and Exchange Notes in certificated or global form, in each case without
the restrictive securities legend set forth in Exhibit A hereto will be
available to Holders that exchange such Initial Notes in such Registered
Exchange Offer.

(v)  Upon the consummation of a Private Exchange with respect to the Initial
Notes, all requirements pertaining to such Initial Notes that Initial Notes
issued to certain Holders be issued in global form will still apply with respect
to Holders of such Initial Notes that do not exchange their Initial Notes, and
Private

103


--------------------------------------------------------------------------------




 

Exchange Notes in global form with the global securities legend and the
Restricted Notes Legend set forth in Exhibit A hereto will be available to
Holders that exchange such Initial Notes in such Private Exchange.

(f)  Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for Definitive Notes,
redeemed, purchased or canceled, such Global Note shall be returned to the
Depository for cancellation or retained and canceled by the Trustee. At any time
prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for certificated Notes, redeemed, purchased or canceled, the principal
amount of Notes represented by such Global Note shall be reduced and an
adjustment shall be made on the books and records of the Trustee (if it is then
the custodian for such Global Note) with respect to such Global Note, by the
Trustee or the Custodian for the Notes, to reflect such reduction.

(g)  No Obligation of the Trustee.

(i)  The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depository or other
Person with respect to the accuracy of the records of the Depository or its
nominee or of any participant or member thereof, with respect to any ownership
interest in the Notes or with respect to the delivery to any participant,
member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption) or the payment of any amount, under
or with respect to such Notes. All notices and communications to be given to the
Holders and all payments to be made to Holders under the Notes shall be given or
made only to or upon the order of the registered Holders (which shall be the
Depository or its nominee in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through the
Depository subject to the applicable rules and procedures of the Depository. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.

(ii)  The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Indenture, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.

2.4  Certificated Notes.

(a)  A Global Note deposited with the Depository or with the Trustee as
custodian for the Depository pursuant to Section 2.1 shall be transferred to the
beneficial owners thereof in the form of Definitive Notes in an aggregate
principal amount equal to the principal amount of such Global Note, in exchange
for such Global Note, only if such transfer complies with Section 2.3 hereof and
(i) the Depository notifies the Company that it is unwilling or unable to
continue as Depository for such Global Note or if at any

104


--------------------------------------------------------------------------------




 

time such Depository ceases to be a “clearing agency” registered under the
Exchange Act and, in either case, a successor Depository is not appointed by the
Company within 90 days of such notice, (ii) the Company, in its sole discretion,
notifies the Trustee in writing that it elects to cause the issuance of
Definitive Notes under this Indenture or (iii) an Event of Default has occurred
and is continuing.

(b)  Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section shall be surrendered by the Depository to the Trustee
located at its principal corporate trust office in the Borough of Manhattan, The
City of New York, to be so transferred, in whole or from time to time in part,
without charge, and the Trustee shall authenticate and deliver, upon such
transfer of each portion of such Global Note, an equal aggregate principal
amount of Definitive Notes of authorized denominations. Any portion of a Global
Note transferred pursuant to this Section shall be executed, authenticated and
delivered only in denominations of $1,000 principal amount and any integral
multiple thereof and registered in such names as the Depository shall direct.
Any Definitive Note delivered in exchange for an interest in the Transfer
Restricted Note shall, except as otherwise provided by Section 2.3(e) hereof,
bear the restricted securities legend and definitive note legend set forth in
Exhibit A hereto.

(c)  Subject to the provisions of Section 2.4(b) hereof, the registered Holder
of a Global Note shall be entitled to grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

(d)  In the event of the occurrence of one of the events specified in
Section 2.4(a) hereof, the Company shall promptly make available to the Trustee
a reasonable supply of Definitive Notes in definitive, fully registered form
without interest coupons.

 

105


--------------------------------------------------------------------------------


EXHIBIT A
TO
RULE 144A/REGULATION S APPENDIX

 

[FORM OF FACE OF INITIAL NOTE]

[Global Notes Legend]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.

[FOR REGULATION S GLOBAL NOTE ONLY] UNTIL 40 DAYS AFTER THE LATER OF
COMMENCEMENT OR COMPLETION OF THE OFFERING, AN OFFER OR SALE OF NOTES WITHIN THE
UNITED STATES BY A DEALER (AS DEFINED IN THE U.S. SECURITIES ACT) MAY VIOLATE
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IF SUCH OFFER OR SALE IS
MADE OTHERWISE THAN IN ACCORDANCE WITH THE RULE 144A THEREUNDER.]

[Restricted Notes Legend]

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO THE
COMPANY, (II) IN THE UNITED

1


--------------------------------------------------------------------------------




 

STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), (V) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR
(VI) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
IN EACH OF CASES (I) THROUGH (VI) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

[Temporary Regulation S Global Note Legend]

EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL NOTE WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE PERMANENT
REGULATION S GLOBAL NOTE OR ANY OTHER SECURITY REPRESENTING AN INTEREST IN THE
NOTES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND CONTAINING RESTRICTIONS
ON TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD”
(WITHIN THE MEANING OF RULE 903(b)(3) OF REGULATION S UNDER THE SECURITIES ACT)
AND THEN ONLY UPON CERTIFICATION IN FORM REASONABLY SATISFACTORY TO THE TRUSTEE
THAT SUCH BENEFICIAL INTERESTS ARE OWNED EITHER BY NON-U.S. PERSONS OR U.S.
PERSONS WHO PURCHASED SUCH INTERESTS IN A TRANSACTION THAT DID NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT. DURING SUCH 40-DAY DISTRIBUTION
COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY REGULATION S
GLOBAL NOTE MAY ONLY BE SOLD, PLEDGED OR TRANSFERRED (I) TO THE COMPANY,
(II) OUTSIDE THE UNITED STATES IN A TRANSACTION IN ACCORDANCE WITH RULE 904
UNDER THE SECURITIES ACT, OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (III) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES. HOLDERS OF INTERESTS IN THIS TEMPORARY REGULATION S GLOBAL NOTE WILL
NOTIFY ANY PURCHASER OF THIS NOTE OF THE RESALE RESTRICTIONS REFERRED TO ABOVE,
IF THEN APPLICABLE.

AFTER THE EXPIRATION OF THE DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL INTERESTS
IN THIS TEMPORARY REGULATION S GLOBAL NOTE MAY BE EXCHANGED FOR INTERESTS IN A
RULE 144A GLOBAL NOTE ONLY IF (1) SUCH EXCHANGE OCCURS IN CONNECTION WITH A
TRANSFER OF THE NOTES IN COMPLIANCE WITH RULE 144A, AND (2) THE TRANSFEROR OF
THE REGULATION S GLOBAL NOTE FIRST

2


--------------------------------------------------------------------------------




 

DELIVERS TO THE TRUSTEE A WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS
CERTIFICATE) TO THE EFFECT THAT THE REGULATION S GLOBAL NOTE BEING TRANSFERRED
TO A PERSON (A) WHO THE TRANSFEROR REASONABLY BELIEVES TO BE A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (B) PURCHASING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, AND (C) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER JURISDICTIONS.

BENEFICIAL INTEREST IN A RULE 144A GLOBAL NOTE MAY BE TRANSFERRED TO A PERSON
WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN THE REGULATION S GLOBAL
SECURITY, WHETHER BEFORE OR AFTER THE EXPIRATION OF THE 40-DAY DISTRIBUTION
COMPLIANCE PERIOD, ONLY IF THE TRANSFEROR FIRST DELIVERS TO THE TRUSTEE A
WRITTEN CERTIFICATE (IN THE FORM ATTACHED TO THIS CERTIFICATE) TO THE EFFECT
THAT IF SUCH TRANSFER IS BEING MADE IN ACCORDANCE WITH RULE 903 OR 904 OF
REGULATION S OR RULE 144 (IF AVAILABLE).

[Definitive Notes Legend]

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

3


--------------------------------------------------------------------------------


CUSIP       
ISIN:       

TRANSDIGM INC.

No.                                                                                                                                                 
$

7¾% SENIOR SUBORDINATED NOTE DUE 2014

TRANSDIGM INC., a Delaware corporation, promises to pay to “Cede & Co.”, or
registered assigns, the principal sum of [                            ]
($[          ]) on July 15, 2014.

Interest Payment Dates:  [                      ] and [                      ].

Record Dates:    [                      ] and [                      ].

Dated: [                      ].

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

4


--------------------------------------------------------------------------------




 

Dated:

 

 

 

TRANSDIGM INC.,

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

 

 

 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee, certifies that this is one
of the Notes referred to in the within-mentioned Indenture.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

5


--------------------------------------------------------------------------------




 

[FORM OF REVERSE SIDE OF INITIAL NOTE]

7¾% SENIOR SUBORDINATED NOTES DUE 2014

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1.             INTEREST. TransDigm Inc., a Delaware corporation (such
corporation, and its successors and assigns under the Indenture, being herein
called the “Company”), promises to pay interest on the principal amount of this
Note at 7¾% per annum from           , 20   until maturity; provided that if a
Registration Default (as defined in the Registration Rights Agreement) occurs,
additional interest (the “Additional Interest”) of $0.05 per week per $1,000
principal amount of Notes will accrue on the Notes for the first 90-day period
immediately following the occurrence of a Registration Default (increasing by an
additional $0.05 per week per $1,000 principal amount of Notes with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
up to a maximum additional interest rate of 1.00% per annum). The Company shall
pay interest and Additional Interest semi-annually on January 15 and July 15 of
each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each an “Interest Payment Date”). Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of issuance; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided, further, that the first Interest Payment Date shall be
          , 20  . The Company shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal and
premium, if any, from time to time on demand at a rate that is equal to the
interest rate on the Note then in effect; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest and Additional Interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

2.             METHOD OF PAYMENT. The Company will pay interest on the Notes
(except defaulted interest) and Additional Interest, if any, to the Persons who
are registered Holders of Notes at the close of business on the January 1 or
July 1 next preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest.
The Notes will be payable as to principal, premium and interest and Additional
Interest, if any, at the office or agency of the Company maintained for such
purpose within or without the City and State of New York, or, at the option of
the Company, payment of interest and Additional Interest, if any, may be made by
check mailed to the Holders at their addresses set forth in the register of
Holders, and provided that payment by wire transfer of immediately available
funds will be required with respect to principal of and interest, premium and
Additional Interest, if any, on, all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Company
or the Paying Agent. Such payment shall be in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.

6


--------------------------------------------------------------------------------




 

3.             PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Trust
Company, N.A., the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Company may change any Paying Agent or Registrar without notice
to any Holder. The Company or any of its Subsidiaries may act in any such
capacity.

4.             INDENTURE. The Company issued the Notes under an Indenture dated
as of June 23, 2006 (“Indenture”) among the Company, Holdings, the Guarantors
and the Trustee. The terms of the Notes include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act of
1939, as amended (15 U.S. Code §§ 77aaa-77bbbb). The Notes are subject to all
such terms, and Holders are referred to the Indenture and such Act for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling. The Notes are obligations of the Company.

5.             SUBORDINATION. The Notes are subordinated to Senior Debt of the
Company, as defined in the Indenture. To the extent provided in the Indenture,
Senior Debt of the Company must be paid before the Notes may be paid. The
Company agrees, and each Holder by accepting a Note agrees, to the subordination
provisions contained in the Indenture and authorizes the Trustee to give it
effect and appoints the Trustee as attorney-in-fact for such purpose.

6.             OPTIONAL REDEMPTION.

Except as set forth below, the Notes shall not be redeemable at the Company’s
option prior to July 15, 2009.

At any time prior to July 15, 2009, the Company may redeem all or a part of the
Notes (which includes Additional Notes, if any), upon not less than 30 nor more
than 60 days’ prior notice mailed by first-class mail to the registered address
of each Holder of Notes, at a redemption price equal to 100% of the principal
amount of Notes redeemed plus the Applicable Premium as of, and accrued and
unpaid interest, if any, to the date of redemption (the “Redemption Date”),
subject to the rights of Holders of Notes on the relevant record date to receive
interest due on the relevant interest payment date.

On and after July 15, 2009, the Company may redeem the Notes (which includes
Additional Notes, if any) at its option, in whole or in part, upon not less than
30 nor more than 60 days’ notice, at the following redemption prices (expressed
as percentages of the principal amount thereof) if redeemed during the
twelve-month period commencing on July 15 of the year set forth below:

Year

 

 

 

Percentage

 

2009

 

105.813

%

2010

 

103.875

%

2011

 

101.938

%

2012 and thereafter

 

100.000

%

 

Notwithstanding the foregoing, prior to July 15, 2009, the Company may at its
option on one or more occasions redeem Notes (which includes Additional Notes,
if any) in an aggregate principal amount not to exceed 35% of the aggregate
principal amount of

7


--------------------------------------------------------------------------------




 

the Notes (which includes Additional Notes, if any) originally issued at a
redemption price (expressed as a percentage of principal amount) of 107.750%,
plus accrued and unpaid interest, and Additional Interest, if any, to the
Redemption Date, with the net cash proceeds from one or more Equity Offerings;
provided, however, that (1) at least $150 million of such aggregate principal
amount of Notes (which includes Additional Notes, if any) remains outstanding
immediately after the occurrence of each such redemption (other than Notes held,
directly or indirectly, by the Company or its Affiliates); and (2) each such
redemption occurs within 90 days after the date of the related Equity Offering.

7.             MANDATORY REDEMPTION. The Company shall not be required to make
any mandatory redemption or sinking fund payments with respect to the Notes.

8.             REPURCHASE AT OPTION OF HOLDER.

If a Change of Control occurs, each Holder shall have the right to require that
the Company purchase all or a portion of such Holder’s Notes pursuant to the
offer described in the Indenture (the “Change of Control Offer”), at a purchase
price equal to 101% of the principal amount thereof plus accrued interest and
Additional Interest, if any, to the date of purchase. Within 30 days following
the date upon which the Change of Control occurred, the Company must send, by
first class mail, a notice to each Holder, which notice shall govern the terms
of the Change of Control Offer. Such notice shall state, among other things, the
purchase date, which must be no earlier than 30 days nor later than 60 days from
the date such notice is mailed, other than as may be required by law (the
“Change of Control Payment Date”). Holders electing to have a Note purchased
pursuant to a Change of Control Offer shall be required to surrender the Note,
with the form entitled “Option of Holder to Elect Purchase” on the reverse of
the Note completed, to the Paying Agent at the address specified in the notice
prior to the close of business on the third Business Day prior to the Change of
Control Payment Date.

If the Company or a Restricted Subsidiary consummates any Asset Sales, under
certain circumstances the Company is required to commence an offer to all
Holders of Notes (a “Net Proceeds Offer”) pursuant to Section 3.09 of the
Indenture. The Net Proceeds Offer may also be made to holders of other Senior
Subordinated Debt of the Company or a Restricted Subsidiary of the Company
requiring the making of such an offer. Pursuant to the Net Proceeds Offer, the
Company shall offer to purchase, on a pro rata basis, the maximum amount of
Notes and, if it so elects, such other Senior Subordinated Debt that may be
purchased with the Net Proceeds Offer Amount at a price equal to 100% of their
principal amount (or, in the event such other Senior Subordinated Debt was
issued with significant original issue discount, 100% of the accreted value
thereof) plus accrued and unpaid interest and Additional Interest thereon, if
any, to the date of purchase, in accordance with the procedures set forth in the
Indenture (or, in respect of such other Senior Subordinated Debt, such lesser
price, if any, as may be provided for by the terms of such Senior Subordinated
Debt). To the extent that the aggregate amount of Notes or such other Senior
Subordinated Debt tendered pursuant to a Net Proceeds Offer is less than the Net
Proceeds Offer Amount, the Company may use such deficiency for general corporate
purposes or for any other purpose not prohibited by the Indenture. If the
aggregate principal amount of Notes or such other Senior Subordinated Debt
surrendered by holders thereof exceeds the amount of Net Proceeds Offer Amount,
the Trustee shall select the Notes to be purchased on a pro rata basis. Holders
of Notes that are the subject of an offer to purchase will receive a Net
Proceeds

8


--------------------------------------------------------------------------------




 

Offer from the Company prior to any related purchase date and may elect to have
such Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” on the reverse of the Notes.

9.             NOTICE OF REDEMPTION. Notice of redemption will be mailed at
least 30 days but not more than 60 days before the redemption date to each
Holder whose Notes are to be redeemed at its registered address. Notes in
denominations larger than $1,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed. On and after the redemption date interest ceases to accrue on Notes or
portions thereof called for redemption.

10.           DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes during a period
beginning at the opening of business 15 days before the day of the mailing of
notice of redemption and ending at the close of business on such day or during
the period between a record date and the next succeeding Interest Payment Date.

11.           PERSONS DEEMED OWNERS. The registered Holder of a Note may be
treated as its owner for all purposes.

12.           AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions,
the Indenture, the Guarantees or the Notes may be amended or supplemented with
the consent of the Holders of at least a majority in principal amount of the
then outstanding Notes, if any, voting as a single class, and any existing
default or compliance with any provision of the Indenture, the Guarantees or the
Notes may be waived with the consent of the Holders of a majority in principal
amount of the then outstanding Notes, if any, voting as a single class. Without
the consent of any Holder of a Note, the Indenture, the Guarantees or the Notes
may be amended or supplemented, to cure any ambiguity, defect or inconsistency,
to provide for uncertificated Notes in addition to or in place of certificated
Notes or to alter the provisions of Article 2 of the Indenture or the Appendix
to the Indenture relating to the form of the Notes (including the related
definitions) in a manner that does not materially adversely affect any Holder,
to provide for the assumption of the Company’s, Holdings’ or any Guarantor’s
obligations to Holders of the Notes by a successor to the Company, Holdings or a
Guarantor pursuant to Section 5.01 of the Indenture, to make any change that
would provide any additional rights or benefits to the Holders of the Notes or
that does not adversely affect the legal rights under the Indenture of any such
Holder, to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the Trust Indenture Act, to
provide for the issuance of Notes issued after the Issue Date in accordance with
the limitations set forth in the Indenture, to allow any Guarantor to execute a
supplemental indenture to the Indenture and/or a Guarantee with respect to the
Notes to provide for the issuance of exchange notes or private exchange notes,
to confirm the text of the Indenture, the Guarantees or the Notes to any
provision in the Description of Notes or to

9


--------------------------------------------------------------------------------




 

the extent that such provision in the Description of Notes was intended to be a
verbatim recitation of a provision in the Indenture, the Guarantees or the
Notes.

13.           DEFAULTS AND REMEDIES. Events of Default include: (i) the failure
to pay interest or Additional Interest, if any, on any Notes when the same
becomes due and payable if the default continues for a period of 30 days
(whether or not such payment shall be prohibited by Article 10 or Article 12 of
the Indenture); (ii) the failure to pay the principal on any Notes when such
principal becomes due and payable, at maturity, upon redemption or otherwise
(including the failure to make a payment to purchase Notes tendered pursuant to
a Change of Control Offer or a Net Proceeds Offer on the date specified for such
payment in the applicable offer to purchase) (whether or not such payment shall
be prohibited by Article 10 or Article 12 of the Indenture); (iii) a default in
the observance or performance of any other covenant or agreement contained in
the Indenture if the default continues for a period of 60 days after the Company
receives written notice specifying the default (and demanding that such default
be remedied) from the Trustee or the Holders of at least 25% of the outstanding
principal amount of the Notes (except in the case of a default with respect to
Section 5.01 of the Indenture, which will constitute an Event of Default with
such notice requirement but without such passage of time requirement); (iv) the
failure to pay at final stated maturity (giving effect to any applicable grace
periods and any extensions thereof) the principal amount of any Indebtedness of
the Company or any Significant Subsidiary of the Company (other than a
Securitization Entity), or the acceleration of the final stated maturity of any
such Indebtedness, if the aggregate principal amount of such Indebtedness,
together with the principal amount of any other such Indebtedness in default for
failure to pay principal at final maturity or which has been accelerated,
aggregates $20.0 million or more at any time; (v) one or more judgments in an
aggregate amount in excess of $20.0 million shall have been rendered against the
Company or any of its Significant Subsidiaries and such judgments remain
undischarged, unpaid or unstayed for a period of 60 days after such judgment or
judgments become final and non-appealable; and (vi) certain events of bankruptcy
affecting the Company or any of its Significant Subsidiaries. If any Event of
Default occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the then outstanding Notes may declare all the Notes to be
due and payable. Notwithstanding the foregoing, in the case of an Event of
Default arising from certain events of bankruptcy with respect to the Company or
any of its Significant Subsidiaries, all outstanding Notes will become due and
payable without further action or notice. Holders may not enforce the Indenture
or the Notes except as provided in the Indenture and the Trust Indenture Act.
Subject to certain limitations, Holders of a majority in principal amount of the
then outstanding Notes may direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders of the Notes notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest or Additional Interest) if it
determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the payment of interest
(including Additional Interest, if any) on, or the principal of, the Notes. The
Company is required to deliver to the Trustee annually a statement regarding
compliance with the Indenture, and the Company is required upon becoming aware
of

10


--------------------------------------------------------------------------------




 

any Default or Event of Default, to deliver to the Trustee a statement
specifying such Default or Event of Default.

14.           GUARANTEE. The payment by the Company of the principal of, and
premium and interest (including Additional Interest, if any) on, the Notes is
fully and unconditionally guaranteed on a joint and several senior subordinated
basis by Holdings and each of the Guarantors.

15.           TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.

16.           NO RECOURSE AGAINST OTHERS. A past, present or future director,
officer, employee, incorporator or stockholder of Holdings, the Company or any
Guarantor (other than the Company, Holdings or any Guarantor), as such, shall
not have any liability for any obligations of Holdings, the Company or such
Guarantor under the Notes, the Guarantees or the Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for the issuance of the Notes.

17.           AUTHENTICATION. This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

18.           ABBREVIATIONS. Customary abbreviations may be used in the name of
a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (=Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

19.           ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND
RESTRICTED DEFINITIVE NOTES. In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Notes shall have all the rights set forth
in the Registration Rights Agreement dated as of June 23, 2006, among the
Company, Holdings, the Guarantors and the other parties named on the signature
pages thereof. Each Holder of a Note, by acceptance hereof, acknowledges and
agrees to the provisions of the Registration Rights Agreement, including the
obligations of the Holders with respect to a registration and the
indemnification of the Company and other named persons to the extent provided
therein.

20.           CUSIP and ISIN NUMBERS. Pursuant to a recommendation promulgated
by the Committee on Uniform Security Identification Procedures, the Company has
caused CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use
CUSIP or ISIN numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

11


--------------------------------------------------------------------------------




 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to:

TransDigm Inc.
1301 East 9th Street, Suite 3710
Cleveland, OH  44114
Attention:  Chief Financial Officer

12


--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to

Assignee’s Legal Name, Address, and Zip Code

Assignee’s soc. sec. or tax I.D. No.

and irrevocably appoint                           agent to transfer this Note on
the books of the Company. The agent may substitute another to act for him.

___________________________________________________________

Date: ________________ Your Signature: ____________________

___________________________________________________________

Sign exactly as your name appears on the other side of this Note.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in
Rule 144(k) under the Securities Act after the later of the date of original
issuance of such Notes and the last date, if any, on which such Notes were owned
by the Company or any Affiliate of the Company, the undersigned confirms that
such Notes are being transferred in accordance with its terms:

CHECK ONE BOX BELOW

(1)

 

o

 

to the Company; or

(2)

 

o

 

inside the United States to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”)
that purchases for its own account or for the account of a qualified
institutional buyer to whom notice is given that such transfer is being made in
reliance on Rule 144A, in each case pursuant to and in compliance with Rule 144A
under the Securities Act; or

(3)

 

o

 

outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act; or

(4)

 

o

 

pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or

 

13


--------------------------------------------------------------------------------




 

(5)

 

o

 

pursuant to another available exemption from registration under the Securities
Act; or

(6)

 

o

 

pursuant to an effective registration statement under the Securities Act;

 

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof; provided, however, that if box (3), (4) or (5) is
checked, the Trustee shall be entitled to require, prior to registering any such
transfer of the Notes , such legal opinions, certifications and other
information as the Company has reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, such as
the exemption provided by Rule 144 under such Act.

________________________

 Signature

Signature Guarantee:

____________________________                              
_________________________

Signature must be guaranteed                                       Signature

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

14


--------------------------------------------------------------------------------




 

___________________________________________________________

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

Dated: ________________                             
_____________________________

NOTICE:  To be executed by an
executive officer

 

15


--------------------------------------------------------------------------------




 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

The following increases or decreases in this Global Note have been made:

 

Date of
Exchange

Amount of decrease in Principal  amount of this Global Note

Amount of increase in Principal amount of this Global Note

Principal amount of this Global Note following such decrease or increase)

Signature of authorized officer of Trustee or Custodian for the Notes

 

16


--------------------------------------------------------------------------------




 

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10  or 4.15 of the Indenture, check the box:





If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.10 or 4.15 of the Indenture, state the amount in
principal  amount:  $

Date:

 

 

Your Signature:

 

 

 

 

 

 

(Sign exactly as your name

 

 

 

 

appears on the other side of

 

 

 

 

 this Security.)

 

 

 

 

 

 

 

 

 

 

Signature Guarantee:

 

 

 

 

(Signature must be guaranteed)

 

 

 

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

17


--------------------------------------------------------------------------------


EXHIBIT B

TO

RULE 144A/REGULATIONS APPENDIX

CUSIP:

ISIN:

[FORM OF FACE OF EXCHANGE NOTE

OR PRIVATE EXCHANGE NOTE] */**/

--------------------------------------------------------------------------------

*/ If the Note is to be issued in global form add the Global Notes Legend from
Exhibit A to Rule 144A/Regulation S Appendix and the attachment from such
Exhibit A captioned - SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE”.

**/ If the Note is a Private Exchange Note issued in a Private Exchange to an
Initial Purchaser holding an unsold portion of its initial allotment, add the
Restricted Notes Legend from Exhibit A to Rule 144A/Regulation S Appendix and
replace the Assignment Form included in this Exhibit B with the Assignment
Form included in such Exhibit A.

 

1


--------------------------------------------------------------------------------




 

TRANSDIGM INC.

No

 

$

7¾% SENIOR SUBORDINATED NOTES DUE 2014

TRANSDIGM INC., a Delaware corporation promises to pay to “Cede & Co.”, or
registered assigns, the principal sum of [                                ]
($[          ]) on July 15, 2014.

Interest Payment Dates:  [                 ] and [             ].

Record Dates:  [             ] and [             ].

Date: [             ]

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

2


--------------------------------------------------------------------------------




 

Dated:

 

 

 

TRANSDIGM, INC.,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

TRUSTEE’S CERTIFICATE OF
AUTHENTICATION

THE BANK OF NEW YORK TRUST
COMPANY, N.A.,
as Trustee, certifies that this is one of
the Notes referred to in the
within-mentioned Indenture.

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

3


--------------------------------------------------------------------------------




 

[FORM OF REVERSE SIDE OF EXCHANGE NOTE OR PRIVATE EXCHANGE NOTE]

7¾% SENIOR SUBORDINATED NOTES DUE 2014

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1.             INTEREST. TransDigm Inc., a Delaware corporation (such
corporation, and its successors and assigns under the Indenture, being herein
called the “Company”), promises to pay interest on the principal amount of this
Note at 7¾% per annum from         , 20   until maturity; provided that if a
Registration Default (as defined in the Registration Rights Agreement) occurs,
additional interest (the “Additional Interest”) of $0.05 per week per $1,000
principal amount of Notes will accrue on the Notes for the first 90-day period
immediately following the occurrence of a Registration Default (increasing by an
additional $0.05 per week per $1,000 principal amount of Notes with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
up to a maximum additional interest rate of 1.00% per annum). The Company shall
pay interest and Additional Interest semi-annually on January 15 and July 15 of
each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each an “Interest Payment Date”). Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of issuance; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided, further, that the first Interest Payment Date shall be
        , 20  . The Company shall pay interest (including post-petition interest
in any proceeding under any Bankruptcy Law) on overdue principal and premium, if
any, from time to time on demand at a rate that is equal to the interest rate on
the Note then in effect; it shall pay interest (including post-petition interest
in any proceeding under any Bankruptcy Law) on overdue installments of interest
and Additional Interest (without regard to any applicable grace periods) from
time to time on demand at the same rate to the extent lawful. Interest will be
computed on the basis of a 360-day year of twelve 30-day months.

2.             METHOD OF PAYMENT. The Company will pay interest on the Notes
(except defaulted interest) and Additional Interest, if any to the Persons who
are registered Holders of Notes at the close of business on the January 1 or
July 1 next preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest.
The Notes will be payable as to principal, premium and interest and Additional
Interest, if any, at the office or agency of the Company maintained for such
purpose within or without the City and State of New York, or, at the option of
the Company, payment of interest and Additional Interest, if any, may be made by
check mailed to the Holders at their addresses set forth in the register of
Holders, and provided that payment by wire transfer of immediately available
funds will be required with respect to principal of and interest, premium and
Additional Interest, if any, on, all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Company
or the Paying Agent. Such payment shall be in

 

4


--------------------------------------------------------------------------------




 

such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts.

3.             PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Trust
Company, N.A., the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Company may change any Paying Agent or Registrar without notice
to any Holder. The Company or any of its Subsidiaries may act in any such
capacity.

4.             INDENTURE. The Company issued the Notes under an Indenture dated
as of June 23, 2006 (“Indenture”) among the Company, Holdings, the Guarantors
and the Trustee. The terms of the Notes include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act of
1939, as amended (15 U.S. Code §§ 77aaa-77bbbb). The Notes are subject to all
such terms, and Holders are referred to the Indenture and such Act for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling. The Notes are obligations of the Company.

5.             SUBORDINATION. The Notes are subordinated to Senior Debt of the
Company, as defined in the Indenture. To the extent provided in the Indenture,
Senior Debt of the Company must be paid before the Notes may be paid. The
Company agrees, and each Holder by accepting a Note agrees, to the subordination
provisions contained in the Indenture and authorizes the Trustee to give it
effect and appoints the Trustee as attorney-in-fact for such purpose.

6.             OPTIONAL REDEMPTION.

Except as set forth below, the Notes shall not be redeemable at the Company’s
option prior to July 15, 2009.

At any time prior to July 15, 2009, the Company may redeem all or a part of the
Notes (which includes Additional Notes, if any), upon not less than 30 nor more
than 60 days’ prior notice mailed by first-class mail to the registered address
of each Holder of Notes, at a redemption price equal to 100% of the principal
amount of Notes redeemed plus the Applicable Premium as of, and accrued and
unpaid interest, if any, to the date of redemption (the “Redemption Date”),
subject to the rights of Holders of Notes on the relevant record date to receive
interest due on the relevant interest payment date.

On and after July 15, 2009, the Company may redeem the Notes (which includes
Additional Notes, if any) at its option, in whole or in part, upon not less than
30 nor more than 60 days’ notice, at the following redemption prices (expressed
as percentages of the principal amount thereof) if redeemed during the
twelve-month period commencing on July 15 of the year set forth below:

Year

 

 

 

Percentage

 

2009

 

105.813

%

2010

 

103.875

%

2011

 

101.938

%

2012 and thereafter

 

100.000

%

 

5


--------------------------------------------------------------------------------




 

Notwithstanding the foregoing prior to July 15, 2009, the Company may at its
option on one or more occasions redeem Notes (which includes Additional Notes,
if any) in an aggregate principal amount not to exceed 35% of the aggregate
principal amount of the Notes (which includes Additional Notes, if any)
originally issued at a redemption price (expressed as a percentage of principal
amount) of 107.750%, plus accrued and unpaid interest and Additional Interest,
if any, to the Redemption Date, with the net cash proceeds from one or more
Equity Offerings; provided, however, that (1) at least $150 million of such
aggregate principal amount of Notes (which includes Additional Notes, if any)
remains outstanding immediately after the occurrence of each such redemption
(other than Notes held, directly or indirectly, by the Company or its
Affiliates); and (2) each such redemption occurs within 90 days after the date
of the related Equity Offering.

7.             MANDATORY REDEMPTION. The Company shall not be required to make
any mandatory redemption or sinking fund payments with respect to the Notes.

8.             REPURCHASE AT OPTION OF HOLDER.

If a Change of Control occurs, each Holder shall have the right to require that
the Company purchase all or a portion of such Holder’s Notes pursuant to the
offer described in the Indenture (the “Change of Control Offer”), at a purchase
price equal to 101% of the principal amount thereof plus accrued interest and
Additional Interest, if any, to the date of purchase. Within 30 days following
the date upon which the Change of Control occurred, the Company must send, by
first class mail, a notice to each Holder, which notice shall govern the terms
of the Change of Control Offer. Such notice shall state, among other things, the
purchase date, which must be no earlier than 30 days nor later than 60 days from
the date such notice is mailed, other than as may be required by law (the
“Change of Control Payment Date”). Holders electing to have a Note purchased
pursuant to a Change of Control Offer shall be required to surrender the Note,
with the form entitled “Option of Holder to Elect Purchase” on the reverse of
the Note completed, to the Paying Agent at the address specified in the notice
prior to the close of business on the third Business Day prior to the Change of
Control Payment Date.

If the Company or a Restricted Subsidiary consummates any Asset Sales, under
certain circumstances the Company is required to commence an offer to all
Holders of Notes (a “Net Proceeds Offer”) pursuant to Section 3.09 of the
Indenture. The Net Proceeds Offer may also be made to holders of other Senior
Subordinated Debt of the Company or a Restricted Subsidiary of the Company
requiring the making of such an offer. Pursuant to the Net Proceeds Offer, the
Company shall offer to purchase, on a pro rata basis, the maximum amount of
Notes and, if it so elects, such other Senior Subordinated Debt that may be
purchased with the Net Proceeds Offer Amount at a price equal to 100% of their 
principal amount (or, in the event such other Senior Subordinated Debt was
issued with significant original issue discount, 100% of the accreted value
thereof) plus accrued and unpaid interest and Additional Interest thereon, if
any, to the purchase date, in accordance with the procedures set forth in the
Indenture (or, in respect of such other Senior Subordinated Debt, such lesser
price, if any, as may be provided for by the terms of such Senior Subordinated
Debt). To the extent that the aggregate amount of Notes or such other Senior
Subordinated Debt tendered pursuant to a Net Proceeds Offer is less than the Net
Proceeds Offer Amount, the Company may use such deficiency for general corporate
purposes or for any other purpose not prohibited by the Indenture. If

 

6


--------------------------------------------------------------------------------




 

the aggregate principal amount of Notes or such other Senior Subordinated Debt
surrendered by holders thereof exceeds the amount of Net Proceeds Offer Amount,
the Trustee shall select the Notes to be purchased on a pro rata basis. Holders
of Notes that are the subject of an offer to purchase will receive a Net
Proceeds Offer from the Company prior to any related purchase date and may elect
to have such Notes purchased by completing the form entitled “Option of Holder
to Elect Purchase” on the reverse of the Notes.

9.             NOTICE OF REDEMPTION. Notice of redemption will be mailed at
least 30 days but not more than 60 days before the redemption date to each
Holder whose Notes are to be redeemed at its registered address. Notes in
denominations larger than $1,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed. On and after the redemption date interest ceases to accrue on Notes or
portions thereof called for redemption.

10.           DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes during a period
beginning at the opening of business 15 days before the day of the mailing of
notice of redemption and ending at the close of business on such day or during
the period between a record date and the next succeeding Interest Payment Date.

11.           PERSONS DEEMED OWNERS. The registered Holder of a Note may be
treated as its owner for all purposes.

12.           AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions,
the Indenture, the Guarantees or the Notes may be amended or supplemented with
the consent of the Holders of at least a majority in principal amount of the
then outstanding Notes, if any, voting as a single class, and any existing
default or compliance with any provision of the Indenture, the Guarantees or the
Notes may be waived with the consent of the Holders of a majority in principal
amount of the then outstanding Notes, if any, voting as a single class. Without
the consent of any Holder of a Note, the Indenture, the Guarantees or the Notes
may be amended or supplemented, to cure any ambiguity, defect or inconsistency,
to provide for uncertificated Notes in addition to or in place of certificated
Notes or to alter the provisions of Article 2 of the Indenture or the Appendix
to the Indenture relating to the form of the Notes (including the related
definitions) in a manner that does not materially adversely affect any Holder,
to provide for the assumption of the Company’s, Holdings’ or any Guarantor’s
obligations to Holders of the Notes by a successor to the Company, Holdings or a
Guarantor pursuant to Section 5.01 of the Indenture, to make any change that
would provide any additional rights or benefits to the Holders of the Notes or
that does not adversely affect the legal rights under the Indenture of any such
Holder, to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Indenture under the Trust Indenture Act, to
provide for the issuance of Notes issued after the Issue Date in accordance with
the

 

7


--------------------------------------------------------------------------------




 

limitations set forth in the Indenture, or to allow any Guarantor to execute a
supplemental indenture to the Indenture and/or a Guarantee with respect to the
Notes to provide for the issuance of exchange notes or private exchange notes,
to confirm the text of the Indenture, the Guarantees or the Notes to any
provision in the Description of Notes or to the extent that such provision in
the Description of Notes was intended to be a verbatim recitation of a provision
in the Indenture, the Guarantees or the Notes.

13.           DEFAULTS AND REMEDIES. Events of Default include: (i) the failure
to pay interest or Additional Interest, if any, on any Notes when the same
becomes due and payable if the default continues for a period of 30 days
(whether or not such payment shall be prohibited by Article 10 or Article 12 of
the Indenture); (ii) the failure to pay the principal on any Notes when such
principal becomes due and payable, at maturity, upon redemption or otherwise
(including the failure to make a payment to purchase Notes tendered pursuant to
a Change of Control Offer or a Net Proceeds Offer on the date specified for such
payment in the applicable offer to purchase) (whether or not such payment shall
be prohibited by Article 10 or Article 12 of the Indenture); (iii) a default in
the observance or performance of any other covenant or agreement contained in
the Indenture if the default continues for a period of 60 days after the Company
receives written notice specifying the default (and demanding that such default
be remedied) from the Trustee or the Holders of at least 25% of the outstanding
principal amount of the Notes (except in the case of a default with respect to
Section 5.01 of the Indenture, which will constitute an Event of Default with
such notice requirement but without such passage of time requirement); (iv) the
failure to pay at final stated maturity (giving effect to any applicable grace
periods and any extensions thereof) the principal amount of any Indebtedness of
the Company or any Significant Subsidiary of the Company (other than a
Securitization Entity) or the acceleration of the final stated maturity of any
such Indebtedness, if the aggregate principal amount of such Indebtedness,
together with the principal amount of any other such Indebtedness in default for
failure to pay principal at final maturity or which has been accelerated,
aggregates $20.0 million or more at any time; (v) one or more judgments in an
aggregate amount in excess of $20.0 million shall have been rendered against the
Company or any of its Significant Subsidiaries and such judgments remain
undischarged, unpaid or unstayed for a period of 60 days after such judgment or
judgments become final and non-appealable; and (vi) certain events of bankruptcy
affecting the Company or any of its Significant Subsidiaries. If any Event of
Default occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the then outstanding Notes may declare all the Notes to be
due and payable. Notwithstanding the foregoing, in the case of an Event of
Default arising from certain events of bankruptcy with respect to the Company or
any of its Significant Subsidiaries, all outstanding Notes will become due and
payable without further action or notice. Holders may not enforce the Indenture
or the Notes except as provided in the Indenture and the Trust Indenture Act.
Subject to certain limitations, Holders of a majority in principal amount of the
then outstanding Notes may direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders of the Notes notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest or Additional Interest) if it
determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the

 

8


--------------------------------------------------------------------------------




 

payment of interest (including Additional Interest, if any) on, or the principal
of, the Notes. The Company is required to deliver to the Trustee annually a
statement regarding compliance with the Indenture, and the Company is required
upon becoming aware of any Default or Event of Default, to deliver to the
Trustee a statement specifying such Default or Event of Default.

14.           GUARANTEE. The payment by the Company of the principal of, and
premium and interest (including Additional Interest, if any) on, the Notes is
fully and unconditionally guaranteed on a joint and several senior subordinated
basis by Holdings and each of the Guarantors.

15.           TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.

16.           NO RECOURSE AGAINST OTHERS. A past, present or future director,
officer, employee, incorporator or stockholder of Holdings, the Company or any
Guarantor (other than the Company, Holdings or any Subsidiary of the Company
that is a Guarantor), as such, shall not have any liability for any obligations
of Holdings, the Company or such Guarantor under the Notes, the Guarantees or
the Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes.

17.           AUTHENTICATION. This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

18.           ABBREVIATIONS. Customary abbreviations may be used in the name of
a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (=Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

[19.          ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND
RESTRICTED DEFINITIVE NOTES. In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Notes shall have all the rights set forth
in the Registration Rights Agreement dated as of June 23, 2006, among the
Company, Holdings, the Guarantors and the other parties named on the signature
pages thereof. Each Holder of a Note, by acceptance hereof, acknowledges and
agrees to the provisions of the Registration Rights Agreement, including the
obligations of the Holders with respect to a registration and the
indemnification of the Company and other named persons to the extent provided
therein.](1)

20.           CUSIP and ISIN NUMBERS. Pursuant to a recommendation promulgated
by the Committee on Uniform Security Identification Procedures, the

--------------------------------------------------------------------------------

(1)   Delete if this Note is not being issued in exchange for an Initial Note.

 

9


--------------------------------------------------------------------------------




 

Company has caused CUSIP and ISIN numbers to be printed on the Notes and the
Trustee may use CUSIP or ISIN numbers in notices of redemption as a convenience
to Holders. No representation is made as to the accuracy of such numbers either
as printed on the Notes or as contained in any notice of redemption and reliance
may be placed only on the other identification numbers placed thereon.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to:

TransDigm Inc.
1301 East 9th Street, Suite 3710
Cleveland, OH 44114
Attention:  Chief Financial Officer

 

10


--------------------------------------------------------------------------------


 

 

 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

I or we assign and transfer this Note to

 

Assignee’s Legal Name, Address, and Zip Code

 

 

 

Assignee’s soc. Sec. or tax I.D. No.

 

and irrevocably appoint                           agent to transfer this Note on
t0he books of the
Company. The agent may substitute another to act for him.

 

 

 

Date:

 

 

Your Signature:

 

 

 

 

 

Sign exactly as your name appears on the other side of this Note.

 

11


--------------------------------------------------------------------------------




 

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.15 of the Indenture, check the box:





If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.10 or 4.15 of the Indenture, state the amount in principal
amount:  $

Date:

 

 

Your Signature:

 

 

 

 

 

 

 

 

(Sign exactly as your name
appears on the other side of
 this Security.)

 

Signature Guarantee:

 

 

(Signature must be guaranteed)

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended

 

12


--------------------------------------------------------------------------------